EXHIBIT 10.1

EXECUTION VERSION

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of December 15, 2017 among

ASSURANT, INC.,

as Borrower,

THE LENDERS Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

 

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

BMO HARRIS BANK N.A.,

THE BANK OF NOVA SCOTIA,

KEYBANK NATIONAL ASSOCIATION and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS      1  

1.1

  Certain Defined Terms      1  

1.2

  Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement      22  

1.3

  Other Definitional Provisions and Rules of Construction      23  

SECTION 2.

  AMOUNT AND TERMS OF COMMITMENTS AND LOANS      23  

2.1

  Commitment; Making of Loan; Notes      23  

2.2

  Interest on the Loans      25  

2.3

  Fees      27  

2.4

  Repayments and Prepayments; General Provisions Regarding Payments      28  

2.5

  Increased Costs; Taxes      29  

2.6

  Special Provisions Governing LIBOR Loans      33  

2.7

  Replacement of a Lender      35  

2.8

  Mitigation      36  

2.9

  Increase of the Commitments      36  

2.10

  Letters of Credit      37  

2.11

  Reimbursement of LC Disbursements, Etc.      41  

2.12

  Defaulting Lenders      44  

SECTION 3.

  CONDITIONS PRECEDENT      46  

3.1

  Conditions to Effectiveness      46  

3.2

  Conditions to each Loan      47  

SECTION 4.

  REPRESENTATIONS AND WARRANTIES      48  

4.1

  Organization, Powers, Qualification, Good Standing, Business and Subsidiaries
     48  

4.2

  Authorization of Borrowing, etc.      48  

4.3

  Financial Condition      49  

4.4

  No Material Adverse Change      50  

4.5

  Title to Properties; Liens      50  

4.6

  No Litigation; Compliance with Laws      50  

4.7

  Payment of Taxes      51  

4.8

  No Default      51  

4.9

  Governmental Regulation      51  

4.10

  Securities Activities      51  

4.11

  Employee Benefit Plans      51  

4.12

  Environmental Protection      52  

4.13

  Solvency      52  

4.14

  Restrictions      52  

4.15

  Insurance Licenses      53  

4.16

  Disclosure      53  

4.17

  Anti-Corruption Laws; Sanctions and Anti-Money Laundering Laws      53  

4.18

  EEA Financial Institutions      54  

SECTION 5.

  AFFIRMATIVE COVENANTS      54  

5.1

  Financial Statements and Other Reports      54  

 

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.2

  Books and Records      56  

5.3

  Existence      56  

5.4

  Insurance      57  

5.5

  Payment of Taxes and Claims      57  

5.6

  Compliance with Laws      57  

5.7

  Use of Proceeds      57  

5.8

  Claims Pari Passu      58  

5.9

  Guarantee      58  

SECTION 6.

  NEGATIVE COVENANTS      58  

6.1

  Liens      59  

6.2

  Priority Indebtedness      61  

6.3

  Acquisitions      61  

6.4

  Restrictions on Subsidiary Distributions      62  

6.5

  Restricted Payments      62  

6.6

  Restriction on Fundamental Changes and Asset Sales      63  

6.7

  [Reserved]      63  

6.8

  Transactions with Affiliates      63  

6.9

  Financial Covenants      63  

SECTION 7.

  EVENTS OF DEFAULT      64  

7.1

  Failure to Make Payments When Due      64  

7.2

  Default in Other Agreements      64  

7.3

  Breach of Certain Covenants      64  

7.4

  Breach of Warranty      65  

7.5

  Other Defaults Under Loan Documents      65  

7.6

  Involuntary Bankruptcy; Appointment of Receiver, etc.      65  

7.7

  Voluntary Bankruptcy; Appointment of Receiver, etc.      65  

7.8

  Judgments and Attachments      66  

7.9

  Dissolution      66  

7.10

  Employee Benefit Plans      66  

7.11

  Change of Control      66  

7.12

  Repudiation of Obligations      66  

7.13

  Insurance Licenses      66  

7.14

  Guarantee Agreement      66  

SECTION 8.

  MISCELLANEOUS      67  

8.1

  Assignments and Participations in Loans and Notes      67  

8.2

  Expenses      69  

8.3

  Indemnity      70  

8.4

  Set-Off      71  

8.5

  Amendments and Waivers      71  

8.6

  Independence of Covenants      72  

8.7

  Notices      72  

8.8

  Survival of Representations, Warranties and Agreements      74  

8.9

  Failure or Indulgence Not Waiver; Remedies Cumulative      74  

8.10

  Marshalling; Payments Set Aside      74  

8.11

  Severability      74  

8.12

  Headings      74  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.13

  Applicable Law      74  

8.14

  Successors and Assigns      75  

8.15

  Consent to Jurisdiction and Service of Process      75  

8.16

  Waiver of Jury Trial      76  

8.17

  Confidentiality      76  

8.18

  Ratable Sharing      77  

8.19

  Counterparts; Integration; Effectiveness; Electronic Execution      78  

8.20

  Obligations Several; Independent Nature of Lenders’ Rights      78  

8.21

  Usury Savings Clause      78  

8.22

  PATRIOT Act      79  

8.23

  No Advisory or Fiduciary Relationships      79  

8.24

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      79  

8.25

  Release of Guarantees      80  

SECTION 9.

  AGENTS      80  

9.1

  Appointment      80  

9.2

  Powers and Duties; General Immunity      80  

9.3

  Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness      82  

9.4

  Right to Indemnity      82  

9.5

  Successor Administrative Agent      83  

9.6

  Acknowledgment of Potential Related Transactions      83  

9.7

  Non-Receipt of Funds by the Administrative Agent      83  

9.8

  Withholding Tax      84  

SCHEDULES

 

1.1    PRICING SCHEDULE 1.2    LENDERS’ COMMITMENTS 1.3    EXISTING FRONTED
LETTERS OF CREDIT 4.1C    SUBSIDIARIES 4.6    LITIGATION 6.1    EXISTING SECURED
INDEBTEDNESS 6.4    APPLICABLE ORDERS AND AGREEMENTS 6.8    TRANSACTIONS WITH
AFFILIATES

EXHIBITS

 

I    FORM OF NOTICE OF BORROWING II    FORM OF CONVERSION/CONTINUATION NOTICE
III    FORM OF NOTE IV    FORMS OF U.S. TAX CERTIFICATES V    FORM OF ASSIGNMENT
AGREEMENT VI    FORM OF CONFIRMING LENDER AGREEMENT VII    FORM OF GUARANTEE
AGREEMENT VIII    FORM OF OPINION

 

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 15, 2017 is entered
into among ASSURANT, INC., a Delaware corporation (the “Borrower”), the Lenders
(as defined below) party hereto, JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as syndication agent (in such capacity, the
“Syndication Agent”).

PRELIMINARY STATEMENTS

WHEREAS, the Borrower, the Administrative Agent, and the Lenders have entered
into that certain Credit Agreement, dated as of September 16, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”); and

WHEREAS, the Borrower has requested that on the Effective Date (as defined
below) (a) the Existing Credit Agreement be amended and restated in its entirety
on the terms set forth in this Agreement and (b) the Existing Credit Agreement
be of no further force and effect.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Borrower, the Lenders, the Administrative Agent and the
Syndication Agent agree as follows:

SECTION 1. DEFINITIONS

1.1 Certain Defined Terms.

The following terms used in this Agreement shall have the following meanings:

“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement and includes any successor Administrative Agent appointed
pursuant to Section 9.5.

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Administrative Agent, completed by a
Lender and furnished to the Administrative Agent in connection with this
Agreement.

“Affected Lender” has the meaning assigned to such term in Section 2.6B.

“Affected Loans” has the meaning assigned to such term in Section 2.6B.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person, provided that no portfolio company of (a) TPG Capital, L.P., (b) any
affiliate of TPG Capital, L.P. or (c) any fund or partnership managed or advised
by TPG Capital, L.P. or any affiliate of TPG Capital, L.P. or any affiliate of
such fund or partnership (in each case other than the Group Members and any
direct or indirect holding or parent company thereof) shall be deemed an
“Affiliate” of any Group Member. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power (i) to vote 10% or more of the
Securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of that Person, whether through the ownership of voting securities or by
contract or otherwise.



--------------------------------------------------------------------------------

“Agent” means each of the Administrative Agent and the Syndication Agent.

“Agent Party” has the meaning assigned to such term in Section 8.7D.

“Aggregate Amounts Due” has the meaning assigned to such term in Section 8.18.

“Aggregate Credit Exposure” means the aggregate amount of the Credit Exposures
of each of the Lenders.

“Agreement” means this Amended and Restated Credit Agreement.

“Annual Convention Statements” has the meaning assigned to such term in
Section 4.3B.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” has the meaning assigned to such term in
Section 4.17(iii).

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in (i) the state or other jurisdiction in which such
Insurance Subsidiary is domiciled or (ii) to the extent asserting regulatory
jurisdiction over such Insurance Subsidiary, each state or other jurisdiction in
which such Insurance Subsidiary is licensed or conducts business, and shall
include any Federal insurance regulatory department, authority or agency that
may be created and that asserts regulatory jurisdiction over such Insurance
Subsidiary.

“Applicable Margin” means a percentage per annum determined by reference to
Schedule 1.1.

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic,
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
FRB or other applicable banking regulator. Without limiting the effect of the
foregoing, the Applicable Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to (i) any category
of liabilities which includes deposits by reference to which the applicable
LIBOR or any other interest rate of a Loan is to be determined or (ii) any
category of extensions of credit or other assets which include LIBOR Loans. A
LIBOR Loan shall be deemed to constitute Eurocurrency liabilities and as such
shall be deemed subject to reserve requirements without benefits of credit for
proration, exceptions or offsets that may be available from time to time to the
applicable Lender. The rate of interest on LIBOR Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means JPMCB and Wells Fargo Securities, LLC.

 

2



--------------------------------------------------------------------------------

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit V, with such amendments or modifications as
may be approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.9.

“Availability Period” means the period commencing on the Effective Date to but
not including the Commitment Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the NYFRB Rate in effect on such
day plus 1/2 of 1.00% and (iii) LIBOR for a one month Interest Period (the
“Relevant Adjusted LIBO Rate”) on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.00%; provided that, for the
avoidance of doubt, the Relevant Adjusted LIBO Rate for any day shall be based
on the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.
London time on such day. Any change in the Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Relevant Adjusted LIBO Rate shall be effective
on the effective day of such change in the Prime Rate, the NYFRB Rate or the
Relevant Adjusted LIBO Rate, respectively. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 2.6C hereof, then the Base Rate
shall be the greater of clauses (i) and (ii) above and shall be determined
without reference to clause (iii) above.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.

 

3



--------------------------------------------------------------------------------

“Borrowing” means a group of Loans of the same Type of Loan made, continued or
converted on the same day and, in the case of LIBOR Loans, having the same
Interest Period.

“Bridge Facility” means that certain $1,000,000,000 364-day senior unsecured
bridge term loan facility, the material terms and conditions of which are
summarized in that certain Commitment Letter, dated as of the Merger Agreement
Signing Date, between the Borrower and MSSF, and any loan agreement and other
documentation that may be entered into governing such loan facility.

“Business Day” means (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of New York or is a day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close and any day on which commercial banks and foreign
exchange markets do not settle payments in Dollars, and (ii) with respect to all
notices, determinations, fundings and payments in connection with LIBOR Loans,
any day that is a Business Day described in clause (i) above and that is also a
day on which banks are open for dealings in Dollar deposits in the London
interbank market.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Cash” means money, currency or a credit balance in any demand or deposit
account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §9604).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application

 

4



--------------------------------------------------------------------------------

thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof and (y) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means that (a) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) (i) shall have acquired beneficial
ownership of 30% or more on a fully diluted basis of the voting and/or economic
interest in the Capital Stock of the Parent or (ii) shall have obtained the
power (whether or not exercised) to elect a majority of the members of the board
of directors (or similar governing body) of the Parent, except, in each case,
(x) any direct or indirect parent company of which the Parent is a Subsidiary;
provided that no Person (other than another direct or indirect parent company
that otherwise meets the requirements of this clause (x)) or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (i) shall have acquired
beneficial ownership of 30% or more on a fully diluted basis of the voting
and/or economic interest in the Capital Stock of such parent company or
(ii) shall have obtained the power (whether or not exercised) to elect a
majority of the members of the board of directors (or similar governing body) of
such parent company and (y) pursuant to or in connection with the Merger
Transactions; (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, except, in each case,
pursuant to or in connection with the Merger Transactions; or (c) at any time
following the Merger Transactions Closing Date, the Borrower shall cease to be a
direct or indirect wholly-owned Subsidiary of TWG Holdings.

“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans to the Borrower pursuant to Section 2.1A, to issue Syndicated Letters
of Credit for the account of the Borrower pursuant to Section 2.10 and/or to
acquire participations in Fronted Letters of Credit pursuant to Section 2.11,
and “Commitments” means such commitments of all Lenders in the aggregate. The
amount of the Commitment of each Lender as of the Effective Date is set forth on
Schedule 1.2.

“Commitment Fee Rate” means a percentage per annum determined by reference to
Schedule 1.1.

“Commitment Increase” has the meaning assigned to such term in Section 2.9.

“Commitment Increase Date” has the meaning assigned to such term in Section 2.9.

“Commitment Termination Date” means the earlier to occur of (i) the Maturity
Date and (ii) the date on which the Commitments terminate pursuant to
Section 2.4B(i).

“Communications” has the meaning assigned to such term in Section 8.7D.

 

5



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate of the chief financial officer,
treasurer or controller of the Parent (i) setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the covenants set forth in Section 6.2 and Section 6.9 as at the
end of the period covered by the financial statements being delivered with such
certificate and (ii) certifying as to no Potential Event of Default or Event of
Default except as otherwise specified in such certificate.

“Confirming Lender” means, with respect to any Lender, any other Person which is
listed on the NAIC Qualified U.S. Financial Institutions List that has agreed,
by delivery of an agreement between such Lender and such other Person in
substantially the form of Exhibit VI or any other form reasonably satisfactory
to the Administrative Agent, to honor the obligations of such Lender in respect
of a draft complying with the terms of a Syndicated Letter of Credit as if, and
to the extent, such other Person were an “issuing bank” (in place of such
Lender) named in such Syndicated Letter of Credit.

“Consolidated Adjusted Net Worth” means, as at any date of determination, the
sum of (a) the amounts that would, in accordance with GAAP, be included on the
consolidated balance sheet of the Parent and its Subsidiaries as of such date as
total stockholders’ equity (including all “preferred stock” (other than
Disqualified Capital Stock and/or Hybrid Securities that are determined to be,
or that are treated as, “preferred stock”)), but excluding (i) treasury stock,
(ii) accumulated other comprehensive income (AOCI) and (iii) noncontrolling
interests in subsidiaries (as determined in accordance with the Statement of
Financial Accounting Standards No. 160, entitled “Noncontrolling Interests in
Consolidated Financial Statements”), and (b) the amounts of all obligations of
the Parent and its Subsidiaries in respect of Disqualified Capital Stock and/or
Hybrid Securities to the extent, as at such date of determination, such
obligations would be excluded from the definition of “Indebtedness” by virtue of
the proviso contained in clause (ix) of such definition.

“Consolidated Capitalization” means, in respect of the Parent and its
Subsidiaries on a consolidated basis, as at any date of determination, the sum
of Consolidated Total Debt and Consolidated Adjusted Net Worth.

“Consolidated Net Income” means, in respect of the Parent and its Subsidiaries
on a consolidated basis, for any period, (i) the net income (or loss) for the
Parent and its Subsidiaries for such period taken as a single accounting period
determined in conformity with GAAP, minus (ii) (a) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Parent or any of its Subsidiaries or that Person’s assets
are acquired by the Parent or any of its Subsidiaries, (b) any after-tax gains
or losses attributable to returned surplus assets of any Pension Plan, and (c)
(to the extent not included in clauses (a) and (b) above) any net extraordinary
gains or net extraordinary losses.

“Consolidated Total Debt” means, in respect of the Parent and its Subsidiaries
on a consolidated basis, as at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness, determined on a consolidated basis in
accordance with GAAP, but excluding: (i) Indebtedness constituting letters of
credit issued for insurance regulatory purposes (including, for the avoidance of
doubt, for reserve credit and required solvency ratio purposes) and for which
adequate insurance reserves or other appropriate provisions consistent with past
practice of the Borrower or the TWG Business have been made therefor;
(ii) Non-Recourse Indebtedness; and (iii) the Permanent Financing.

“Consolidated Total Debt to Capitalization Ratio” means, in respect of the
Parent and its Subsidiaries on a consolidated basis, the ratio of
(i) Consolidated Total Debt as of the last day of any Fiscal Quarter to
(ii) Consolidated Capitalization as of such date.

 

6



--------------------------------------------------------------------------------

“Contractual Obligation”, as applied to any Person, means any provision of any
securities issued by that Person or of any indenture, mortgage, deed of trust,
or other material contract, undertaking, agreement or other material instrument
to which that Person is a party or by which it or any of its properties is bound
or to which it or any of its properties is subject.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit II.

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of such Lender’s Loans and (ii) such Lender’s
LC Exposure, in each case, outstanding at such time.

“Credit Extension” means any Borrowing or the issuance, amendment, renewal, or
extension of any Letter of Credit hereunder.

“Credit Party” means the Borrower and each Guarantor.

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or obligations in respect of Syndicated Letters of Credit or
participations in Fronted Letters of Credit or (ii) pay over to the
Administrative Agent, any Fronted LC Issuing Bank or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower, the Administrative Agent, any Fronted LC Issuing Bank or
any Lender in writing, or made a public statement to the effect, that it does
not intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or the Borrower,
to confirm in writing that it will comply with its funding obligations under
this Agreement (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification) or (d) has become the subject of a Bankruptcy Event or (e) has
become the subject of a Bail-In Action.

“Disqualified Capital Stock” means that portion of any Capital Stock (other than
Capital Stock that is solely redeemable, or at the election of the Borrower (not
subject to any condition), may be redeemed, with Capital Stock that is not
Disqualified Capital Stock) which, by its terms (or by the terms of any security
into which it is convertible or for which it is exchangeable at the option of
the holder thereof), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the sole option of the holder thereof, on or prior to 91 days
after the scheduled Maturity Date.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“EEA Financial Institution” means (i) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (ii) any entity established in an EEA

 

7



--------------------------------------------------------------------------------

Member Country which is a parent of an institution described in clause (i) of
this definition, or (iii) any institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (i) or (ii) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which all conditions precedent set forth in
Section 3.1 have been satisfied (or waived in accordance with Section 8.5).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any Fronted LC Issuing Bank and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

“Eligible Assignee” means any Person which is (i) a Lender or an Affiliate of a
Lender; or (ii) a commercial bank, savings and loan association, savings bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans as one of its businesses; provided that
(a) such Person is a NAIC Qualified U.S. Financial Institution and (b) no
Ineligible Institution shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by the Parent
or any of its Subsidiaries or, in the case of any such plan subject to Title IV
of ERISA, by any ERISA Affiliate.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future federal, state, local
and foreign laws and regulations, statutes, ordinances, orders, rules, guidance
documents, judgments, Governmental Authorizations, or any other requirements of
Governmental Authorities relating to (i) environmental matters, including those
relating to any Hazardous Materials Activity, (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials, or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human health or
the environment, in any manner applicable to the Parent or any of its
Subsidiaries or any Facilities.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” means (i) any corporation which is a member of a controlled
group of corporations within the meaning of Section 414(b) of the Internal
Revenue Code of which the Parent or any Subsidiary is a member; (ii) any trade
or business (whether or not incorporated) which is a member of a group of trades
or businesses under common control within the meaning of Section 414(c) of the
Internal Revenue Code of which the Parent or any Subsidiary is a member; and
(iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which the Parent, any
Subsidiary, any corporation described in clause (i) above or any trade or
business described in clause (ii) above is a member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding requirements
of Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430 of the Internal Revenue Code with respect to any Pension Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA or the commencement
of proceedings by the PBGC to terminate a pension plan or the appointment of a
trustee to administer a pension plan; (iv) the withdrawal by the Parent, any
Subsidiary or any ERISA Affiliate from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan, in each case,
resulting in liability pursuant to Section 4063 or 4064 of ERISA; (v) the
occurrence of an event or condition that could reasonably be expected to give
rise to the imposition of liability on the Parent, any Subsidiary or any ERISA
Affiliate pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vi) the filing of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against the Parent, any
Subsidiary or any ERISA Affiliate in connection with any Employee Benefit Plan;
or (vii) the imposition of, or the occurrence of an event or condition that
could reasonably be expected to result in the imposition of, a Lien pursuant to
ERISA with respect to any Pension Plan; (viii) the incurrence by Parent or any
of its ERISA Affiliates of any liability with respect to the complete or partial
withdrawal from a Multiemployer Plan; or (ix) the receipt by any Credit Party or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
any Credit Party or any ERISA Affiliate of any notice, concerning the imposition
of liability to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan or determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA or, endangered or critical status, within the
meaning of Section 432 of the Code or Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means each of the events set forth in Section 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing 2018 Senior Notes” mean the portion of the Borrower’s 2.50% senior
notes due March 15, 2018.

“Existing Fronted Letters of Credit” means the letters of credit issued under
the Existing Credit Agreement by Wells Fargo Bank, National Association for the
account of the Borrower prior to the Effective Date that are outstanding as of
the Effective Date and identified in Schedule 1.3.

 

9



--------------------------------------------------------------------------------

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by the Parent or any of its Subsidiaries or any of
their respective predecessors or Affiliates.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code. For purposes of the preceding sentence, such amended or successor version
of FATCA shall be deemed not to be materially more onerous for a Lender to
comply with if the Borrower shall have offered to compensate such Lender for the
costs of such compliance (including costs attributable to the Lender’s own
personnel) to the reasonable satisfaction of such Lender.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York.

“Fee Letter” means each Fee Letter between the Borrower and any of the
Administrative Agent or the Arrangers (or any Affiliate thereof) with respect to
the Revolving Credit Facility.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each calendar year. For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year ends.

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of a jurisdiction located in the United States of America.

“Foreign Subsidiary HoldCo” means a Subsidiary that owns (directly or through
its Subsidiaries) no material assets other than the stock or Indebtedness of one
or more Foreign Subsidiaries.

“FRB” means the Board of Governors of the Federal Reserve System.

“Fronted LC Issuing Bank” means any bank designated by the Borrower that is
acceptable to the Administrative Agent in its reasonable discretion and that has
agreed in writing to act as a Fronted LC Issuing Bank hereunder, in either case,
in its capacity as an issuer of Fronted Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.10G.

“Fronted Letters of Credit” means the letters of credit issued by each Fronted
LC Issuing Bank, in each case as the sole issuer thereof, under Section 2.10,
and shall include the Existing Fronted Letters of Credit.

“Funding and Payment Office” means the office of the Administrative Agent as set
forth under the Administrative Agent’s name on the signature pages hereof, or
such other office designated in a written notice delivered by the Administrative
Agent to the Borrower and each Lender.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and

 

10



--------------------------------------------------------------------------------

pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government, and shall include any Applicable Insurance Regulatory
Authority.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Group” means, (i) prior to the Merger Transactions Closing Date, the Borrower
and its Subsidiaries and (ii) on and following the Merger Transactions Closing
Date, TWG Holdings, the Borrower and their respective Subsidiaries. Each member
of the Group, a “Group Member”.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof or (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (iv) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include
(x) endorsements for collection or deposit in the ordinary course of business
and (y) customary indemnity obligations provided in connection with any
acquisition or disposition of assets permitted hereunder.

“Guarantee Agreement” means a Guarantee Agreement entered into by any Guarantor
and the Administrative Agent with respect to the Revolving Credit Facility,
substantially in the form of Exhibit VII.

“Guarantor” means any Group Member that has executed and delivered a Guarantee
Agreement or supplement thereto pursuant to Section 5.9.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Environmental Law or which
poses a hazard to the health and safety of the owners, occupants or any Persons
in the vicinity of any Facility or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

11



--------------------------------------------------------------------------------

“Hybrid Securities” means (i) any preferred Securities which have the following
characteristics: (a) a wholly-owned Subsidiary which is a Delaware business
trust (or similar entity) lends substantially all of the proceeds from the
issuance of such preferred Securities to the Parent or another wholly-owned
Subsidiary in exchange for junior subordinated debt Securities issued by the
Parent or such other wholly-owned Subsidiary (as the case may be), (b) such
preferred Securities contain terms providing for the deferral of interest
payments corresponding to provisions providing for the deferral of interest
payments on such junior subordinated debt Securities and (c) the Parent or such
wholly-owned Subsidiary (as the case may be) makes periodic interest payments on
such junior subordinated debt Securities, which interest payments are in turn
used to make corresponding payments to the holders of the preferred Securities;
and (ii) any debt Securities issued by the Parent or a wholly-owned Subsidiary
that are (a) mandatorily convertible into common equity or (b) long-term
Securities that (x) are contractually subordinated to senior Indebtedness and
(y) allow the issuer to temporarily defer the payment of interest, provided that
such debt Securities in this clause (ii) are afforded a certain degree of equity
classification by S&P as of the date of issuance thereof (and the Parent shall
have provided satisfactory evidence of such treatment to the Administrative
Agent).

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBOR”.

“Increasing Lender” is defined in Section 2.9.

“Indebtedness”, as applied to any Person (and without duplication), means
(i) all indebtedness for borrowed money, (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP, (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money, (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding (1) any such obligations
incurred under ERISA, (2) any current accounts payable incurred in the ordinary
course of business and (3) any earn–out or similar obligation (but only to the
extent such obligation, or portion thereof, is contingent)), which purchase
price is (a) due more than six months from the date of incurrence of the
obligation in respect thereof or (b) evidenced by a note or similar written
instrument, (v) all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person; provided that, for purposes of this clause (v), the amount of
Indebtedness shall be equal to the lesser of (a) the fair market value of such
property or asset and (b) the amount of Indebtedness secured by such Lien,
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings, (vii) all Guarantees by such Person with respect to Indebtedness of
another Person, (viii) the net termination obligation (after giving effect to
any netting arrangements) of such Person in respect of any Swap Agreement
determined as if such Swap Agreement were terminated as of the date of
determination, and (ix) all obligations of such Person in respect of any Hybrid
Securities and Disqualified Capital Stock, provided that, in the case of this
clause (ix), only the amount of those obligations that exceed 15% of
Consolidated Capitalization at the time of determination shall be included as
Indebtedness. Notwithstanding the foregoing, and for the avoidance of doubt,
“Indebtedness” shall not include (a) any liability for collateral held by the
Parent and/or its Subsidiaries relating to securities lending transactions,
(b) any commitment or other undertaking of such Person to provide funds for the
purchase or acquisition of any investment, including, without limitation,
commitments in the nature of capital calls or capital contributions for private
equity funds or similar investments and (c) obligations of the Parent or any of
its Subsidiaries arising under any Swap Agreements entered into in the ordinary
course of business and not for speculative purposes (it being acknowledged and
agreed that, for the avoidance of doubt, Swap Agreements entered into by the
Parent or its Subsidiaries that comprise a portion of the investment portfolio
of the Parent or its Subsidiaries or for the purpose of mitigating risk with
respect to all or any

 

12



--------------------------------------------------------------------------------

portion of the investment portfolio of the Parent or its Subsidiaries shall be
deemed to be in the ordinary course of business and not for speculative
purposes).

“Indemnified Liabilities” has the meaning assigned to such term in Section 8.3.

“Indemnitee” has the meaning assigned to such term in Section 8.3.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) any Group Member or any of its Affiliates, or (d) a company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof.

“Insurance Business” means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance.

“Insurance Contract” means any insurance binder, contract or policy issued by an
Insurance Subsidiary but shall not include any Reinsurance Agreement or
Retrocession Agreement.

“Insurance Licenses” means, with respect to each Insurance Subsidiary, licenses
(including licenses or certificates of authority from Applicable Insurance
Regulatory Authorities), permits or authorizations to transact Insurance
Business held, or required to be held, by such Insurance Subsidiary.

“Insurance Subsidiary” means any Subsidiary that is licensed to conduct, or
conducts or is engaged in, an Insurance Business.

“Interest Payment Date” means with respect to: (i) any Base Rate Loan, the last
day of each Fiscal Quarter and the Maturity Date; and (ii) any LIBOR Loan,
(a) the last day of each Interest Period applicable to such Loan, (b) if any
such Interest Period is longer than three months, each day during such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period, and (c) the Maturity Date.

“Interest Period” has the meaning assigned to such term in Section 2.2B.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest
period (for which the LIBOR Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

 

13



--------------------------------------------------------------------------------

“LC Disbursement” means (i) with respect to any Fronted Letter of Credit, a
payment made by the Fronted LC Issuing Bank thereof pursuant thereto and
(ii) with respect to any Syndicated Letter of Credit, a payment made by a Lender
pursuant thereto.

“LC Exposure” means, at any time, the sum of (i) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (ii) the aggregate amount of
all LC Disbursements under Letters of Credit that have not yet been reimbursed
by or on behalf of the Borrower at such time. The LC Exposure of any Lender at
any time shall be its Pro Rata Share of the aggregate LC Exposure at such time.

“LC Issuing Bank” means (i) with respect to any Fronted Letter of Credit, the
Fronted LC Issuing Bank of such Fronted Letter of Credit and (ii) with respect
to any Syndicated Letter of Credit, each Lender, in its capacity as one of the
issuers under such Syndicated Letter of Credit.

“Lender” and “Lenders” means the Persons listed on Schedule 1.2 and any other
Person that shall become a party hereto pursuant to an Assignment Agreement or
under an agreement entered into pursuant to Section 2.9, other than any Person
that ceases to be a party hereto pursuant to an Assignment Agreement.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for the rights and obligations
of the parties concerned or at risk with respect to such Letter of Credit.

“Letter of Credit Sublimit” means $50,000,000.

“Letters of Credit” means each of the Syndicated Letters of Credit and the
Fronted Letters of Credit.

“LIBOR” means, with respect to a LIBOR Loan for the relevant Interest Period,
the result of (i) the London interbank offered rate administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Interest Rate Determination Date; provided that, if the
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement; provided, further, that if a LIBOR Screen Rate
shall not be available at such time for such Interest Period (the “Impacted
Interest Period”), then the LIBOR for such Interest Period shall be the
Interpolated Rate; provided, further, that, if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement, divided by (ii) a percentage equal to (x) one minus (y) the
Applicable Reserve Requirement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBOR” shall be subject to
Section 2.6.

“LIBOR Loan” means any Loan bearing interest at a rate calculated on the basis
of LIBOR.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBOR”.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature

 

14



--------------------------------------------------------------------------------

thereof, and any agreement to give any security interest) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing.

“Loan Documents” means this Agreement, the Letter of Credit Documents, each
Guarantee Agreement and the Notes.

“Loans” means loans made by the Lenders to the Borrower pursuant to Section 2.1.

“Managed Vehicle” means any bankruptcy-remote collateralized debt obligation
fund or other bankruptcy-remote sponsored investment vehicle managed by the
Borrower or a Subsidiary of the Borrower.

“Margin Stock” is defined in Regulation U of the FRB as in effect from time to
time.

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties or financial condition of the Parent and its
Subsidiaries, taken as a whole, (ii) the ability of a Credit Party to perform
any of its payment obligations or other material obligations under the Loan
Documents or (iii) the legality, validity, binding effect or enforceability
against a Credit Party of any Loan Document to which it is a party.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Non-Recourse Indebtedness), or obligations in respect of one or more
Swap Agreements, of any one or more of the Parent and its Subsidiaries in an
aggregate principal amount exceeding $100,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Parent or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Insurance Subsidiary” means, at any time, any Insurance Subsidiary
having Statutory Surplus of $10,000,000 or more at such time.

“Material Subsidiary” means, at any time, a Subsidiary that as of the end of the
most recently completed Fiscal Year accounted for (i) 5% or more of the total
assets of the Parent and its Subsidiaries or (ii) 5% or more of the total
revenues of the Parent and its Subsidiaries, in each case as determined by
reference to the most recent audited consolidated financial statements for the
Parent and its Subsidiaries as of the end of such Fiscal Year.

“Maturity Date” means the earlier to occur of (i) December 15, 2022 and (ii) the
date that all Obligations become due and payable (by acceleration or otherwise).

“Merger” has the meaning assigned to such term in the definition of “Merger
Transactions”.

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
the Merger Agreement Signing Date (together with all exhibits, schedules and
disclosure letters thereto), by and among the Borrower, TWG Holdings, TWG Re,
and Merger Sub (as amended, supplemented or otherwise modified from time to
time).

“Merger Agreement Signing Date” means October 17, 2017.

“Merger Sub” means Arbor Merger Sub, Inc., a Delaware corporation and a direct
wholly-owned subsidiary of TWG Holdings.

 

15



--------------------------------------------------------------------------------

“Merger Transactions” means the transactions contemplated by the Merger
Agreement, pursuant to or in connection with which (i) the Borrower and TWG
Holdings will combine their businesses through a transaction in which Merger Sub
will merge with and into the Borrower, with the Borrower continuing as the
surviving corporation and a wholly-owned subsidiary of TWG Holdings (the
“Merger”) and (ii) each of TWG Holdings and TWG Re will undertake an internal
reorganization such that, at the time of the Merger, the outstanding capital
stock of TWG Holdings will consist exclusively of ordinary shares and TWG Re
will be a wholly-owned subsidiary of TWG Holdings.

“Merger Transactions Closing Date” means the date on which the Merger
Transactions are consummated.

“Moody’s” means Moody’s Investor Services, Inc.

“MSSF” means Morgan Stanley Senior Funding, Inc., and its successors.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“NAIC Qualified U.S. Financial Institution” means (i) any Person that is a
financial institution listed on the most current “List of Qualified U.S.
Financial Institutions” approved by the NAIC (the “NAIC Qualified U.S. Financial
Institutions List”) or (ii) any Lender as to which its Confirming Lender is a
financial institution listed on the NAIC Qualified U.S. Financial Institutions
List.

“NAIC Qualified U.S. Financial Institutions List” is defined in the definition
of “NAIC Qualified U.S. Financial Institutions” in this Section 1.1.

“Non-Excluded Tax” has the meaning assigned to such term in Section 2.5B(i).

“Non-Recourse Indebtedness” means, with respect to the Parent and its
Subsidiaries, Indebtedness of any Person (including of any Managed Vehicle) for
which the owner of such Indebtedness has no recourse, directly or indirectly, to
the Parent or any of its Subsidiaries or to any property (except as provided
below) of the Parent or any of its Subsidiaries for the principal of, premium,
if any, and interest on such Indebtedness, and for which the Parent and its
Subsidiaries are not directly or indirectly liable for the principal of,
premium, if any, and interest on such Indebtedness. Notwithstanding the
foregoing, Indebtedness of a Person shall be “Non-Recourse Indebtedness” if the
owner of such Indebtedness has recourse that is limited solely to (i) real
property securing such Indebtedness pursuant to mortgages, deeds of trust or
other security interests to which such Indebtedness relates and (ii) recourse
obligations or liabilities solely for fraud, environmental matters and other
customary “non-recourse carve-outs” in respect of any such Indebtedness.

“Non-US Lender” has the meaning assigned to such term in Section 2.5B(iii)(a).

“Note” means any promissory note of the Borrower issued pursuant to Section 2.1D
or Section 8.1D, in each case substantially in the form of Exhibit III.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
delivered by the Borrower to the Administrative Agent pursuant to Section 2.1B
with respect to a proposed Borrowing of the Loans.

 

16



--------------------------------------------------------------------------------

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all obligations of every nature of the Credit Parties from
time to time owed to the Agents, the Lenders or any of them under any of the
Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Officer’s Certificate” means (a) as applied to any corporation, a certificate
executed on behalf of such corporation by its chairman of the board (if an
officer) or its president or one of its vice presidents and by its chief
financial officer, its treasurer, its assistant treasurer, its secretary or its
assistant secretary or (b) as applied to any limited partnership, a certificate
executed on behalf of such limited partnership by the chairman of the board (if
an officer) or the president or one of the vice presidents and by the chief
financial officer or treasurer of the general partner of such limited
partnership, or, if the general partner of such limited partnership is an
individual, executed by such individual; provided that each Officer’s
Certificate with respect to the compliance with a condition precedent to the
making of any Loans hereunder shall include: (i) a statement that the officer or
officers making or giving such Officer’s Certificate have read such condition
and any definitions or other provisions contained in this Agreement relating
thereto, (ii) a statement that, in the opinion of the signers, they have made or
have caused to be made such examination or investigation as is necessary to
enable them to express an informed opinion as to whether or not such condition
has been complied with and (iii) a statement as to whether, in the opinion of
the signers, such condition has been complied with.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(ii) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (iii) with respect to any general
partnership, its partnership agreement and (iv) with respect to any limited
liability company, its articles of organization and its operating agreement. In
the event any term or condition of this Agreement or any other Loan Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt, perfection of a security
under, or otherwise with respect to, this Agreement, except any such Taxes
imposed with respect to an assignment hereunder (other than an assignment made
pursuant to Section 2.7).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight LIBOR borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

 

17



--------------------------------------------------------------------------------

“Parent” means (i) prior to the Merger Transactions Closing Date, the Borrower
and (ii) on and after the Merger Transactions Closing Date, TWG Holdings
(including its successors).

“Participant Register” has the meaning assigned to such term in Section 8.1G.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permanent Financing” means (a) the loans under the Term Loan Agreement and
other Indebtedness, in each case to the extent borrowed or incurred for the
purpose of redeeming the Existing 2018 Senior Notes, until the earlier of
(x) the date such redemption occurs and (y) March 15, 2018; and (b) other
Indebtedness to the extent borrowed or incurred for the purpose of financing the
Merger Transactions, until the earlier of (x) the Merger Transactions Closing
Date and (y) the date that is 30 days following termination of the Merger
Agreement; provided that such Indebtedness pursuant to this clause (b) is
prepayable or redeemable in the event that the Merger Transactions are not
consummated.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both as specified in Section 7, would constitute an Event of
Default.

“primary obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Priority Indebtedness” means (i) all outstanding Indebtedness of the Parent or
any of its Subsidiaries secured by Liens permitted under Section 6.1(xxvii) and
(ii) all outstanding unsecured Indebtedness of all Subsidiaries of the Parent,
other than (a) Indebtedness of any Subsidiary of the Parent owing to the Parent
or Indebtedness (including Guarantees) of any Subsidiary of the Parent owing to
another Subsidiary of the Parent, (b) Indebtedness of any Subsidiary of the
Parent outstanding at the time such Subsidiary is acquired by the Parent or any
other Subsidiary of the Parent, including amendments, extensions and
refinancings thereof (provided that such Indebtedness shall have not been
created in contemplation of or in connection with such Person becoming a
Subsidiary, the amount thereof is not thereafter increased and the obligor of
such Indebtedness is not thereafter changed), (c) Indebtedness of any Subsidiary
of the Parent that is a special purpose finance entity that does not own any
assets (other than those assets consistent with its limited purpose status) and
that does not loan the proceeds of such Indebtedness to another Subsidiary,
(d) Indebtedness of any Subsidiary of the Parent constituting letters of credit
issued for insurance regulatory purposes (including, for the avoidance of doubt,
for reserve credit and required solvency ratio purposes) and for which adequate
insurance reserves or other appropriate provisions consistent with such
Subsidiary’s past practice has been made therefor, (e) Non-Recourse

 

18



--------------------------------------------------------------------------------

Indebtedness of any Subsidiary of the Parent, (f) Indebtedness incurred pursuant
to the Loan Documents and (g) unsecured Indebtedness of any Credit Party.

“Pro Rata Share” means, with respect to any Lender, the percentage of the
aggregate Commitments represented by such Lender’s Commitment; provided that in
the case of Section 2.12 when a Defaulting Lender shall exist, “Pro Rata Share”
shall mean the percentage of the aggregate amount of the Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Pro Rata Shares
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Register” has the meaning assigned to such term in Section 2.1E.

“Regulation D” means Regulation D of the FRB.

“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers, as reinsurers, assume liabilities
under insurance policies or agreements issued by another insurance or
reinsurance company or companies.

“Related Indemnitee” has the meaning assigned to such term in Section 8.3.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Relevant Adjusted LIBO Rate” has the meaning assigned to such term in the
definition of “Base Rate”.

“Replacement Lender” has the meaning assigned to such term in Section 2.7.

“Requisite Lenders” means the Lenders having Pro Rata Shares of more than 50%.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of the Parent
or any of its Subsidiaries now or hereafter outstanding, except a dividend
payable solely in shares of that class of Capital Stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of the Parent or any of its Subsidiaries now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of the Parent or any of its Subsidiaries
now or hereafter outstanding.

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaries,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaries under another Retrocession Agreement.

 

19



--------------------------------------------------------------------------------

“Revolving Credit Facility” means the senior unsecured revolving credit facility
established pursuant to this Agreement.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, and any successor to its rating agency business.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of Sanctions (at the time of this Agreement, the Crimea
region of Ukraine, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, Her Majesty’s Treasury
of the United Kingdom, the European Union or any EU member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or any EU member state, or Her
Majesty’s Treasury of the United Kingdom.

“SAP” means, with respect to any Insurance Subsidiary, the accounting procedures
and practices prescribed or permitted by the Applicable Insurance Regulatory
Authority, applied in accordance with Section 1.2.

“SEC” means Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

“Securities” means any stock, share, partnership interest, membership interest
in a limited liability company, voting trust certificate, certificate of
interest or participation in any profit-sharing agreement or arrangement,
option, warrant, bond, debenture, note, or other evidence of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securities Act” means the Securities Act of 1933, as amended.

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the fair value of the assets of such Person
(y) exceeds the total amount of debt and other liabilities, subordinated,
contingent or otherwise of such Person and (z) is greater than the amount that
will be required to pay the probable liabilities on such Person’s debts and
other liabilities, subordinated, contingent or otherwise as such debts and other
liabilities become absolute and matured; (ii) such Person is not engaged in, and
is not about to engage in, business for which it has unreasonably small capital
and (iii) such Person is able to pay its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; and (B) such Person is “solvent” within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

20



--------------------------------------------------------------------------------

“Statutory Reserves” has the meaning assigned to such term in Section 4.3C.

“Statutory Statement” means, as to any Insurance Subsidiary, a statement of the
condition and affairs of such Insurance Subsidiary, prepared in accordance with
SAP, and filed with the Applicable Insurance Regulatory Authority.

“Statutory Surplus” means, for any Insurance Subsidiary and its Subsidiaries,
the “Total Adjusted Capital” (as defined by the NAIC) of such Insurance
Subsidiary or Insurance Subsidiaries (as the case may be).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, notwithstanding the foregoing, (i) no real estate Joint
Venture of the Parent or its Subsidiaries shall be considered a Subsidiary
unless such Joint Venture is consolidated on the balance sheet of the Parent and
(ii) any Managed Vehicle shall be deemed not to be a Subsidiary of the Parent.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Parent.

“Subsidiary Guarantor” means, at any time, each Subsidiary that is party to a
Guarantee Agreement at such time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent or the
Subsidiaries shall be a Swap Agreement.

“Syndicated Letters of Credit” means letters of credit issued under
Section 2.10C.

“Syndication Agent” has the meaning assigned to such term in the introduction to
this Agreement.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
deduction or withholding imposed, levied, collected, withheld or assessed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Loan Agreement” means that certain Term Loan Agreement, dated as of the
date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time), by and among the Borrower, the Parent,
the lenders party thereto and JPMCB as administrative agent.

“Term Loan Facility” means that certain $350,000,000 364-day senior term loan
facility established pursuant to the Term Loan Agreement.

“Terminated Lender” has the meaning assigned to such term in Section 2.7.

 

21



--------------------------------------------------------------------------------

“Transactions” means the Merger Transactions, the redemption of the Existing
2018 Senior Notes, the Bridge Facility, the Term Loan Facility and the Revolving
Credit Facility and the transactions contemplated by or related to the
foregoing.

“TWG” means The Warranty Group, Inc., a Delaware company.

“TWG Business” means, collectively, TWG Holdings and its Subsidiaries (as of the
Merger Agreement Signing Date).

“TWG Holdings” means TWG Holdings Limited, a Bermuda limited company.

“TWG Re” means TWG Re, Ltd., a corporation incorporated in the Cayman Islands.

“Type of Loan” means a Base Rate Loan or a LIBOR Loan.

“U.S. Tax Certificate” means a certificate substantially in the form of Exhibit
IV delivered by a Lender to the Administrative Agent pursuant to
Section 2.5B(iii)(b).

“Warranty Business” means the business of underwriting, administering and/or
providing extended service contracts and warranties for coverage against certain
covered losses on various products, including consumer appliances, consumer
electronics, personal computers, cellular phones, automobile and recreational
vehicles and such other products (whether consumer or commercial) that may
become subject to extended service contracts or warranties.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP or SAP, as
applicable, as in effect from time to time; provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or SAP, as applicable, or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Requisite Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or SAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP or SAP, as applicable, as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided further that any change in GAAP after the
Effective Date will not cause any lease that was not or would not have been a
Capital Lease prior to such change to be deemed a Capital Lease and the
obligations with respect thereto shall not constitute Indebtedness under clause
(ii) of the definition thereof. Financial statements and other information
required to be delivered by the Borrower to the Administrative Agent pursuant to
clauses (i) and (ii) of Section 5.1 shall be prepared in accordance with GAAP as
in effect at the time of such preparation. Notwithstanding anything herein to
the contrary, all financial statements delivered hereunder shall be prepared,
all terms of an accounting or financial nature used herein shall be construed,
and all financial covenants and computations of amounts and ratios contained
herein shall be calculated, (a) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result

 

22



--------------------------------------------------------------------------------

or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein and (b) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. For the avoidance of doubt, all financial covenants
and computations of amounts and ratios contained herein shall be calculated
without giving effect to, and shall exclude, any financial impact of any Managed
Vehicle that is consolidated by the Parent in accordance with GAAP other than
(i) the fair value of investments in the Managed Vehicles by the Parent or any
of its Subsidiaries, (ii) earnings resulting from the change in the fair value
of such investments, (iii) investment income earned by the Parent or any of its
Subsidiaries from its investment in the Managed Vehicles, and (iv) management
fees earned by the Parent or any of its Subsidiaries from the Managed Vehicles.

 

1.3 Other Definitional Provisions and Rules of Construction.

A. Any term defined herein may, unless the context otherwise requires, be used
in the singular or the plural, depending on the reference.

B. References to “Sections” and subsections shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.

C. The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

D. Unless otherwise specified, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).

E. Unless otherwise expressly provided herein, (a) references to agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any statute, regulation or other law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such statute, regulation or other law.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS AND LOANS

 

2.1 Commitment; Making of Loan; Notes.

A. Commitments. Subject to the terms and conditions of this Agreement, each
Lender severally and not jointly agrees to make Loans to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (ii) the Aggregate Credit Exposure exceeding the aggregate amount
of the Commitments. Amounts borrowed under this Section 2.1A may be repaid and,
subject to the terms and conditions hereof, reborrowed from time to time.

 

23



--------------------------------------------------------------------------------

B. Borrowing Mechanics; Minimum Amount. The Borrower shall notify the
Administrative Agent of each proposed new Borrowing by delivering a Notice of
Borrowing no later than (a) 12:00 p.m. at least three Business Days in advance
of a proposed Borrowing of LIBOR Loans or (b) 9:00 a.m. on the day of a proposed
Borrowing of Base Rate Loans. Promptly upon receipt by the Administrative Agent
of such Notice of Borrowing, the Administrative Agent shall notify each Lender
of the proposed Borrowing and such Lender’s Pro Rata Share of such Borrowing.
Each Borrowing shall be in a principal amount of $5,000,000 or a higher integral
multiple of $1,000,000. Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

C. Disbursement of Funds. Each Lender shall make its Loan available to the
Administrative Agent not later than 9:00 a.m. (or, in the case of any Borrowing
of Base Rate Loans requested on the same day, 12:00 p.m.) on the date of each
proposed Borrowing, in each case by wire transfer of same day funds in Dollars,
at the Funding and Payment Office. Upon satisfaction or waiver of the conditions
precedent specified in Section 3, the Administrative Agent shall make the
proceeds of the Loans available to the Borrower on the date of such proposed
Borrowing by causing an amount of same day funds in Dollars equal to the
proceeds of all such Loans received by the Administrative Agent from the Lenders
to be credited to the account of the Borrower at the Funding and Payment Office
or to such other account as may be designated in writing to the Administrative
Agent by the Borrower.

D. Notes. Upon request by any Lender, the Borrower shall promptly execute and
deliver to the Administrative Agent for such Lender a Note to evidence such
Lender’s Loans, in the principal amount of that Lender’s Commitment and with
other appropriate insertions. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
an Assignment Agreement effecting the assignment or transfer thereof shall have
been accepted by the Administrative Agent as provided in Section 8.1C. Any
request, authority or consent of any Person that, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, assignee or transferee of that
Note or of any Note issued in exchange therefor.

E. The Register.

(i) The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain at the Funding and Payment Office
a register for the recordation of the names and addresses of the Lenders and the
principal amount and stated interest of the Loans and the Commitment of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(ii) The Administrative Agent shall record in the Register the Commitment and
the Loans of each Lender, and each repayment or prepayment of the principal
amount of such Loans. Any such recordation shall be conclusive and binding on
the Borrower and each Lender, absent manifest error; provided that failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitment or the Obligations in respect of any applicable Loan.

(iii) Each Lender shall record on its internal records (or, at such Lender’s
option, on the Note held by such Lender) the amount of each Loan made by it and
each payment thereof. Any such recordation shall be conclusive and binding on
the Borrower, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitment or the Obligations in respect of any applicable Loan; and provided,
further, that in the event of any

 

24



--------------------------------------------------------------------------------

inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern (absent manifest error therein).

(iv) The Borrower, the Administrative Agent and the Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been accepted by the Administrative Agent and
recorded in the Register as provided in Section 8.1C. Prior to such recordation,
all amounts owed with respect to the applicable Commitment or Loan shall be owed
to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

 

2.2 Interest on the Loans.

A. Rate of Interest; Type of Loan.

(i) Subject to the provisions of Sections 2.2E, 2.5 and 2.6, each Loan shall
bear interest on the unpaid principal amount thereof from the date made to the
date of repayment thereof at a rate equal to (a) at any time such Loan is a Base
Rate Loan, the Base Rate plus the Applicable Margin; and (b) at any time such
Loan is a LIBOR Loan, the LIBOR plus the Applicable Margin.

(ii) The basis for determining the rate of interest on any Loan, and the
Interest Period for any LIBOR Loan, shall be selected by the Borrower and
notified to the Administrative Agent pursuant to the applicable Notice of
Borrowing or Conversion/Continuation Notice, as the case may be. If on any day a
Loan is outstanding with respect to which a Notice of Borrowing or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a Base
Rate Loan.

(iii) If the Borrower fails to specify Base Rate Loans or LIBOR Loans in the
applicable Notice of Borrowing or Conversion/Continuation Notice, the applicable
Borrowing (if comprised of LIBOR Loans) will be automatically converted into a
Borrowing of Base Rate Loans on the last day of the then-current Interest Period
for such Borrowing (or if outstanding as a Borrowing of Base Rate Loans will
remain as, or (if not then outstanding) will be made as, a Borrowing of Base
Rate Loans). As soon as practicable after 11:00 a.m. on each Interest Rate
Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to the Borrower and each Lender.

B. Interest Periods. An interest period (each an “Interest Period”) for a
Borrowing of LIBOR Loans shall be a one, two, three or six month period, as
selected by the Borrower in the applicable Notice of Borrowing or
Conversion/Continuation Notice; provided that:

(i) each successive Interest Period for a Borrowing shall commence on the day on
which the immediately preceding Interest Period expires;

(ii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest

 

25



--------------------------------------------------------------------------------

Period would otherwise expire on a day that is not a Business Day but is a day
of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iv) no Interest Period shall extend beyond the scheduled Maturity Date;

(v) there shall be no more than five Interest Periods outstanding at any time;
and

(vi) in the event the Borrower fails to specify an Interest Period for any such
Borrowing in the applicable Notice of Borrowing or Conversion/Continuation
Notice, the Borrower shall be deemed to have selected an Interest Period of one
month.

C. Interest Payments. The Borrower shall pay all accrued and unpaid interest on
each LIBOR Loan on each Interest Payment Date therefor, upon any prepayment
thereof (on the amount being prepaid) and at maturity (by acceleration or
otherwise). Accrued and unpaid interest on Base Rate Loans shall be payable on
each Interest Payment Date therefor and at maturity (by acceleration or
otherwise).

D. Default Rate. Notwithstanding the foregoing, if any principal amount of the
Loans, reimbursement obligations in respect of the Letters of Credit, interest
payments or fees or other amounts payable hereunder are not paid when due, such
overdue amount shall bear interest (including post-petition interest in any case
or proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable upon demand at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% in excess of the rate otherwise payable with
respect to such Loan and (ii) in the case of any other amount, 2.00% in excess
of the rate then applicable to Base Rate Loans. Without duplication of amounts
charged under the immediately preceding sentence, upon and during the
continuance of an Event of Default, at the election of the Requisite Lenders,
all outstanding Loans shall bear interest (including post-petition interest in
any case or proceeding under the Bankruptcy Code or other applicable bankruptcy
laws) payable upon demand at a rate per annum equal to 2.00% in excess of the
rate otherwise payable with respect to the applicable Loans (or, in the case of
any other amounts then due and payable, at a rate per annum equal to 2.00% in
excess of the rate then applicable to Base Rate Loans). Payment or acceptance of
the increased rates of interest provided for in this Section 2.2D is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Agents or the Lenders.

E. Computation of Interest. Interest payable hereunder shall be computed (i) in
the case of Base Rate Loans at times when the Base Rate is based on the Prime
Rate, on the basis of a 365-day or 366-day year, as the case may be, and (ii) in
the case of LIBOR Loans, and Base Rate Loans at times when the Base Rate is
based on the NYFRB Rate or LIBOR, on the basis of a 360-day year, in each case
for the actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from a LIBOR Loan, the date of conversion of such
LIBOR Loan to such Base Rate Loan, as the case may be, shall be included, and
the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a LIBOR Loan, the date of conversion of such Base Rate Loan to such LIBOR Loan,
as the case may be, shall be excluded; provided that if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on that Loan.

 

26



--------------------------------------------------------------------------------

F. Conversion/Continuation.

(i) Subject to Section 2.6 and so long as no Potential Event of Default or Event
of Default shall have occurred and then be continuing, the Borrower shall have
the option:

(a) to convert at any time all or any part of any Borrowing, in an amount equal
to $5,000,000 or a higher integral multiple of $1,000,000, from one Type of Loan
to the other Type of Loan; provided that LIBOR Loans may only be converted on
the expiration of the Interest Period applicable to such LIBOR Loans unless the
Borrower shall pay all amounts due under Section 2.6 in connection with such
conversion; or

(b) upon the expiration of any Interest Period applicable to any Borrowing of
LIBOR Loans, to continue all or any portion of such Borrowing in an amount equal
to $5,000,000 or a higher integral multiple of $1,000,000 as LIBOR Loans for a
new Interest Period.

(ii) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 11:00 a.m. at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to Base
Rate Loans) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of conversion to, or continuation of,
LIBOR Loans). Except as otherwise provided herein, a Conversion/Continuation
Notice for conversion to, or continuation of, LIBOR Loans (or telephonic notice
in lieu thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

 

2.3 Fees.

A. Commitment Fee. The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender for each day during the period from and including the
Effective Date to but not including the earlier of the date such Commitment is
terminated and the Maturity Date, a commitment fee on the unused amount of such
Lender’s Commitment which shall accrue at the Commitment Fee Rate determined by
reference to Schedule 1.1. Commitment fees accrued through and including the
last day of each Fiscal Quarter shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate. All commitment fees will be computed on the
basis of a year of 360 days and will be payable for the actual number of days
elapsed.

B. Letter of Credit Fees.

(i) The Borrower agrees to pay to the Administrative Agent for account of each
Lender (other than Defaulting Lenders) a letter of credit fee which shall accrue
at a rate per annum equal to the Applicable Margin for LIBOR Loans on the
average daily aggregate undrawn amount of all outstanding Letters of Credit
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure. Letter of Credit fees accrued
through and including the last day of each Fiscal Quarter shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.

(ii) The Borrower agrees to pay to the relevant Fronted LC Issuing Bank a
fronting fee which shall accrue at a rate per annum as agreed in writing between
the Borrower and such Fronted

 

27



--------------------------------------------------------------------------------

LC Issuing Bank on the average daily amount of the LC Exposure in respect of the
Fronted Letters of Credit issued by such Fronted LC Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any such
LC Exposure in respect of Fronted Letters of Credit. Fronting fees accrued
through and including the last day of each Fiscal Quarter shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.

(iii) The Borrower agrees to pay to the Administrative Agent, for its own
account with respect to Syndicated Letters of Credit and for the account of the
relevant Fronted LC Issuing Bank with respect to the Fronted Letters of Credit,
within 10 Business Days after demand, the Administrative Agent’s or such Fronted
LC Issuing Bank’s, as applicable, standard administrative fees with respect to
the issuance, amendment, renewal or extension of any Syndicated Letter of Credit
or Fronted Letters of Credit, respectively, or processing of drawings
thereunder. All letter of credit fees and fronting fees will be computed on the
basis of a year of 360 days and will be payable for the actual number of days
elapsed.

C. Other Fees. The Borrower agrees to pay to the Arrangers, Agents and the
Lenders any applicable fees respectively required to be paid to them in such
amounts and payable at such times as separately agreed between them in writing,
including as set forth in each Fee Letter.

 

2.4 Repayments and Prepayments; General Provisions Regarding Payments.

A. Payments of Loans. The Loans and all other outstanding Obligations shall be
paid in full no later than the Maturity Date.

B. Commitment Reductions; Prepayments.

(i) Commitment Reductions. The Borrower may at any time and from time to time
upon not less than three Business Day’s prior irrevocable written notice given
to the Administrative Agent, terminate or permanently reduce the unused portion
of the Commitments on any Business Day. Any such reduction shall be in the
amount of $5,000,000 or a higher integral multiple of $1,000,000. Any such
notice of termination or reduction of the Commitments having been given as
aforesaid shall be irrevocable and effective upon receipt by the Administrative
Agent.

(ii) Prepayments. The Borrower may from time to time pay, without penalty or
premium, all outstanding Loans, or, in a minimum aggregate amount of $5,000,000
or a higher integral multiple of $1,000,000, any portion of the outstanding
Loans upon (a) three Business Days’ prior notice to the Administrative Agent, in
the case of a prepayment of LIBOR Loans, or (b) one Business Day’s prior notice
to the Administrative Agent, in the case of a prepayment of Base Rate Loans. Any
prepayment of a LIBOR Loan on a day other than the last day of an Interest
Period therefor shall be subject to Section 2.6D.

C. General Provisions Regarding Payments.

(i) Manner and Time of Payment. All payments by the Borrower hereunder and under
the Notes shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to the
Administrative Agent not later than 2:00 P.M. on the date due at the Funding and
Payment Office for the account of the Administrative Agent; funds received

 

28



--------------------------------------------------------------------------------

by the Administrative Agent after that time on such due date shall be deemed to
have been paid by the Borrower on the next succeeding Business Day.

(ii) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder; provided that
if such next succeeding Business Day occurs in the next calendar month, such
payment shall be due and payable on the immediately preceding Business Day.

(iii) Distribution to Lenders. The Administrative Agent shall promptly
distribute to each Lender, at such address as such Lender shall indicate in
writing, such Lender’s applicable Pro Rata Share of all payments and prepayments
of principal and interest due hereunder, together with all other amounts due
thereto, including all fees payable with respect thereto, to the extent received
by the Administrative Agent.

(iv) Interest on Costs and Expenses. If any Lender incurs any cost or expense
that this Agreement entitles it to collect from the Borrower, such cost or
expense shall be payable together with interest thereon at a rate per annum
equal to the rate applicable to Base Rate Loans as then in effect, from the date
such cost or expense is incurred until such payment date. Such Lender shall
notify the Borrower, through the Administrative Agent, of the cost or expense to
be paid plus the amount of interest thereon. This provision shall not apply to
payments or prepayments of principal or to amounts to be applied against
principal, interest or any cost or expense to be collected pursuant to
Section 2.6D.

(v) Failure to Make Certain Payments. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.11C or Section 9.4, then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or any LC Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections, in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

2.5 Increased Costs; Taxes.

A. Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.5B (which shall be controlling with respect to the matters covered
thereby), and without duplication of any amount paid under Section 2.5B), in the
event that any Lender or any Fronted LC Issuing Bank shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any Change in Law:

(i) subjects such Lender (or its applicable lending office) or such Fronted LC
Issuing Bank to any additional Tax (other than any Non-Excluded Tax covered by
Section 2.5B and, any Tax described in Section 2.5(B)(i)(i) through (i)(iv))
with respect to this Agreement or any of the other Loan Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) or such Fronted LC Issuing Bank of principal,
interest, fees or any other amount payable hereunder;

(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve or assessment), special
deposit, compulsory loan, FDIC insurance or other insurance charge, liquidity or
similar requirement against assets held by, or deposits or

 

29



--------------------------------------------------------------------------------

other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender or such Fronted LC Issuing Bank (other than any such reserve or other
requirement with respect to LIBOR Loans that is reflected in the definition of
LIBOR); or

(iii) imposes any other condition, cost or expense (other than with respect to a
Tax matter) on or affecting this Agreement or such Lender (or its applicable
lending office) or such Fronted LC Issuing Bank, as the case may be, or its
obligations hereunder or the London interbank market;

and the result of any of the foregoing is to increase the cost to such Lender or
such Fronted LC Issuing Bank, as the case may be, of agreeing to make, making or
maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) or such Fronted LC Issuing Bank,
as the case may be, with respect thereto; then, in any such case, the Borrower
shall promptly pay to such Lender or such Fronted LC Issuing Bank, as the case
may be, upon receipt of the statement referred to in the next sentence, subject
to Section 2.4C(iv), such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender or such Fronted LC Issuing Bank, as the case may be, in its sole
discretion shall determine) as may be necessary to compensate such Lender or
such Fronted LC Issuing Bank, as the case may be, for any such increased cost or
reduction in amounts received or receivable hereunder. Such Lender or such
Fronted LC Issuing Bank, as the case may be, shall deliver to the Borrower (with
a copy to the Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender or such Fronted LC Issuing Bank, as the case may be, under this
Section 2.5A, which statement shall be conclusive and binding upon all parties
hereto absent manifest error.

B. Withholding of Taxes.

(i) Payments to Be Free and Clear. All sums payable by the Borrower under this
Agreement and the other Loan Documents shall (except to the extent required by
law) be paid free and clear of, and without any deduction or withholding on
account of, any Tax imposed or increased as a result of a Change in Law after
the date hereof (in the case of each Lender listed on the signature pages hereof
on the Effective Date) or after the effective date of the Assignment Agreement
pursuant to which such Lender became a Lender (in the case of each other Lender)
other than (i) a Tax imposed on or measured by the net income of any Lender
(including franchise taxes imposed in lieu thereof); (ii) a branch profits tax
imposed, levied, collected, withheld or assessed by or within the United States
of America or any political subdivision in or of the United States of America or
any other jurisdiction from or to which a payment is made by or on behalf of the
Borrower; (iii) U.S. federal withholding Taxes imposed on amounts payable to or
for the account of a Lender or a Fronted LC Issuing Bank with respect to its
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (a) such Lender or Fronted LC Issuing Bank acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.7), or (b) such Lender or Fronted LC Issuing Bank
changes its lending office, except in each case to the extent that pursuant to
Section 2.5(B) amounts with respect to such Taxes were payable either to such
Lender’s or Fronted LC Issuing Bank’s assignor immediately before such Lender or
Fronted LC Issuing Bank became a party hereto or changed its lending office; or
(iv) any Taxes imposed pursuant to FATCA (a “Non-Excluded Tax”).

(ii) Grossing-up of Payments. If the Borrower or any other Person is required by
law to make any deduction or withholding on account of any Non-Excluded Tax from
any sum paid or payable by the Borrower to the Administrative Agent or any
Lender under any of the Loan Documents:

(a) the Borrower shall promptly notify the Administrative Agent of any such
requirement or any change in any such requirement;

 

30



--------------------------------------------------------------------------------

(b) the Borrower shall pay any such Tax before the date on which penalties
attach thereto, such payment to be made (if the liability to pay is imposed on
the Borrower) for its own account or (if that liability is imposed on the
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of the Administrative Agent or such Lender;

(c) the sum payable by the Borrower in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment, the
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made;

(d) the Borrower shall indemnify each such Lender, within 30 days after demand
by such Lender therefor, for the full amount of any Non-Excluded Tax paid or
incurred by such Lender with respect to any payment by or obligation of the
Borrower under the Loan Documents (including any Non-Excluded Tax imposed or
asserted on or attributable to amounts payable under this Section 2.5) and any
reasonable expenses arising therefrom or with respect thereto (such demand to be
made on a certificate stating the amount of such Non-Excluded Tax, which shall
be conclusive and binding upon all parties hereto absent manifest error),
whether or not such Non-Excluded Tax was correctly or legally imposed or
asserted by the relevant Governmental Authority; and

(e) within 30 days after paying any sum from which it is required by law to make
any deduction or withholding, and within 30 days after the due date of payment
of any Tax which it is required by clause (b) above to pay, the Borrower shall
deliver to the Administrative Agent evidence reasonably satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority.

(iii) Evidence of Exemption from U.S. Withholding Tax.

(a) Each Lender shall deliver to the Administrative Agent for transmission to
the Borrower, on or prior to the Effective Date (in the case of each Lender
listed on the signature pages hereof on the Effective Date) or on or prior to
the date of the Assignment Agreement pursuant to which it becomes a Lender (in
the case of each other Lender), and at such other times as may be necessary in
the determination of the Borrower or the Administrative Agent (each in the
reasonable exercise of its discretion), two original copies of Internal Revenue
Service Form W-9, W-8BEN, W-8BEN-E, W-8IMY (including applicable attachments) or
W-8ECI (or any successor forms) or, in the case of a Lender that is not a United
States Person (as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”) claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Internal Revenue Code with respect to payments of “portfolio interest”, a
U.S. Tax Certificate and two original copies of Form W-8BEN or W-8BEN-E, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Lender, and/or such other documentation required under the
Internal Revenue Code and reasonably requested by the Borrower to establish that
such Lender is exempt from or entitled to a reduced rate of withholding of
United States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Loan
Documents. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times

 

31



--------------------------------------------------------------------------------

reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph (a),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(b) Each Lender required to deliver any forms, certificates or other evidence
with respect to United States federal income tax withholding matters pursuant to
Section 2.5B(iii)(a) hereby agrees, from time to time after the initial delivery
by such Lender of such forms, certificates or other evidence, whenever a lapse
in time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly (1) deliver to the Administrative Agent for transmission to the
Borrower two new original copies of Internal Revenue Service Form W-9, W-8BEN,
W-8BEN-E, W-8IMY (including applicable attachments) or W-8ECI, or the applicable
U.S. Tax Certificate and two original copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E, as the case may be, properly completed and duly executed by
such Lender, and/or such other documentation required under the Internal Revenue
Code and reasonably requested by the Borrower to confirm or establish that such
Lender is exempt from or entitled to a reduced rate of withholding of United
States federal income tax with respect to payments to such Lender under the Loan
Documents or (2) notify the Administrative Agent and the Borrower of its legal
inability to deliver any such forms, certificates or other evidence.

(c) The Borrower shall not be required to pay any additional amount to any
Lender under Section 2.5B if such Lender shall have failed to satisfy the
requirements of clause (a) or (b)(1) of this Section 2.5B(iii); provided that if
such Lender shall have satisfied the requirements of Section 2.5B(iii)(a) on the
Effective Date or on the date of the Assignment Agreement pursuant to which it
became a Lender, as applicable, nothing in this Section 2.5B(iii)(c) shall
relieve the Borrower of its obligation to pay any additional amounts pursuant to
Section 2.5B(ii)(c) in the event that, as a result of any Change in Law, such
Lender is no longer legally permitted to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Lender is exempt
from or entitled to a reduced rate of withholding.

(iv) Refunds. In the event that an additional payment is made under this
Section 2.5B for the account of any Lender and such Lender, in its sole
discretion, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or repayment of, any Tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
Borrower such amount as such Lender shall, in its sole discretion exercised in
good faith, have determined to be attributable to such deduction or withholding
and which will leave such Lender (after such payment) in no worse position than
it would have been in if the Borrower had not been required to make such
deduction or withholding; provided that the Borrower, upon the request of a
Lender, shall repay to such Lender the amount paid over pursuant to this
paragraph (iv) (plus any interest, penalties, or other charges imposed by the
relevant Governmental Authority) in the event that the Lender is required to
repay such refund to such Governmental Authority. Nothing herein contained shall
interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit nor oblige any Lender to claim any tax credit or to
disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender to do

 

32



--------------------------------------------------------------------------------

anything that would prejudice its ability to benefit from any other credits,
reliefs, remissions or repayments to which it may be entitled.

(v) Other Taxes. The Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

C. Capital Adequacy or Liquidity Adjustment. In the event that any Lender or any
Fronted LC Issuing Bank shall have determined that any Change in Law affecting
such Lender or such Fronted LC Issuing Bank, any of its applicable lending
offices or any corporation controlling such Lender or such Fronted LC Issuing
Bank, as the case may be, regarding capital adequacy or liquidity has or would
have the effect of reducing the rate of return on the capital of such Lender or
such Fronted LC Issuing Bank or any corporation controlling such Lender or such
Fronted LC Issuing Bank as a consequence of, or with reference to, such Lender’s
Loans or Commitments, or participations therein or other obligations hereunder
with respect to the Loans, or the Fronted Letters of Credit issued by such
Fronted LC Issuing Bank, to a level below that which such Lender or such Fronted
LC Issuing Bank or such controlling corporation could have achieved but for such
Change in Law (taking into consideration the policies of such Lender or such
Fronted LC Issuing Bank or such controlling corporation with regard to capital
adequacy and liquidity), then from time to time, subject to Section 2.4C(iv),
the Borrower shall pay to such Lender or such Fronted LC Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Fronted LC Issuing Bank or such controlling corporation on an after-tax
basis for such reduction. Such Lender or such Fronted LC Issuing Bank, as the
case may be, shall deliver to the Borrower (with a copy to the Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts, which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

 

2.6 Special Provisions Governing LIBOR Loans.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Loans as to the matters
covered:

A. Applicable Interest Rate Not Determinable or Unfair. If, by reason of
circumstances affecting the interbank LIBOR market, (i) the Administrative Agent
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto) that adequate and reasonable means do not exist
for ascertaining the interest rate applicable to LIBOR Loans for any Interest
Period on the basis provided for in the definition of LIBOR (including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis) or (ii) the Requisite Lenders shall determine (and notify the
Administrative Agent) prior to the first day of any Interest Period that the
LIBOR, as determined by the Administrative Agent, will not fairly and adequately
reflect the cost to such Lenders of funding or maintaining their respective
LIBOR Loans for such Interest Period, then the Administrative Agent shall
promptly give notice (by telecopy or by telephone confirmed in writing) to the
Borrower and each Lender of such determination, whereupon (a) no Loans may be
made as, or converted to, LIBOR Loans until such time as the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such determination no longer exist and any such LIBOR Loans shall be repaid
on the last day of the then current Interest Period applicable thereto, and
(b) any Notice of Borrowing or Conversion/Continuation Notice given by the
Borrower with respect to the Loans in respect of which such determination was
made shall be deemed to be made, continued, or converted, as the case may be, as
a Base Rate Loan.

B. Illegality or Impracticability of LIBOR Loans. In the event that on any date
any Lender shall have determined (which determination shall be final and
conclusive and binding upon all

 

33



--------------------------------------------------------------------------------

parties hereto but shall be made only after consultation with the Borrower and
the Administrative Agent) that the making, maintaining or continuation of its
LIBOR Loans (i) has become unlawful as a result of compliance by such Lender in
good faith with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful) or (ii) has become impracticable, or would
cause such Lender material hardship, as a result of contingencies occurring
after the date of this Agreement which materially and adversely affect the
interbank LIBOR market or the position of such Lender in that market, then, and
in any such event, such Lender shall be an “Affected Lender” and it shall on
that day give notice (by telecopy or by telephone confirmed in writing) to the
Borrower and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). Thereafter
(a) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (b) to the extent such determination by the Affected Lender
relates to a Borrowing of LIBOR Loans then being requested by the Borrower
pursuant to a Notice of Borrowing or a Conversion/Continuation Notice, the
Affected Lender shall make its applicable Loan as (or continue its applicable
Loan as or convert its applicable Loan to, as the case may be) a Base Rate Loan,
(c) the Affected Lender’s obligation to maintain its outstanding LIBOR Loans
(the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (d) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a Borrowing of LIBOR Loans then being requested by the Borrower
pursuant to a Notice of Borrowing or a Conversion/Continuation Notice, the
Borrower shall have the option, subject to the provisions of Section 2.6D, to
rescind such Notice of Borrowing or Conversion/Continuation Notice as to all
Lenders by giving notice (by telecopy or by telephone confirmed in writing) to
the Administrative Agent of such rescission on the date on which the Affected
Lender gives notice of its determination as described above (which notice of
rescission the Administrative Agent shall promptly transmit to each other
Lender). Except as provided in the immediately preceding sentence, nothing in
this Section 2.6B shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, LIBOR
Loans in accordance with the terms hereof.

C. LIBOR Replacement. If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 2.6A have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in Section 2.6A
have not arisen but the supervisor for the administrator of the LIBOR Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
LIBOR Screen Rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to LIBOR that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin). Notwithstanding anything to the contrary in Section 8.5,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days after the date written notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Requisite Lenders stating that such Requisite Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
Section 2.6C (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.6C, only to the extent the LIBOR Screen
Rate and/or such Interest Period is not available or published at such time on a
current basis), (x) any Conversion/Continuation Notice that requests the
conversion of any Borrowing to, or

 

34



--------------------------------------------------------------------------------

continuation of any Borrowing as, a Borrowing of a LIBOR Loan shall be
ineffective and (y) if any Notice of Borrowing requests a Borrowing of a LIBOR
Loan, such Borrowing shall be made as a Borrowing of a Base Rate Loan; provided,
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

D. Compensation For Breakage. The Borrower shall compensate each Lender upon
written request by such Lender (which request shall set forth the basis for
requesting such amounts) for all reasonable losses, expenses and liabilities
(including any interest paid by such Lender to lenders of funds borrowed by it
to make or carry its LIBOR Loans and any loss, expense or liability sustained by
such Lender in connection with the liquidation or re-employment of such funds)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender) any LIBOR Loan of such Lender is not made on a date specified
therefor in a Notice of Borrowing or Conversion/Continuation Notice or in a
telephonic request for such Borrowing, (ii) if any prepayment or other principal
payment of, or any conversion of, any LIBOR Loan made by such Lender occurs on a
date other than the last day of an Interest Period applicable to such Loan
(including as a result of Section 2.7) or (iii) if any prepayment of any LIBOR
Loan made by such Lender is not made on any date specified in a notice of
prepayment given by the Borrower.

E. Assumptions Concerning Funding of LIBOR Loans. Calculation of all amounts
payable to a Lender under this Section 2.6 and under Sections 2.5A and 2.5C
shall be made as though that Lender had actually funded each of its relevant
LIBOR Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of “LIBOR” in an amount equal
to the amount of such LIBOR Loan and having a maturity comparable to the
relevant Interest Period and through the transfer of such LIBOR deposit from an
offshore office of that Lender to a domestic office of that Lender in the United
States of America; provided that each Lender may fund each of its LIBOR Loans in
any manner it sees fit and the foregoing assumptions shall be utilized only for
the purposes of calculating amounts payable under this Section 2.6 and under
Sections 2.5A and 2.5C.

 

2.7 Replacement of a Lender.

Anything contained herein to the contrary notwithstanding, in the event that:
(i) any Lender shall give notice to the Borrower that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.5,
2.6A or 2.6B (including, without limitation, any such payments resulting from
any change by such Lender in the office through which it makes LIBOR Loans), the
circumstances which have caused such Lender to be an Affected Lender or which
entitle such Lender to receive such payments shall remain in effect, and such
Lender shall fail to withdraw such notice within five Business Days after the
Borrower’s request for such withdrawal or (ii) at any time any Lender is a
Defaulting Lender or (iii) at any time any Lender ceases to be a NAIC Qualified
U.S. Financial Institution, then, with respect to each such Lender (a
“Terminated Lender”), the Borrower may, at its sole expense and effort, by
giving written notice to the Administrative Agent and such Terminated Lender of
its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign all of its Commitment (if
any), any outstanding Credit Exposure and other interests, rights and
obligations hereunder to one or more Persons which are Eligible Assignees at
such time (each a “Replacement Lender”) in accordance with the provisions of
Section 8.1 (including the consents of the Administrative Agent and each Fronted
LC Issuing Bank required thereunder) for a purchase price equal to the sum of
(x) the aggregate outstanding principal amount of the Loans held by such
Terminated Lender and (y) the LC Disbursements funded by such Terminated Lender
that have not then been reimbursed by the Borrower, together with accrued
interest thereon and accrued and theretofore unpaid fees owing to such
Terminated Lender under Section 2.3 to but not including the date of assignment,
to be paid by the relevant Replacement Lender on the date of such assignment;
provided that (a) on the effective date of such assignment, the Borrower shall
pay any amounts payable to such

 

35



--------------------------------------------------------------------------------

Terminated Lender to the date of such assignment pursuant to Section 2.5 or 2.6
or otherwise as if it were a prepayment and (b) in the case of any such
assignment resulting from a claim for payments under Section 2.5, 2.6A or 2.6B,
such assignment will result in the reduction in such payments. Upon the
completion of such assignment and the payment of all amounts owing to any
Terminated Lender, such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided that any right of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.

 

2.8 Mitigation.

Each Lender agrees that, as promptly as practicable after the officer of such
Lender responsible for administering the Loans of such Lender becomes aware of
the occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender to receive
payments under Section 2.5 or Section 2.6, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts (i) to make, issue, fund or
maintain the Commitment of such Lender or the Affected Loans of such Lender
through another lending office of such Lender, or (ii) take such other measures
as such Lender may deem reasonable, if as a result thereof the circumstances
which would cause such Lender to be an Affected Lender would cease to exist or
the additional amounts which would otherwise be required to be paid to such
Lender pursuant to Section 2.5 or Section 2.6 would be materially reduced and
if, as determined by such Lender in its sole discretion, the making, issuing,
funding or maintaining of such Commitment or Loans through such other lending
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Commitment or Loans or the interests of such
Lender; provided that such Lender will not be obligated to utilize such other
lending office pursuant to this Section 2.8 unless the Borrower agrees to pay
all incremental expenses incurred by such Lender as a result of utilizing such
other lending office as described in clause (i) above. A certificate as to the
amount of any such expenses payable by the Borrower pursuant to this Section 2.8
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive absent manifest error.

 

2.9 Increase of the Commitments.

The Borrower may, at any time by notice to the Administrative Agent, propose an
increase in the total Commitments hereunder (each such proposed increase being a
“Commitment Increase”) either by having a Lender increase its Commitment then in
effect (each an “Increasing Lender”) or by adding as a Lender with a new
Commitment hereunder a Person which is an Eligible Assignee at such time (each
an “Assuming Lender”) in each case with the approval of the Administrative Agent
(not to be unreasonably withheld), which notice shall specify the name of each
Increasing Lender and/or Assuming Lender, as applicable, the amount of the
Commitment Increase and the portion thereof being assumed by each such
Increasing Lender or Assuming Lender, and the date on which such Commitment
Increase is to be effective (the “Commitment Increase Date”) (which shall be a
Business Day at least three Business Days after delivery of such notice and 30
days prior to the Maturity Date); provided that:

(i) the minimum amount of the increase of the Commitment of any Increasing
Lender, and the minimum amount of the Commitment of any Assuming Lender, as part
of any Commitment Increase shall be in an amount that is an integral multiple of
$5,000,000 and not less than $1,000,000;

(ii) immediately after giving effect to any Commitment Increase, the total
Commitments hereunder shall not exceed $575,000,000;

 

36



--------------------------------------------------------------------------------

(iii) no Event of Default shall have occurred and be continuing on the relevant
Commitment Increase Date or shall result from any Commitment Increase;

(iv) the representations and warranties of the Borrower contained herein and in
the other Loan Documents shall be true and correct in all material respects on
and as of the relevant Commitment Increase Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true, correct and complete in all
material respects on and as of such earlier date; and

(v) in the case of any Assuming Lender that is not a Lender immediately prior to
such Commitment Increase Date and is not listed on the NAIC Qualified U.S.
Financial Institutions List, such Assuming Lender and its Confirming Lender
shall have entered into an agreement of the type contemplated in the definition
of “Confirming Lender” in Section 1.1.

Each Commitment Increase (and the increase of the Commitment of each Increasing
Lender and/or the new Commitment of each Assuming Lender, as applicable,
resulting therefrom) shall become effective as of the relevant Commitment
Increase Date upon receipt by the Administrative Agent, at or prior to 9:00 a.m.
(New York City time) on such Commitment Increase Date, of (A) a certificate of a
duly authorized officer of the Borrower stating that the conditions with respect
to such Commitment Increase under this Section 2.9 have been satisfied and
(B) an agreement, in form and substance satisfactory to the Borrower and the
Administrative Agent, pursuant to which, effective as of such Commitment
Increase Date, the Commitment of each such Increasing Lender shall be increased
or each such Assuming Lender, as applicable, shall undertake a Commitment, duly
executed by such Increasing Lender or Assuming Lender, as the case may be, and
the Borrower and acknowledged by the Administrative Agent, together with such
evidence and other related documents as the Administrative Agent may reasonably
request with respect to the Borrower’s authorization of such Commitment Increase
and its obligation hereunder. Upon the Administrative Agent’s receipt of a fully
executed agreement from each Increasing Lender and/or Assuming Lender referred
to in clause (B) above, together with the certificate referred to in clause
(A) above, the Administrative Agent shall record the information contained in
each such agreement in the Register and give prompt notice of the relevant
Commitment Increase to the Borrower and the Lenders (including, if applicable,
each Assuming Lender). On each Commitment Increase Date, the Borrower shall
(i) prepay in full the Loans (if any) held by the Lenders that were outstanding
immediately prior to giving effect to the relevant Commitment Increase, (ii) if
the Borrower shall have so requested in accordance with this Agreement, borrow
new Loans from all Lenders (including, if applicable, any Assuming Lender) such
that, after giving effect thereto, the Loans are held ratably by the Lenders in
accordance with their respective Commitments (after giving effect to such
Commitment Increase) and (iii) pay to the Lenders the amounts, if any, payable
under Section 2.6D.

Notwithstanding anything herein to the contrary, no Lender shall be obligated to
increase its Commitment hereunder.

 

2.10 Letters of Credit.

A. General. Subject to the terms and conditions set forth herein, at the request
of the Borrower, the Lenders (in the case of Syndicated Letters of Credit) and
the Fronted LC Issuing Banks (in the case of Fronted Letters of Credit) agree at
any time and from time to time during the Availability Period to issue standby
Letters of Credit for the account of the Borrower or any of its Subsidiaries. As
of the Effective Date, all Existing Fronted Letters of Credit shall be deemed to
have been issued on such date as Fronted Letters of Credit pursuant to this
Agreement and shall be subject to and governed by the

 

37



--------------------------------------------------------------------------------

terms and conditions hereof. Letters of Credit issued hereunder (including
Existing Fronted Letters of Credit) shall constitute utilization of the
Commitments.

Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower unconditionally and irrevocably agrees that the Borrower shall be fully
liable hereunder for all obligations with respect to such Letter of Credit,
including to reimburse the Lenders (with respect to each such Syndicated Letter
of Credit) or the relevant Fronted LC Issuing Bank (with respect to each such
Fronted Letter of Credit), as applicable, hereunder for any and all LC
Disbursements and other drawings under such Letter of Credit and to pay all
interest, fees and other amounts owing hereunder in respect of such Letter of
Credit in accordance with the terms hereof, in each case as if it were the sole
account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit). The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of any of its
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of its Subsidiaries.

B. Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
Electronic Systems, if arrangements for doing so have been approved by the
Administrative Agent) to the Administrative Agent and (in the case of a Fronted
Letter of Credit) the relevant Fronted LC Issuing Bank (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit (and whether such Letter of Credit
is to be a Syndicated Letter of Credit or a Fronted Letter of Credit) or (if
applicable) identifying the outstanding Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension, as the case may be (which shall be a Business Day), the date on which
such Letter of Credit is to expire (which shall comply with Section 2.10E), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and the terms and conditions of (and such other information as shall be
necessary to prepare, amend, renew or extend, as the case may be) such Letter of
Credit.

With respect to any Letter of Credit, such Letter of Credit shall be in such
form as the Borrower may request and as shall be reasonably satisfactory to the
Administrative Agent (with respect to any Syndicated Letter of Credit) or the
relevant Fronted LC Issuing Bank (with respect to any Fronted Letter of Credit
to be issued by it) (and which shall not contain provisions that are
inconsistent with the terms hereof).

If requested by the Administrative Agent (in the case of a Syndicated Letter of
Credit) or the relevant Fronted LC Issuing Bank (in the case of a Fronted Letter
of Credit), the Borrower also shall submit a letter of credit application on
JPMCB’s (in the case of a Syndicated Letter of Credit) or such Fronted LC
Issuing Bank’s (in the case of a Fronted Letter of Credit) standard form in
connection with any request for a Letter of Credit.

In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Administrative Agent (in the case of a Syndicated Letter
of Credit) or such Fronted LC Issuing Bank (in the case of a Fronted Letter of
Credit) relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

C. Issuance and Administration of Syndicated Letters of Credit. Each Syndicated
Letter of Credit shall be issued by all of the Lenders, acting through the
Administrative Agent, at the time of

 

38



--------------------------------------------------------------------------------

issuance as a single multi-bank letter of credit, as provided in this
Section 2.10C. The obligation of any Lender under any Syndicated Letter of
Credit shall be several and not joint and, in the case of each Syndicated Letter
of Credit, shall at any time be in an amount equal to such Lender’s Pro Rata
Share of the aggregate undrawn amount of such Syndicated Letter of Credit, and
each Syndicated Letter of Credit shall expressly so provide. Without the prior
consent of each Lender, no Syndicated Letter of Credit may be issued that would
vary the several and not joint nature of the obligations of the Lenders
thereunder.

Each Syndicated Letter of Credit shall be executed and delivered by the
Administrative Agent in the name and on behalf of, and as attorney-in-fact for,
each Lender party to such Syndicated Letter of Credit, and the Administrative
Agent shall act under each Syndicated Letter of Credit, and each Syndicated
Letter of Credit shall expressly provide that the Administrative Agent shall
act, as the agent of each Lender to (a) receive drafts, other demands for
payment and other documents presented by the beneficiary under such Syndicated
Letter of Credit, (b) determine whether such drafts, demands and documents are
in compliance with the terms and conditions of such Syndicated Letter of Credit
and (c) notify such Lender and the Borrower that a valid drawing has been made
and the date that the related LC Disbursement is to be made; provided that the
Administrative Agent shall have no obligation or liability for any LC
Disbursement under such Syndicated Letter of Credit, and each Syndicated Letter
of Credit shall expressly so provide. Each Lender hereby irrevocably appoints
and designates the Administrative Agent as its attorney-in-fact, acting through
any duly authorized officer of JPMCB, to execute and deliver in the name and on
behalf of such Lender each Syndicated Letter of Credit to be issued by such
Lender hereunder. Promptly upon the request of the Administrative Agent, each
Lender will furnish to the Administrative Agent such powers of attorney or other
evidence as any beneficiary of any Syndicated Letter of Credit may reasonably
request in order to demonstrate that the Administrative Agent has the power to
act as attorney-in-fact for such Lender to execute and deliver such Syndicated
Letter of Credit.

D. Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon such issuance, amendment, renewal or extension of
each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) the LC Exposure shall not exceed the Letter of Credit Sublimit, (ii) the
Aggregate Credit Exposure shall not exceed the aggregate amount of all
Commitments and (iii) the Credit Exposure of each Lender shall not exceed such
Lender’s Commitment. In issuing, amending, renewing or extending any Fronted
Letter of Credit, the relevant Fronted LC Issuing Bank may presume that each of
clauses (i) through (iii) of this Section 2.10D are satisfied unless notified to
the contrary in writing by the Administrative Agent at least one Business Day
prior to the date of such issuance, amendment, renewal or extension (provided
that the Administrative Agent shall not have any liability to such Fronted LC
Issuing Bank or any Lender for failing to provide any such notification at any
time).

E. Expiry Date. No Letter of Credit shall have an expiry date after the earlier
of (a) the date one year after the date of issuance of such Letter of Credit and
(b) five business days prior to the Commitment Termination Date, provided that
any Letter of Credit with a one-year tenor may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (b) above). Notwithstanding the foregoing, any Letter of
Credit issued in the final year prior to the Maturity Date may expire no later
than one year after the Maturity Date so long as the Borrower cash
collateralizes an amount equal to 103% of the face amount of such Letter of
Credit, by no later than thirty (30) days prior to the Maturity Date, in the
manner described in Section 2.10F and otherwise on terms and conditions
reasonably acceptable to the Administrative Agent and the relevant Fronted LC
Issuing Bank (in the case of a Fronted Letter of Credit). In the case of any
Letter of Credit that provides for the automatic renewal of the expiry date
thereof unless the Administrative Agent or (in the case of any Fronted Letter of
Credit) the relevant Fronted LC Issuing Bank shall give notice to the
beneficiary thereof that such expiry date shall not be renewed, the Lenders
shall be deemed to have authorized the Administrative Agent (with respect to
each Syndicated Letter of Credit) and the relevant

 

39



--------------------------------------------------------------------------------

Fronted LC Issuing Bank (with respect to each Fronted Letter of Credit), as
applicable, to permit the extension of such Letter of Credit pursuant to the
terms thereof to an expiry date not later than the date permitted under the
immediately preceding sentence; provided that the Administrative Agent or such
Fronted LC Issuing Bank, as applicable, will not permit any such extension if
(i) the Administrative Agent or such Fronted LC Issuing Bank, as applicable, has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof or (ii) the Administrative Agent or such Fronted LC Issuing Bank,
as applicable, has received notice, at least seven Business Days (or such lesser
number of days as the Administrative Agent or such Fronted LC Issuing Bank, as
applicable, in its sole discretion shall agree to) prior to the last day of the
period under the terms of such Letter of Credit during which a notice with
respect to non-extension or non-renewal thereof may be provided to the
beneficiary thereunder, from the Borrower or (upon the occurrence and during the
continuance of a Potential Event of Default or an Event of Default or at any
time upon or following the termination of the Commitments) the Requisite
Lenders, in each case, requesting that such Letter of Credit not be permitted to
extend (whereupon the Administrative Agent or such Fronted LC Issuing Bank, as
applicable, shall promptly provide such notice in accordance with the terms of
such Letter of Credit).

F. Provision of Cash Collateral. If an Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Requisite Lenders demanding the deposit of cash collateral in respect of the
outstanding Letters of Credit pursuant to this paragraph, the Borrower shall
immediately deposit into an account established and maintained on the books and
records of the Administrative Agent, which account may be a “securities account”
(within the meaning of Section 8-501 of the Uniform Commercial Code as in effect
in the State of New York (the “Uniform Commercial Code”)), in the name of the
Administrative Agent and for the benefit of the Lenders and (with respect to
Fronted Letters of Credit) the Fronted LC Issuing Banks, an amount in cash equal
to 105% of the aggregate LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in Section 7.6 or
Section 7.7. Such deposit shall be held by the Administrative Agent as
collateral for the LC Exposure under this Agreement, and for this purpose the
Borrower hereby grants a security interest to the Administrative Agent for the
benefit of the Lenders and the Fronted LC Issuing Banks in such collateral
account and in any financial assets (as defined in the Uniform Commercial Code)
or other property held therein.

G. Replacement of Fronted LC Issuing Bank. Any Fronted LC Issuing Bank may be
replaced at any time by written agreement between the Borrower, the
Administrative Agent, the replaced Fronted LC Issuing Bank and the successor
Fronted LC Issuing Bank. The Administrative Agent shall notify the Lenders of
any such replacement of a Fronted LC Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for account of the replaced Fronted LC Issuing Bank pursuant to
Section 2.3. From and after the effective date of any such replacement, (i) the
successor Fronted LC Issuing Bank shall have all the rights and obligations of
the replaced Fronted LC Issuing Bank under this Agreement with respect to
Fronted Letters of Credit to be issued thereafter and (ii) references herein to
the term “Fronted LC Issuing Bank” shall be deemed to refer to such successor or
to any previous Fronted LC Issuing Bank, or to such successor and all previous
Fronted LC Issuing Bank, as the context shall require. After the replacement of
a Fronted LC Issuing Bank hereunder, the replaced Fronted LC Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of a Fronted LC Issuing Bank under this Agreement with respect to Fronted
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Fronted Letters of Credit.

 

40



--------------------------------------------------------------------------------

H. Non-NAIC Qualified U.S. Financial Institutions. If, at any time after the
Effective Date, a Lender ceases to be a NAIC Qualified U.S. Financial
Institution, such Lender shall promptly notify the Administrative Agent and the
Borrower thereof. At any time after the Effective Date in the event any Lender
shall qualify as a NAIC Qualified U.S. Financial Institution hereunder by reason
of entering into an agreement as contemplated hereby with a Confirming Lender
which is a NAIC Qualified U.S. Financial Institution and such Confirming Lender
ceases to be a NAIC Qualified U.S. Financial Institution, such Lender and such
Confirming Lender shall promptly notify the Administrative Agent and the
Borrower thereof.

I. Fronted LC Issuing Bank Agreements. Each Fronted LC Issuing Bank agrees that,
unless otherwise requested by the Administrative Agent, such Fronted LC Issuing
Bank shall report in writing to the Administrative Agent (i) on the first
Business Day of each month, the daily activity (set forth by day) in respect of
its Fronted Letters of Credit during the immediately preceding month, including
all issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements (it being understood and
agreed that no such reports shall be required at any time during which such
Fronted LC Issuing Bank does not have Fronted Letters of Credit outstanding
hereunder), (ii) on or prior to each Business Day on which such Fronted LC
Issuing Bank expects to issue, amend, renew or extend any Fronted Letter of
Credit, the date of such issuance, amendment, renewal or extension, and the
aggregate face amount of the Fronted Letters of Credit to be issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension occurred (and whether the amount thereof
changed), it being understood that such Fronted LC Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Fronted Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Fronted LC Issuing Bank
makes any LC Disbursement, the date of such LC Disbursement and the amount of
such LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Fronted LC
Issuing Bank on such day, the date of such failure and the amount and currency
of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.

 

2.11 Reimbursement of LC Disbursements, Etc.

A. Reimbursement. If any Lender or (in the case of a Fronted Letter of Credit)
the relevant Fronted LC Issuing Bank shall make any LC Disbursement in respect
of any Letter of Credit, the Borrower agrees that it shall reimburse such Lender
or such Fronted LC Issuing Bank, as the case may be, in respect of such LC
Disbursement under a Letter of Credit by paying to the Administrative Agent in
Dollars an amount equal to such LC Disbursement not later than 12:00 p.m., New
York City time, on (i) the Business Day that the Borrower receives notice of
such LC Disbursement, if such notice is received prior to 10:00 a.m., New York
City time, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such
time.

With respect to Fronted Letters of Credit, if the Borrower fails to make such
payment when due, the Administrative Agent shall notify the relevant Fronted LC
Issuing Bank and each Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect of such Fronted Letter of Credit and such
Lender’s Pro Rata Share thereof.

B. Borrower’s Reimbursement Obligations Absolute. The Borrower’s obligations to
reimburse LC Disbursements as provided in Section 2.11A shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of

 

41



--------------------------------------------------------------------------------

Credit, this Agreement or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by any Lender or (in the case of a Fronted Letter of
Credit) the relevant Fronted LC Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit (provided that the Borrower shall not be
obligated to reimburse such LC Disbursements unless payment is made against
presentation of a draft or other document that at least substantially complies
with the terms of such Letter of Credit), (iv) the occurrence of any Potential
Event of Default or Event of Default, (v) the existence of any proceedings of
the type described in Section 7.6 or Section 7.7 with respect to any guarantor
of any of such reimbursement obligations, (vi) any lack of validity or
enforceability of any of such reimbursement obligations against any guarantor of
any of such reimbursement obligations, or (vii) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.11, constitute a legal or equitable discharge
of the obligations of the Borrower hereunder.

Neither the Administrative Agent, nor any Lender or any LC Issuing Bank nor any
of its respective Affiliates or any of its or their respective directors,
officers, employees, agents and advisors shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond their control; provided that the foregoing shall not be construed
to excuse the Administrative Agent, any Lender or any LC Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the gross negligence or willful
misconduct of the Administrative Agent, any Lender or a LC Issuing Bank. The
parties hereto expressly agree that:

(i) the Administrative Agent or (in the case of Fronted Letters of Credit) the
relevant Fronted LC Issuing Bank may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) the Administrative Agent or (in the case of Fronted Letters of Credit) the
relevant Fronted LC Issuing Bank shall have the right, in its sole discretion,
to decline to accept such documents and to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and

(iii) in the absence of gross negligence or willful misconduct on the part of
the Administrative Agent or (in the case of Fronted Letters of Credit) the
relevant Fronted LC Issuing Bank (as finally determined by a court of competent
jurisdiction), the Administrative Agent or (in the case of Fronted Letters of
Credit) the relevant Fronted LC Issuing Bank shall be deemed to have exercised
care in each such determination.

C. Lenders’ Participations in Fronted Letters of Credit. By the issuance (or, in
the case of the Existing Fronted Letters of Credit, the deemed issuance) of a
Fronted Letter of Credit (or an amendment to a Fronted Letter of Credit
increasing the amount thereof) by any Fronted LC Issuing Bank, and without any
further action on the part of such Fronted LC Issuing Bank or the Lenders, such
Fronted LC Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Fronted LC

 

42



--------------------------------------------------------------------------------

Issuing Bank, a participation in such Fronted Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Fronted Letter of Credit. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Fronted Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Fronted Letter of Credit or the occurrence and continuance of a
Potential Event of Default or an Event of Default or reduction or termination of
the Commitments.

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the Fronted LC Issuing Bank of each Fronted Letter of Credit, such
Lender’s Pro Rata Share of each LC Disbursement made by such Fronted LC Issuing
Bank in respect of such Fronted Letter of Credit promptly upon the request of
such Fronted LC Issuing Bank at any time from the time such LC Disbursement is
made until such LC Disbursement is reimbursed by the Borrower or at any time
after any reimbursement payment is required to be refunded to the Borrower for
any reason. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to Section 2.11A, the Administrative Agent shall distribute
such payment to the relevant Fronted LC Issuing Bank or, to the extent that the
Lenders have made payments pursuant to this Section 2.11C to reimburse such
Fronted LC Issuing Bank, then to such Lenders and/or such Fronted LC Issuing
Bank, as applicable. Any payment made by a Lender pursuant to this Section 2.11C
to reimburse any Fronted LC Issuing Bank for any LC Disbursement shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

D. Letter of Credit Disbursement Procedures.

(i) The following provisions shall apply to Syndicated Letters of Credit. The
Administrative Agent shall, within a reasonable time following its receipt
thereof, examine all documents purporting to represent a demand for payment
under any Syndicated Letter of Credit. The Administrative Agent shall promptly
after such examination (i) notify each of the Lenders and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and (ii) deliver to
each Lender a copy of each document purporting to represent a demand for payment
under such Syndicated Letter of Credit. With respect to any drawing properly
made under a Syndicated Letter of Credit, each Lender will make an LC
Disbursement in respect of such Syndicated Letter of Credit in accordance with
its liability under such Syndicated Letter of Credit and this Agreement, such LC
Disbursement to be made to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make any such LC Disbursement available to the beneficiary of such
Syndicated Letter of Credit by promptly crediting the amounts so received, in
like funds, to the account identified by such beneficiary in connection with
such demand for payment. Promptly following any LC Disbursement by any Lender in
respect of any Syndicated Letter of Credit, the Administrative Agent will notify
the Borrower of such LC Disbursement; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Lenders with respect to any such LC Disbursement.

(ii) The following provisions shall apply to Fronted Letters of Credit. The
relevant Fronted LC Issuing Bank shall, within a reasonable time following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Fronted Letter of Credit. Such Fronted LC Issuing Bank shall
promptly after such examination notify the Administrative Agent and the Borrower
by telephone (confirmed by telecopy) of such demand for payment and whether such
Fronted LC Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in

 

43



--------------------------------------------------------------------------------

giving such notice shall not relieve the Borrower of its obligation to reimburse
such Fronted LC Issuing Bank and the Lenders with respect to any such LC
Disbursement.

E. Interim Interest. If any LC Disbursement with respect to a Letter of Credit
is made, then, unless the Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
Section 2.11A, Section 2.2D shall apply. With respect to any Fronted Letter of
Credit, interest accrued pursuant to this paragraph shall be for account of the
relevant Fronted LC Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to Section 2.11C to reimburse such LC
Issuing Bank shall be for account of such Lender to the extent of such payment.

F. Non-Receipt of Funds from Lenders. If any Lender fails to make available to
the Administrative Agent or any Fronted LC Issuing Bank, as applicable, any
amount required to be paid by such Lender in respect of any Letter of Credit by
the time specified herein, the Administrative Agent (with respect to each
Syndicated Letter of Credit) (to the extent that the Administrative Agent shall
have funded such amount on behalf of such Lender, it being understood and agreed
that the Administrative Agent shall have no obligation or liability to fund any
amount under any Syndicated Letter of Credit other than in its capacity as a
Lender thereunder) and the relevant Fronted LC Issuing Bank (with respect to
each Fronted Letter of Credit), as applicable, shall, through the Administrative
Agent, be entitled to recover from such Lender, on demand, such amount with
interest thereon, for the period from the date such payment is required to the
date on which such payment is immediately available to the Administrative Agent,
at a rate per annum equal to the NYFRB Rate from time to time in effect. A
certificate of the Administrative Agent or such Fronted LC Issuing Bank, as
applicable, with respect to any amounts owing under this Section 2.11F shall be
conclusive absent manifest error.

G. Adjustment of Pro Rata Shares.

(i) With respect to Syndicated Letters of Credit, upon (a) each increase of the
Commitments pursuant to Section 2.9, (b) the assignment by a Lender of all or a
portion of its Commitment and its interests in the Syndicated Letters of Credit
pursuant to an Assignment Agreement or (c) each reallocation or readjustment
pursuant to Section 2.12(c), the Administrative Agent shall promptly notify each
beneficiary under an outstanding Syndicated Letter of Credit of the Lenders that
are parties to such Syndicated Letter of Credit and their respective Pro Rata
Share as of the effective date of, and after giving effect to, such increase,
assignment, reallocation or readjustment, as the case may be.

(ii) With respect to Fronted Letters of Credit, notwithstanding anything herein
to the contrary, upon (a) each increase of the Commitments pursuant to
Section 2.9, each Lender’s participation in each Fronted Letter of Credit then
outstanding shall automatically be adjusted to reflect its Pro Rata Share after
giving effect to such increase, (b) the assignment by a Lender of all or a
portion of its Commitment and its interests in the Fronted Letters of Credit
pursuant to an Assignment Agreement respective assigning Lender’s participation
in each Fronted Letter of Credit then outstanding shall automatically be
adjusted to reflect, and the respective assignee Lender shall be deemed to
acquire a participation in each such Fronted Letter of Credit in an amount equal
to, its Pro Rata Share and (c) each any reallocation or readjustment pursuant to
Section 2.12(c), each Lender’s participation interests in each Fronted Letter of
Credit then outstanding shall automatically be adjusted to reflect such Lender’s
Pro Rata Share after giving effect to such reallocation or readjustment.

 

2.12 Defaulting Lenders.

 

44



--------------------------------------------------------------------------------

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.3A;

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Requisite Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 8.5), provided that any waiver, amendment or
modification (i) described in Section 8.5(A)(i) and 8.5(B)(i), (ii) requiring
the consent of all Lenders or (iii) each affected Lender which affects such
Defaulting Lender in a manner more adversely than other affected Lenders shall,
in each case, require the consent of such Defaulting Lender;

(c) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i) all or any part of such LC Exposure with respect to each outstanding Letter
of Credit shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
non-Defaulting Lenders’ Credit Exposures and such Defaulting Lender’s LC
Exposure does not exceed the aggregate amount of all non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 3.2(ii) and
Section 3.2(iii) are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure with respect to each Fronted Letter of Credit only (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.10F for so long as such LC Exposure
is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.12(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.3B(i)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.12(c), then the fees payable to the Lenders pursuant to
Section 2.3B(i) shall be adjusted in accordance with such non-Defaulting
Lenders’ Pro Rata Share; and

(v) if all or any portion of any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.12(c), then, without
prejudice to any rights or remedies of any LC Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.3B(i) with respect
to such Defaulting Lender’s LC Exposure with respect to any Fronted Letter of
Credit shall be payable to the relevant Fronted LC Issuing Bank until such LC
Exposure is cash collateralized and/or reallocated; and

 

45



--------------------------------------------------------------------------------

(d) so long as any Lender is a Defaulting Lender, no Fronted LC Issuing Bank
shall be required to issue, amend, renew or extend any Fronted Letter of Credit,
unless such Fronted LC Issuing Bank is satisfied that the related exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.12(c),
and participating interests in any such newly issued or increased Fronted Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.12(c)(i) (and the Defaulting Lender(s) shall not participate
therein).

If (i) a Bankruptcy Event with respect to a Person as to which any Lender is,
directly or indirectly, a subsidiary shall occur following the date hereof and
for so long as such event shall continue or (ii) any Fronted LC Issuing Bank has
a good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, such Fronted LC Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless such Fronted LC Issuing Bank shall have
entered into arrangements with the Borrower or such Lender, reasonably
satisfactory to such Fronted LC Issuing Bank to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and (if there are any
Fronted Letters of Credit then outstanding) the relevant Fronted LC Issuing
Banks agree that a Lender which is a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the LC
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment (including readjusting the Lenders’ respective participation
interests in any outstanding Fronted Letters of Credit and the Lender’s
respective Pro Rata Shares of any outstanding Syndicated Letters of Credit) and
on such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Pro Rata Share.

SECTION 3. CONDITIONS PRECEDENT

 

3.1 Conditions to Effectiveness.

The effectiveness of this Agreement and the obligation of each Lender to make
any Credit Extension hereunder is subject to the satisfaction of the following
conditions:

A. Borrower Documents. The Borrower shall deliver or cause to be delivered to
the Administrative Agent on behalf of each Lender the following:

(i) Certified copies of the Organizational Documents of the Borrower, each dated
a recent date prior to the Effective Date, certified as of a recent date prior
to the Effective Date by the appropriate governmental official or an officer of
the Borrower, as applicable;

(ii) Resolutions of the board of directors (or similar governing body) of the
Borrower approving and authorizing the execution, delivery and performance of
the Loan Documents to which it is a party and certified as of the Effective Date
by an officer of the Borrower as being in full force and effect without
modification or amendment;

(iii) Signature and incumbency certificates of the officers of the Borrower
executing on behalf of the Borrower the Loan Documents to which it is a party;

(iv) An executed copy of each Note requested by a Lender prior to the Effective
Date;

 

46



--------------------------------------------------------------------------------

(v) A good standing certificate for the Borrower from its jurisdiction of
organization certified as of a recent date prior to the Effective Date; and

(vi) A certificate from an officer of the Borrower certifying satisfaction of
the conditions set forth in Sections 3.2(ii) and (iii) as of the Effective Date.

B. Opinion of Counsel. A favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Willkie
Farr & Gallagher LLP in the form of Exhibit VIII, counsel for the Borrower,
covering customary matters relating to the Borrower, the Loan Documents and the
Transactions and reasonably satisfactory to the Administrative Agent and the
Borrower. The Borrower hereby requests such counsel to deliver such opinions.

C. Payment of Fees And Expenses. The Borrower shall have paid (i) to the
Arrangers, the Agents and the Lenders all fees required to be paid on the
Effective Date in connection with this Agreement and (ii) to the Agents all
reasonable costs and expenses (including legal fees and expenses of counsel to
the Administrative Agent) required to be paid in connection with the
preparation, execution and delivery of this Agreement for which written invoices
shall have been submitted to the Borrower.

D. “Know Your Customer” Requirements. To the extent reasonably requested at
least ten Business Days prior to the Effective Date by the Lenders, the Lenders
shall have received, at least three Business Days prior to the Effective Date,
all documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” rules and regulations and Anti-Money
Laundering Laws, including the Patriot Act.

E. Lender Signature Pages. The Administrative Agent shall have received from
each Lender a counterpart of this Agreement signed on behalf of such Lender.

F. Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent on behalf of the Lenders may reasonably
request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

3.2 Conditions to each Loan.

The obligation of each Lender to make any Loan or issue, amend, renew or extend
any Letter of Credit hereunder, including any Loan to be made or any Letter of
Credit to be issued on the Effective Date, is subject to the satisfaction of the
following conditions:

(i) the Administrative Agent shall have received (a) in the case of any
Borrowing, in accordance with the provisions of Section 2.1B, a Notice of
Borrowing signed by the Borrower and (b) in the case of any Letter of Credit, in
accordance with the provisions of Section 2.10B, a notice of issuance,
amendment, renewal or extension signed by the Borrower;

(ii) the representations and warranties contained herein and in the other Loan
Documents (other than, after the Effective Date, the representations and
warranties set forth in the last sentence of Section 4.3C and in Section 4.4,
Section 4.6A and Section 4.8) shall be true, correct and complete in all
material respects (except representations and warranties that are qualified by
materiality, which shall be true and correct in all respects (after giving
effect to such qualification therein)) on and as of the date of such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit to the same
extent as though made on and as of that date, except to the extent such
representations and

 

47



--------------------------------------------------------------------------------

warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true, correct and complete in all
material respects (except representations and warranties that are qualified by
materiality, which shall be true and correct in all respects (after giving
effect to such qualification therein)) on and as of such earlier date; and

(iii) no event shall have occurred and be continuing or would result from such
Loan or the issuance, amendment, renewal or extension of such Letter of Credit
that would constitute an Event of Default or a Potential Event of Default.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (ii) and
(iii) of this Section 3.2.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Agents and the Lenders to enter into this Agreement and
to induce the Lenders to make any Credit Extension hereunder, the Borrower
represents and warrants to each Agent and each Lender that the following
statements are true, correct and complete:

 

4.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

A. Organization and Powers. Each Credit Party is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. Each of the Parent and each Subsidiary is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, except where the failure to be duly organized, validly existing or
in good standing has not had and could not reasonably be expected to have a
Material Adverse Effect. Each Credit Party and each Material Subsidiary has all
requisite power and authority to own, lease and operate its material properties,
to carry on its business as now conducted and as proposed to be conducted, to
enter into the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby.

B. Qualification and Good Standing. Each Credit Party and each of its
Subsidiaries is duly qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had and could not reasonably be expected
to have a Material Adverse Effect.

C. Subsidiaries. Schedule 4.1C sets forth the ownership interest of the Parent
and each of its Subsidiaries in their respective Subsidiaries as of the
Effective Date, and identifies each Subsidiary that is an Insurance Subsidiary
as of the Effective Date.

 

4.2 Authorization of Borrowing, etc.

A. Authorization of Borrowing, etc. The execution, delivery and performance of
each Loan Document to which it is a party have been duly authorized by all
necessary action on the part of each Credit Party.

B. No Conflict. The execution, delivery and performance by a Credit Party of
each Loan Document to which it is a party and the consummation of the
transactions contemplated by each Loan Document to which it is a party do not
and will not (i) violate any provision of any of the Organizational Documents of
the Parent or any of its Subsidiaries, (ii) violate any provision of any law or
any governmental rule or regulation applicable to the Parent or any of its
Subsidiaries, except to the extent

 

48



--------------------------------------------------------------------------------

such violation could not reasonably be expected to have a Material Adverse
Effect, (iii) violate any order, judgment or decree of any court or other agency
of government binding on the Parent or any of its Subsidiaries, except to the
extent such violation could not reasonably be expected to have a Material
Adverse Effect, (iv) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of the Parent or any of its Subsidiaries, except to the extent such conflict,
breach or default could not reasonably be expected to have a Material Adverse
Effect, (v) result in or require the creation or imposition of any Lien upon any
of the properties or assets of the Parent or any of its Subsidiaries, or
(vi) require any approval of stockholders, partners or members or any approval
or consent of any Person under any Contractual Obligation of the Parent or any
of its Subsidiaries, except for such approvals or consents which will be
obtained on or before the Effective Date and disclosed in writing to the
Administrative Agent and except for approvals and consents the failure to obtain
could not reasonably be expected to have a Material Adverse Effect.

C. Governmental Consents. The execution, delivery and performance by a Credit
Party of each Loan Document to which it is a party and the consummation of the
transactions contemplated by each Loan Document to which it is a party do not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any Governmental Authority.

D. Binding Obligation. Each of the Loan Documents to which it is a party has
been duly executed and delivered by the Credit Parties and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.3 Financial Condition.

A. GAAP Financial Statements. The Borrower has heretofore delivered to the
Administrative Agent (i) the audited consolidated balance sheet of the Borrower
as of December 31, 2016 and related audited consolidated statements of income,
stockholders’ equity and cash flows of the Borrower for the Fiscal Year then
ended and (ii) the unaudited consolidated balance sheet of the Borrower as of
September 30, 2017 and the related unaudited consolidated statements of income,
stockholders’ equity and cash flows of the Borrower for the Fiscal Quarter then
ended, together in each case with all related notes and schedules thereto, as
applicable. All such statements of the Borrower were prepared in conformity with
GAAP and fairly present, in all material respects, the financial position of the
entities described in such financial statements as at the date thereof and the
results of operations and cash flows of the entities described therein for the
period then ended (subject to, in the case of such financial statement for such
Fiscal Quarter, normal year-end audit adjustments and the absence of footnotes).
Neither the Borrower nor any of its Subsidiaries has as of the Effective Date
any contingent liability or liability for taxes, long-term lease or unusual
forward or long-term commitment that is not reflected in the foregoing financial
statements or the notes thereto and which in any such case would reasonably be
expected to have a Material Adverse Effect.

B. Statutory Financial Statements. All annual convention statements for the
Fiscal Years ended December 31, 2015 and 2016, including the financial
statements on a statutory basis and the accompanying exhibits and schedules and
supplements thereto (the “Annual Convention Statements”), in each case filed
with any Applicable Insurance Regulatory Authority by the Insurance
Subsidiaries, (a) were duly filed, (b) were prepared in accordance with SAP
applied on a consistent basis throughout such periods except as otherwise stated
therein or required by the rules and regulations of the Applicable Insurance
Regulatory Authorities and in accordance with the books and records of the
Insurance Subsidiaries and (c) present fairly, in accordance with such
practices, the statutory financial position as at the date of, and the statutory
results of its operations for the periods covered by such Annual Convention

 

49



--------------------------------------------------------------------------------

Statements. Each Insurance Subsidiary owns assets that qualify as legal reserve
assets under applicable insurance laws in an amount at least equal to all such
required reserves and other similar amounts of such Insurance Subsidiary, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

C. Statutory Reserves. The statutory reserves of each of the Insurance
Subsidiaries (the “Statutory Reserves”) as set forth in the Annual Convention
Statements and the Quarterly Convention Statements: (i) were determined in
accordance with generally accepted actuarial standards consistently applied,
(ii) were fairly stated in all material respects in accordance with sound
actuarial principles, (iii) were based on actuarial assumptions that are in
accordance with those specified in the related policy provisions, (iv) made
adequate provision for all matured and unmatured liabilities of the Insurance
Subsidiaries under the terms of its Insurance Contracts, Reinsurance Agreements
and Retrocession Agreements at such date, (v) were computed and fairly stated in
all material respects in accordance with SAP, and (vi) were in compliance with
the requirements of all Applicable Insurance Regulatory Authorities, except
where such noncompliance could not reasonably be expected to have a Material
Adverse Effect. Since December 31, 2016, there has been no adverse change in the
Statutory Reserves of any of the Insurance Subsidiaries, except for changes that
would not reasonably be expected to have a Material Adverse Effect.

4.4 No Material Adverse Change.

Since December 31, 2016, no event or change has occurred that has caused or
evidences, or would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

4.5 Title to Properties; Liens.

The Parent and each of its Subsidiaries has (i) good and marketable title in fee
simple in (in the case of fee interests in real property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
or (iii) good and marketable title to (in the case of all other personal
property), all of its material properties and assets reflected in the financial
statements referred to in Section 4.3A or in the most recent financial
statements delivered pursuant to Section 5.1, in each case except for assets
disposed of since the date of such financial statements and prior to the
Effective Date or as otherwise permitted under Section 6.6. Except as permitted
by this Agreement or as contemplated by the Loan Documents, all such properties
and assets are free and clear of Liens.

4.6 No Litigation; Compliance with Laws.

A. Except as disclosed on Schedule 4.6, there are no actions, suits, proceedings
(whether administrative, judicial or otherwise), arbitrations or governmental
investigations (whether or not purportedly on behalf of the Parent or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), that are pending or,
to the knowledge of the Parent or any of its Subsidiaries, threatened against or
affecting the Parent or any of its Subsidiaries or any property of the Parent or
any of its Subsidiaries and that (i) individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect or (ii) involve
any of the Loan Documents or the transactions contemplated thereby. There has
been no change in the status of the matters disclosed on Schedule 4.6 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

B. Neither the Parent nor any of its Subsidiaries (i) is in violation of any
applicable laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
or (ii) is subject to or in default with respect to any final judgments,

 

50



--------------------------------------------------------------------------------

writs, injunctions, decrees, rules or regulations of any Governmental Authority,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

 

4.7 Payment of Taxes.

Except as otherwise permitted under Section 5.5, all tax returns and reports of
the Parent and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes due and payable and all assessments, fees and other
governmental charges imposed upon the Parent and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable, except to the extent the
failure to so file or pay could not reasonably be expected to have a Material
Adverse Effect. Neither the Parent nor any of its Subsidiaries knows of any
proposed tax assessment against the Parent or any of its Subsidiaries which is
not adequately reserved in accordance with GAAP and being contested by the
Parent or such Subsidiary in good faith and by appropriate proceedings.

 

4.8 No Default.

Neither the Parent nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists that,
with the giving of notice or the lapse of time or both, would constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.

 

4.9 Governmental Regulation.

No Credit Party is required to register as an “investment company” under and as
defined in the Investment Company Act of 1940. No Credit Party is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

4.10 Securities Activities.

Neither the Parent nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No part of the proceeds of any
Credit Extension hereunder will be used to purchase or carry any such margin
stock or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of the FRB.

 

4.11 Employee Benefit Plans.

A. Each of the Parent and its Subsidiaries are in all material respects in
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan, except where the failure to
do so could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Each Employee Benefit Plan that is
intended to be qualified under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the Internal Revenue Service, or
is maintained under a prototype or volume submitter plan and may rely on a
favorable opinion or advisory letter issued by the Internal Revenue Service with
respect to such prototype or volume submitter plan, and the Parent is not

 

51



--------------------------------------------------------------------------------

aware of any circumstances likely to result in revocation of such favorable
determination, opinion or advisory letter.

B. No liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Employee Benefit Plan or any trust established under Title
IV of ERISA (other than required contributions which have been timely made when
due) has been or is expected to be incurred by the Parent, any Subsidiary or any
ERISA Affiliate, and no ERISA Event has occurred or is reasonably expected to
occur, in each case that would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

C. Except to the extent required under Section 4980B of the Internal Revenue
Code, no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of the
Parent and its Subsidiaries that have not been accrued on the Parent’s
consolidated financial statements in accordance with the Statement of Financial
Accounting Standards No. 106. The Parent has retained the right to amend or
terminate its retiree medical arrangements at any time.

D. The present value of the aggregate benefit liabilities under each Pension
Plan sponsored, maintained or contributed to by the Parent, any Subsidiary or
any ERISA Affiliate (determined as of the beginning of the most recent plan year
on the basis of the actuarial assumptions specified for funding purposes in the
most recent actuarial valuation for such Pension Plan), did not exceed the
actuarial value of the assets of each such Pension Plan, in each case by an
amount which could reasonably be expected to have a Material Adverse Effect.

 

4.12 Environmental Protection.

A. Neither the Parent nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

B. As of the Effective Date, neither the Parent nor any of its Subsidiaries has
received any letter or request for information under Section 104 of CERCLA or
any comparable state law.

C. There are and, to the Parent’s and each of its Subsidiaries’ knowledge, have
been no conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against the
Parent or any of its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

D. Compliance with all current or reasonably anticipated future requirements
pursuant to or under Environmental Laws is not reasonably expected to have a
Material Adverse Effect.

 

4.13 Solvency.

The Parent, individually, and together with each of its Subsidiaries (on a
consolidated basis), is, and on each date on which the Borrower incurs any
Obligations will be, Solvent.

 

4.14 Restrictions.

 

52



--------------------------------------------------------------------------------

There are no contractual restrictions on the Parent or any of its Subsidiaries
which prohibit or otherwise restrict the transfer of cash or other assets from
any Subsidiary to the Parent, other than prohibitions or restrictions permitted
under Section 6.4.

 

4.15 Insurance Licenses.

No Insurance License, the suspension, revocation, termination, non-renewal or
limitation of which could reasonably be expected to have a Material Adverse
Effect, is the subject of a proceeding for suspension, revocation, termination,
non-renewal or limitation and, to the knowledge of the Parent and its
Subsidiaries, no such suspension, revocation, termination, non-renewal or
limitation has been threatened by any Governmental Authority. No Insurance
Subsidiary transacts any Insurance Business, directly or indirectly, in any
jurisdiction where such business requires any Insurance License that is not
validly maintained by such Insurance Subsidiary, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

4.16 Disclosure.

No representation or warranty of the Borrower contained in any of the Loan
Documents or in any other document, certificate or written statement furnished
to any of the Agents or any of the Lenders by or on behalf of the Parent or any
of its Subsidiaries for use in connection with the transactions contemplated by
this Agreement contained as of the date such document or certificate was so
furnished any untrue statement of a material fact or omitted to state a material
fact (known to the Parent or any of its Subsidiaries, in the case of any
document not furnished by any of them) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by the Parent to be reasonable at the time made, it being recognized by
the Agents and the Lenders that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ from the projected results. There are no
facts known to the Parent or any of its Subsidiaries (other than matters of a
general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to each of the Agents for use in connection with the transactions
contemplated hereby.

 

4.17 Anti-Corruption Laws; Sanctions and Anti-Money Laundering Laws.

(i) The Parent has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Parent and its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Parent and its Subsidiaries and their
respective directors and officers and, to the knowledge of the Parent, their
respective employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Parent, any
Subsidiary or, to the knowledge of the Parent, any of their respective
directors, officers or employees, or (b) to the knowledge of the Parent, any
agent of the Parent or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

(ii) No Borrowing, use of proceeds or other transactions contemplated by the
Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

(iii) The operations of the Parent and its Subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting

 

53



--------------------------------------------------------------------------------

requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Parent or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best of the Parent’s
knowledge, threatened (in each case solely with respect to the TWG Business on
the Merger Transactions Closing Date, to the knowledge of the Parent).

 

4.18 EEA Financial Institutions.

No Credit Party is an EEA Financial Institution.

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, so long as the Commitments hereunder
shall remain in effect and until payment in full of the Loans and all other
Obligations (other than indemnification and other contingent obligations that by
the terms of this Agreement survive termination and as to which no demand shall
have been made or given) and the expiration or termination of all Letters of
Credit (or the cash collateralization thereof on terms satisfactory to the
Administrative Agent (with respect to outstanding Syndicated Letters of Credit)
or the relevant Fronted LC Issuing Bank (with respect to outstanding Fronted
Letters of Credit)), unless the provisions of this Section 5 are waived or
amended in accordance with Section 8.5, the Borrower shall perform all covenants
in this Section 5.

 

5.1 Financial Statements and Other Reports.

The Borrower will deliver to the Administrative Agent (with, in the case of any
of the following delivered in tangible form, a sufficient number of copies for
each Lender):

(i) Quarterly Financial Statements: within the earlier of (A) five Business Days
after the date on which the Parent is required to file a quarterly report with
the SEC with respect to any Fiscal Quarter ending after the Effective Date and
(B) 50 days after the end of such Fiscal Quarter, the unaudited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated statements of income, stockholders’ equity
and cash flows of the Parent and its Subsidiaries for such Fiscal Quarter and
for the period from the beginning of the then-current Fiscal Year to the end of
such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail and certified by the chief financial officer of the
Parent as fairly presenting, in all material respects, the financial condition
of the Parent and its Subsidiaries as at the date indicated and the results of
their operations and cash flows for the periods indicated in conformity with
GAAP, subject to changes resulting from audit and normal year-end adjustments;
provided that delivery of a quarterly report on Form 10-Q for such Fiscal
Quarter shall be sufficient for purposes of this clause (i) so long as it
contains all of the foregoing information;

(ii) Annual Financial Statements: within the earlier of (A) five Business Days
after the date on which the Parent is required to file an annual report with the
SEC with respect to any Fiscal Year and (B) 95 days after the end of such Fiscal
Year, (a) the consolidated balance sheets of the Parent and its Subsidiaries as
at the end of such Fiscal Year and the related consolidated statements of
income, stockholders’ equity and cash flows of the Parent and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, in reasonable detail and
certified by the chief financial officer of the Parent as fairly presenting, in
all material respects, the

 

54



--------------------------------------------------------------------------------

financial condition of the Parent and its Subsidiaries as at the date indicated
and the results of their operations and cash flows for the periods indicated;
and (b) with respect to such consolidated financial statements, a report thereon
of PricewaterhouseCoopers LLP or other independent certified public accountants
of recognized national standing selected by the Parent, and reasonably
satisfactory to the Administrative Agent (which report shall be unqualified as
to going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Parent and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards) together with a written statement by such independent certified
public accountants stating that, in connection with their audit examination, no
knowledge was obtained of any Event of Default under Section 6.2 or Section 6.9
or, if any such Event of Default shall exist, stating the nature and status
thereof (it being understood that such statement shall be limited to the items
that independent certified public accountants are permitted to cover in such
statements pursuant to the professional standards and customs of the accounting
profession);

(iii) Pro Forma Financial Statements: not later than the Merger Transactions
Closing Date, regardless of whether any Loans are made on such date, pro forma
condensed combined financial statements of the Borrower and TWG Holdings
reflecting the Transactions for the periods required by Rule 3-05 and Article 11
of Regulation S-X under the Securities Act to the extent required for the
Parent’s registration statement on Form S-4 to be filed with the SEC in
connection with the Merger Transactions and updated, if applicable, as required
to be included in a Form 8-K on the Merger Transactions Closing Date, regardless
of any grace periods thereunder, and prepared in accordance with GAAP and
Regulation S-X under the Securities Act.

(iv) Compliance Certificate: together with each delivery of financial statements
of the Parent and its Subsidiaries pursuant to Section 5.1(i) or (ii), a duly
executed and completed Compliance Certificate;

(v) Filings: (a) promptly upon their becoming available, copies of all financial
statements, periodic reports (including reports on Form 8-K) and proxy
statements filed with, or furnished to, the SEC or sent by the Parent or the
Borrower to its shareholders (other than its Affiliates) or other security
holders, and (b) promptly following the reasonable request of the Administrative
Agent or any Lender, a copy of all material information filed by the Parent or
the Borrower with any Governmental Authority to the Administrative Agent or such
Lender;

(vi) Notice of Default, etc.: promptly upon (a) the occurrence of any condition
or event that constitutes an Event of Default or Potential Event of Default or
notice being given to the Parent or any of its Subsidiaries with respect
thereto, (b) any Person giving any notice to the Parent or any of its
Subsidiaries or taking any other action with respect to a claimed default or
event or condition of the type referred to in Section 7.2, or (c) the occurrence
of any event or change that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect, an Officer’s Certificate specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given or action taken by any such Person and the nature of
such claimed Event of Default, Potential Event of Default, default, event or
condition, and what action the Group has taken, is taking and proposes to take
with respect thereto;

(vii) Change in Rating: prompt written notice of any and all changes in the
rating given to the Borrower by Moody’s or S&P;

 

55



--------------------------------------------------------------------------------

(viii) Insurance Reports and Filings:

(a) (1) prompt written notice to the Administrative Agent of the failure by any
Insurance Subsidiary to file its Statutory Statements and any statements
referred to in Section 4.3B or 4.3C and (2) promptly following the filing
thereof, a complete copy of any Statutory Statement filed with respect to (A) an
Insurance Subsidiary that has Statutory Surplus of $250,000,000 or more as of
the date of such Statutory Statement and (B) Parent and its consolidated
Insurance Subsidiaries, and (3) promptly following the request of the
Administrative Agent or any Lender, a complete copy of any Statutory Statement
and any statements referred to in Section 4.3B or 4.3C to the Administrative
Agent or such Lender;

(b) promptly following the request of the Administrative Agent or any Lender,
copies of (1) each material examination and/or audit report or other similar
report, in each case in final and binding form, submitted to any Material
Insurance Subsidiary by any Applicable Insurance Regulatory Authority, and
(2) all material information which the Lenders may from time to time reasonably
request with respect to the nature or status of any material deficiencies or
violations reflected in any such examination, report or other similar report;
and

(ix) Insurance License Notices: promptly following notification thereof from a
Governmental Authority, and in any event not later than five Business Days after
receipt of such notice, written notice of the revocation, suspension,
termination, non-renewal or limitation of, or the taking of any other action in
respect of, any material Insurance License;

(x) Environmental Notices: promptly following receipt thereof, a copy of any
letter or request for information received by the Parent or any Subsidiary under
Section 104 of CERCLA or any comparable state law if the subject matter of such
letter or request could reasonably be expected to have or result in a Material
Adverse Effect; and

(xi) Other Information: with reasonable promptness, such other information and
data with respect to the Parent or any of its Subsidiaries as from time to time
may be reasonably requested by the Administrative Agent or any Lender.

 

5.2 Books and Records.

(i) The Borrower will, and will cause each other Group Member to, (i) keep
proper books of records and account in which full, true and correct entries in
all material respects in conformity with GAAP and SAP, as applicable,
consistently applied shall be made of all material dealings and transactions in
relation to its business and activities; and (ii) permit representatives and
agents of the Administrative Agent and the Syndication Agent (and, during the
existence of an Event of Default, any Lender) to visit and inspect any of its
properties or assets and examine and make abstracts from any of its books and
records, upon reasonable prior notice during normal business hours and as often
as may reasonably be desired, and to discuss the business, operations,
properties and financial and other condition of the Parent and its Subsidiaries
with officers and employees of the Parent and its Subsidiaries. The Parent and
its Subsidiaries shall pay the reasonable cost of any such visit, inspection,
examination or discussion if an Event of Default or Potential Event of Default
exists at the time thereof or is discovered as a result thereof (but shall have
no responsibility therefor under any circumstance).

 

5.3 Existence.

Except as otherwise permitted by Section 6.6, the Borrower will, and will cause
the Parent (if other than the Borrower) and each Material Subsidiary to, at all
times preserve and keep in full force and

 

56



--------------------------------------------------------------------------------

effect its existence and all rights, privileges, licenses (including Insurance
Licenses) and franchises material to its business; provided that the Borrower
shall not be required to preserve the existence of any Subsidiary, or any such
right, privilege, license or franchise of the Borrower, the Parent (if other
than the Borrower) or such Subsidiary if the board of directors (or similar
governing body) of the Borrower, the Parent (if other than the Borrower) or such
Subsidiary shall determine that the preservation of such existence, right,
privilege, license or franchise is no longer desirable in the conduct of the
business of such Person, and that the loss thereof or dissolution (as the case
may be) is not disadvantageous in any material respect to the Borrower, the
Parent (if other than the Borrower), such Subsidiary or the Lenders.

 

5.4 Insurance.

The Borrower will maintain or cause to be maintained, with financially sound and
reputable insurers, such public liability insurance, third party property damage
insurance and casualty insurance with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Group as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.

 

5.5 Payment of Taxes and Claims.

The Borrower will, and will cause each other Group Member to, pay (a) all Taxes
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any material penalty or fine accrues
thereon and (b) all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
material penalty or fine shall be incurred with respect thereto, in each case,
nonpayment of which could reasonably be expected to be, individually or in the
aggregate, material to the Parent and its Subsidiaries (taken as a whole);
provided that no such Tax or claim need be paid if it is being contested in good
faith by appropriate proceedings and adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor.

 

5.6 Compliance with Laws.

The Borrower will, and will cause each other Group Member to, comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by each Group Member and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions.

 

5.7 Use of Proceeds.

A. Use of Credit Extensions. The Borrower will use the proceeds of the Loans
made hereunder and the Letters of Credit issued hereunder for general corporate
purposes of the Parent and its Subsidiaries. Notwithstanding the foregoing, the
Borrower shall not use the proceeds of the Loans made hereunder for the purpose
of financing any portion of the Merger Transactions or the transactions related
thereto unless the proceeds of the Permanent Financing and (if applicable) the
Bridge Facility which are available for such purpose have first been applied
thereto. The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use, and shall procure that each other Group Member and

 

57



--------------------------------------------------------------------------------

its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

B. Margin Regulations. The Borrower will not permit any part of the proceeds of
the Loans made to the Borrower to be used, directly or indirectly, to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of the FRB.

 

5.8 Claims Pari Passu.

The Borrower shall ensure that at all times the Obligations and any other claims
of the Arrangers, the Agents and the Lenders arising hereunder or under any of
the other Loan Documents rank at least pari passu with the claims of all of the
Borrower’s or its Subsidiaries’ other senior unsecured creditors, except
(i) those creditors whose claims are preferred by any bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally and (ii) those claims which are permitted to be secured under
Section 6.1.

 

5.9 Guarantee.

All obligations under the Revolving Credit Facility shall be guaranteed by
(a) TWG Holdings and (b) each existing and future Subsidiary of the Parent
(other than any Foreign Subsidiary or Foreign Subsidiary HoldCo (in each case
only if such Subsidiary is a Subsidiary of the Borrower) or any Managed Vehicle)
in each case pursuant to this clause (b) to the extent that (i) such Subsidiary
incurs, borrows or Guarantees any committed or outstanding Material Indebtedness
(other than intercompany Indebtedness among Group Members) or (ii) the
Administrative Agent and the Borrower otherwise agree that such Subsidiary
should become a Guarantor; provided that no guarantee shall be required to be
provided pursuant to clauses (a) or (b) prior to the date which is the earlier
of (x) 60 days after the Merger Transactions Closing Date (or such later date as
the Administrative Agent reasonably may agree) and (y) the date (not earlier
than the Merger Transactions Closing Date) on which TWG Holdings or the
applicable Subsidiary incurs, borrows or Guarantees any committed or outstanding
Material Indebtedness (other than intercompany Indebtedness among Group
Members). On the date on which TWG Holdings or any Subsidiary is required to
provide a Guarantee pursuant to this Section 5.9, such Guarantor shall deliver
to the Administrative Agent a Guarantee Agreement, duly executed by such
Guarantor, together with documents corresponding to those set forth in Sections
3.1A(i), (ii), (iii), (v), 3.1B (to the extent reasonably required by the
Administrative Agent from counsel reasonably acceptable to it) and 3.1D, in each
case to be applicable to such Guarantor.

The Credit Parties will, and will cause each of their Subsidiaries to, execute
any and all further documents, agreements and instruments, and take all such
further actions that may be required under any applicable law, or that the
Administrative Agent may reasonably request, including the execution of
Guarantee Agreements pursuant to this Section 5.9, or otherwise to give effect
to the provisions of this Section 5.9, all at the reasonable expense of the
Credit Parties.

SECTION 6. NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and all
other Obligations (other than indemnification

 

58



--------------------------------------------------------------------------------

and other contingent obligations that by the terms of this Agreement survive
termination and as to which no demand shall have been made or given) and the
expiration or termination of all Letters of Credit (or the cash
collateralization thereof on terms satisfactory to the Administrative Agent
(with respect to outstanding Syndicated Letters of Credit) or the relevant
Fronted LC Issuing Bank (with respect to outstanding Fronted Letters of
Credit)), unless the provisions of this Section are waived or amended in
accordance with Section 8.5, the Borrower shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 6.

 

6.1 Liens.

The Borrower shall not, and shall not permit any other Group Member to, directly
or indirectly, create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind of the Credit Parties, whether now
owned or hereafter acquired, or any income or profits therefrom, except:

(i) Liens existing on the Effective Date securing Indebtedness and listed on
Schedule 6.1 and Liens on assets of Foreign Subsidiaries in favor of any Credit
Party or one of its Subsidiaries;

(ii) Liens imposed by law for Taxes that are not yet required to be paid
pursuant to Section 5.5;

(iii) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and material men, and other Liens
imposed by law, in each case incurred in the ordinary course of business for
amounts not yet overdue or for amounts that are overdue and that (in the case of
any such amounts overdue for a period in excess of five days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;

(iv) deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds, Reinsurance Agreements, Retrocession Agreements and other
similar obligations (exclusive of obligations for the payment of borrowed money)
incurred in the ordinary course of business;

(v) Liens on pledges or deposits of cash or securities made by any Insurance
Subsidiary as a condition to obtaining or maintaining any licenses issued to it
by any Applicable Insurance Regulatory Authority;

(vi) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title to real property, in each case which do not
and will not, individually or in the aggregate, interfere in any material
respect with the use or value thereof;

(vii) any interest or title of a lessor or sublessor under any operating or true
lease of real estate entered into by the Parent or one of its Subsidiaries in
the ordinary course of its business covering only the assets so leased;

(viii) Liens created pursuant to Capital Leases; provided that (a) such Liens
are only in respect of the property or assets subject to, and secure only, such
Capital Leases and (b) the sum of (1) the aggregate amount of Indebtedness
secured by such Liens and (2) the aggregate amount of Indebtedness secured by
Liens permitted by clause (ix) below does not exceed $75,000,000 at any time
outstanding;

 

59



--------------------------------------------------------------------------------

(ix) purchase money Liens in real property, improvements thereto or equipment
hereafter acquired (or, in the case of improvements, constructed) by the Parent
or one of its Subsidiaries; provided that (a) the sum of (1) the aggregate
amount of Indebtedness secured by such Liens and (2) the aggregate amount of
Indebtedness secured by Liens permitted by clause (viii) above does not exceed
$75,000,000 at any time outstanding, (b) such Lien is incurred, and the
Indebtedness secured thereby is created, within ninety (90) days after such
acquisition (or construction), (c) the Indebtedness secured thereby does not
exceed 100% of the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (d) such Lien does not apply to any other property or assets
of the Group;

(x) Liens given to secure the obligations of an Insurance Subsidiary under
Reinsurance Agreements, Retrocession Agreements and other similar obligations
(other than obligations for the payment of borrowed money), incurred by such
Insurance Subsidiary in the ordinary course of business;

(xi) Liens securing judgments that do not constitute an Event of Default under
Section 7.8;

(xii) Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (b) relating to pooled deposit or sweep accounts
of the Parent or any of its Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Group;

(xiii) leases, subleases, licenses or sublicenses (including the provision of
software or the licensing of other intellectual property rights), in each case,
granted to others in the ordinary course of business that do not have an
material adverse impact on the business of the Parent and its Subsidiaries,
taken as a whole;

(xiv) Liens on property or assets of any Person, or the Capital Stock of such
Person, that becomes a Group Member after the Effective Date; provided that such
Liens are in existence at the time such Person becomes a Group Member and were
not created in anticipation thereof;

(xv) Liens given to secure the obligations in respect of the Warranty Business
(other than obligations for the payment of borrowed money) incurred by any
Credit Party or any Subsidiary in the ordinary course of business;

(xvi) Liens securing Non-Recourse Indebtedness;

(xvii) Liens on Cash and Cash Equivalents securing obligations of any Group
Member arising under (x) Swap Agreements entered into for the reduction of the
ordinary course of business risks and not for speculative purposes and (y) Swap
Agreements that comprise a portion of the investment portfolio of the Parent or
its Subsidiaries (other than those described in clause (x)); provided that the
aggregate outstanding obligations secured by Liens in reliance of this clause
(y) does not exceed 5.0% of Consolidated Adjusted Net Worth at any time of
determination;

(xviii) cash held in escrow in compliance with requirements of the State of New
York Insurance Department’s Circular Letter No. 33 (1979);

(xix) Liens (A) on cash advances or escrow deposits in favor of a seller of any
asset or property to be acquired by the Parent or any of its Subsidiaries, or
(B) consisting of an agreement to dispose of any asset property in a disposition
by any Group Member not otherwise prohibited hereunder;

 

60



--------------------------------------------------------------------------------

(xx) Liens on escrow accounts and similar arrangements as contemplated by the
Merger Agreement;

(xxi) Liens on escrow accounts containing all or a portion of the proceeds from
the issuance of any Permanent Financing;

(xxii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xxiii) Liens on specific items of inventory or other goods and the proceeds
thereof of any Person securing such Person’s obligations under any agreement to
facilitate the purchase, shipment or storage of such inventory or other goods,
and pledges or deposits in the ordinary course of business securing inventory
purchases from vendors;

(xxiv) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into in the ordinary
course of business;

(xxv) Liens relating to purchase orders and other agreements entered into with
customers in the ordinary course of business;

(xxvi) Liens arising under escrows, trusts, custodianships, separate accounts,
funds withheld procedures, and similar deposits, arrangements established with
respect to insurance policies, annuities, guaranteed investment contracts and
similar products underwritten by, or Reinsurance Agreements entered into by, any
Insurance Subsidiary (including TWG Re) in the ordinary course of business in
connection with any Reinsurance Agreement entered into with another Insurance
Subsidiary;

(xxvii) other Liens (in addition to Liens permitted under clauses (i) through
(xxvi) above) securing Indebtedness of the Parent or any of its Subsidiaries;
provided that upon incurrence of such Indebtedness, the Parent shall be in
compliance with Section 6.2; and

(xxviii) other Liens (in addition to Liens permitted under clauses (i) through
(xxvii) above); provided, that the outstanding face amount of obligations
secured by such Liens existing in reliance of this clause (xxviii) shall not
exceed 2.5% of Consolidated Adjusted Net Worth at any time of determination.

Notwithstanding any of the foregoing exceptions other than clause (xiv) above,
the Borrower will not, and will not permit any other Group Member to, create,
incur, assume or suffer to exist any Lien upon the Capital Stock of any of its
Subsidiaries owned by the Borrower or any other Group Member or upon any
Indebtedness owed to such Subsidiary by another Group Member; provided that,
this Section 6.1 shall not restrict any Group Member from entering into any
agreement relating to the sale of Capital Stock of any Subsidiary that contains
restrictions on such Group Member or such Subsidiary granting any Lien upon, or
transferring or otherwise disposing of, such Capital Stock pending such sale.

 

6.2 Priority Indebtedness.

Priority Indebtedness shall not at any time exceed 10% of Consolidated Adjusted
Net Worth.

 

6.3 Acquisitions.

Except pursuant to the Merger Agreement, the Borrower shall not, and shall not
permit any other Group Member to, directly or indirectly acquire all or
substantially all of the assets or Capital Stock of

 

61



--------------------------------------------------------------------------------

any Person unless (a) immediately prior to, and after giving effect thereto, no
Potential Event of Default or Event of Default shall have occurred and be
continuing or would result therefrom; (b) all transactions in connection
therewith shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable Governmental
Authorization; (c) the Parent shall be in compliance with the financial
covenants set forth in Section 6.9 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended;
(d) with respect to any acquisition in which the aggregate consideration payable
equals or exceeds 5% of Consolidated Adjusted Net Worth, the Borrower shall have
delivered to the Administrative Agent promptly following the time of entering
into a definitive purchase agreement for such acquisition, a Compliance
Certificate evidencing compliance with Section 6.9 as required under clause
(c) above, together with all relevant financial information with respect to such
acquired assets, including the aggregate consideration for such acquisition and
any other information required to demonstrate compliance with Section 6.9 and
(e) in the case of the acquisition of Capital Stock of any Person, such Person’s
board of directors or similar governing body shall not at any time have
announced its intention to, or commenced any action to, oppose such acquisition
(provided that this clause (e) shall only apply to the extent that proceeds of
any Loan are used to finance all or any portion of such acquisition).

 

6.4 Restrictions on Subsidiary Distributions.

The Borrower shall not, and shall not permit any other Group Member to, create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind that limits in any material respect the
ability of any Subsidiary to (a) pay dividends or make any other distributions
on any of such Subsidiary’s Capital Stock owned by the Borrower or any other
Subsidiary, (b) repay or prepay any Indebtedness owed by such Subsidiary to the
Borrower or any other Subsidiary, (c) make loans or advances to the Borrower or
any other Subsidiary or (d) transfer any of its property or assets to the
Borrower or any other Subsidiary, in each case pursuant to any agreement that is
material to the Parent and its Subsidiaries taken as a whole, and that adversely
affects, directly or indirectly, the repayment of the Obligations, other than
restrictions under (i) this Agreement, (ii) agreements evidencing Indebtedness
secured by Liens permitted by Section 6.1(xxvii) that impose restrictions on the
property so acquired, (iii) any applicable law, rule or regulation or the
Organizational Documents of such Subsidiary, (iv) any order from or agreement
with an Applicable Insurance Regulatory Authority or any other instrument or
agreement as described on Schedule 6.4, (v) any order from or agreement with an
Applicable Insurance Regulatory Authority arising after the Effective Date which
could not reasonably be expected to result in a Material Adverse Effect,
(vi) customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, Joint Venture agreements and similar agreements
entered into in the ordinary course of business and (vii) customary restrictions
and conditions in any agreement relating to the sale of assets pending such
sale.

 

6.5 Restricted Payments.

The Borrower shall not, and shall not permit any other Group Member to, directly
or indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment if an Event of Default exists or would result therefrom; provided that
any Subsidiary may at any time make Restricted Payments to its parent if such
parent is the Parent or a wholly-owned Subsidiary of the Parent. Notwithstanding
anything to the contrary contained herein, (i) the Borrower shall cause its
Subsidiaries to make Restricted Payments in a timely manner to the Borrower
necessary to enable the Borrower to repay the Obligations in accordance with
this Agreement and (ii) if such Restricted Payments are not sufficient to enable
the Borrower to repay the Obligations in accordance with this Agreement, the
Borrower will use its reasonable best efforts to obtain the approvals of any
Governmental Authority to permit its Insurance Subsidiaries to make Restricted
Payments to the Borrower in an amount sufficient for the Borrower to repay such
Obligations.

 

62



--------------------------------------------------------------------------------

6.6 Restriction on Fundamental Changes and Asset Sales.

Except pursuant to the Merger Agreement, the Borrower will not, and on and after
the Merger Transactions Closing Date will not permit TWG Holdings to,
consolidate or merge with or into, or convey or transfer (or permit the
conveyance or transfer of) all or substantially all of the properties and assets
of the Group (taken as a whole) to, any other Person unless (i) the surviving or
acquiring entity (A) is a Person organized under the laws of the United States
or any state thereof (or, in the case of TWG Holdings, Bermuda or any other
jurisdiction approved by the Administrative Agent), (ii) the surviving or
acquiring entity (A) if other than the Borrower or TWG Holdings (as applicable),
expressly assumes the performance of the applicable Obligations pursuant to
documentation reasonably satisfactory to the Administrative Agent and the
Syndication Agents and (B) after giving effect to such transaction, will have
ratings on its senior, unsecured, non-credit-enhanced debt of at least BBB by
S&P and Baa3 by Moody’s and (iii) immediately after giving effect to such
transaction, no Event of Default or Potential Event of Default exists.

 

6.7 [Reserved].

 

6.8 Transactions with Affiliates.

Except pursuant to the Merger Agreement (including the consummation of the
Reorganization and any transaction contemplated by the Shareholder Rights
Agreement or the Registration Rights Agreement (each as defined in the Merger
Agreement)), the Borrower shall not, and shall not permit any other Group Member
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service or the making of any intercompany loan) with any
Affiliate of any Group Member, except on fair and reasonable terms that are no
less favorable to such Group Member, as the case may be, than those that might
be obtained at the time in a comparable arm’s length transaction from a Person
that is not an Affiliate; provided that the foregoing restriction shall not
apply to (a) any transaction between Group Members, in each case to the extent
otherwise permitted under the other provisions of Section 6; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of the Parent and its Subsidiaries; (c) compensation arrangements for
officers and other employees of the Parent and its Subsidiaries entered into in
the ordinary course of business; (d) transactions described in Schedule 6.8, (e)
transactions entered into in connection with an acquisition permitted by
Section 6.3 and that are not material to the business, operations, properties or
financial condition of the Group, taken as a whole and (f) transactions with a
value not in excess of $75,000,000 in the aggregate.

 

6.9 Financial Covenants.

(i) Maximum Consolidated Total Debt to Capitalization Ratio. The Consolidated
Total Debt to Capitalization Ratio as of the last day of any Fiscal Quarter
shall not exceed 0.35 to 1.0.

(ii) Minimum Consolidated Adjusted Net Worth. The Consolidated Adjusted Net
Worth shall not be less than:

(a) at any time prior to the first Fiscal Quarter ending after the Merger
Transactions Closing Date, the sum of (x) $2,720,082,000, (y) 25% of
Consolidated Net Income of the Borrower and its Subsidiaries for each Fiscal
Quarter ending after September 30, 2017 for which Consolidated Net Income
(measured at the end of each such Fiscal Quarter) is a positive amount and (z)
25% of the net cash proceeds received by the Borrower or any of its Subsidiaries
after September 30, 2017 from any capital contribution to, or issuance of any
Capital Stock, Disqualified Capital Stock and Hybrid Securities (but only to the
extent such Capital Stock,

 

63



--------------------------------------------------------------------------------

Disqualified Capital Stock and Hybrid Securities are included, at the time of
issuance thereof, in Consolidated Adjusted Net Worth pursuant to the definition
thereof) of, the Borrower or any Subsidiary (but excluding any issuance by a
Subsidiary to the Borrower or to a wholly-owned Subsidiary, and any capital
contribution by the Borrower or a Subsidiary to a wholly-owned Subsidiary); or

(b) if the Merger Transactions Closing Date occurs, at any time from and
including the first Fiscal Quarter ending after the Merger Transactions Closing
Date, the sum of (x) an amount equal to 70% of the Consolidated Adjusted Net
Worth of the Parent and its Subsidiaries (after giving effect to the Merger
Transactions) on the Merger Transactions Closing Date, including, without
limitation, adjustments for purchase accounting and the issuance of any equity
in connection therewith (provided that in any event such amount shall not be
less than the amount referred to in clause (ii)(a)(x) above), (y) 25% of
Consolidated Net Income of the Parent and its Subsidiaries for each Fiscal
Quarter (beginning with the first full Fiscal Quarter ending after the Merger
Transactions Closing Date) for which Consolidated Net Income of the Parent and
its Subsidiaries (measured at the end of each such Fiscal Quarter) is a positive
amount and (z) 25% of the net cash proceeds received by the Parent or any of its
Subsidiaries (including the Borrower) after the Merger Transactions Closing Date
from any capital contribution to, or issuance of any Capital Stock, Disqualified
Capital Stock and Hybrid Securities (but only to the extent such Capital Stock,
Disqualified Capital Stock and Hybrid Securities are included, at the time of
issuance thereof, in Consolidated Adjusted Net Worth pursuant to the definition
thereof) of, the Parent or any Subsidiary (but excluding any issuance by a
Subsidiary to the Parent or to a wholly-owned Subsidiary, and any capital
contribution by the Parent or a Subsidiary to a wholly-owned Subsidiary).

SECTION 7. EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

 

7.1 Failure to Make Payments When Due.

(i) Failure by the Borrower to pay any installment of principal of the Loan or
any reimbursement obligation in respect of any LC Disbursement when due, whether
at stated maturity, by acceleration, by notice of voluntary prepayment, by
mandatory prepayment or otherwise; or (ii) failure by the Borrower to pay any
interest on the Loan or LC Disbursement or any fee or any other amount due under
this Agreement within three Business Days after the date due; or

 

7.2 Default in Other Agreements.

(i) Failure of the Parent or any of its Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Material Indebtedness beyond the end of any grace period provided
therefor, if any; or (ii) breach or default by the Parent or any of its
Subsidiaries with respect to any other material term of (a) one or more items of
such Material Indebtedness or (b) any loan agreement, mortgage, indenture or
other agreement relating to such item(s) of Material Indebtedness, in each case
beyond the end of any grace period provided therefor, if any, if the effect of
such breach or default is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee on behalf of such holder or holders) to
cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

 

7.3 Breach of Certain Covenants.

 

64



--------------------------------------------------------------------------------

Failure of the Borrower to perform or comply with any term or condition
contained in Section 5.1(vi), Section 5.3 (with respect to the existence of the
Borrower only), Section 5.7, Section 5.8, Section 5.9 or Section 6; or

 

7.4 Breach of Warranty.

Any representation, warranty, certification or other statement made by any
Credit Party in any Loan Document, or by the Parent or any of its Subsidiaries
in any statement or certificate at any time given by the Parent or any such
Subsidiary in writing pursuant hereto or thereto, or in connection herewith or
therewith shall be false in any material respect on the date as of which made;
or

 

7.5 Other Defaults Under Loan Documents.

Any Credit Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents to which it is a
party, in each case other than any such term referred to in any other subsection
of this Section 7, and such default shall not have been remedied or waived
within 30 days after receipt by the Borrower of notice from the Administrative
Agent of such default; or

 

7.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

(i) A court of competent jurisdiction shall enter a decree or order for relief
in respect of the Parent, any Credit Party or any Material Subsidiary in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against the Parent, any Credit Party or any Material Subsidiary under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Parent, any Credit Party or any Material Subsidiary, or over all or a
substantial part of their respective property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of the Parent, any Credit Party or any Material Subsidiary
for all or a substantial part of their respective property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of the Parent, any Credit Party or any Material
Subsidiary, and any such event described in this clause (ii) shall continue for
60 days unless dismissed, bonded or discharged; or

 

7.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

(i) The Parent, any Credit Party or any Material Subsidiary shall have an order
for relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or the Parent, any Credit Party or any
Material Subsidiary shall make any assignment for the benefit of creditors; or
(ii) the Parent, any Credit Party or any Material Subsidiary shall be unable, or
shall fail generally, or shall admit in writing their respective inability, to
pay its debts as such debts become due; or the board of directors (or similar
governing body) of the Parent, any Credit Party or any Material Subsidiary (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to in this Section 7.7 or in
Section 7.6; or

 

65



--------------------------------------------------------------------------------

7.8 Judgments and Attachments.

Any money judgment, writ or warrant of attachment or similar process involving
in excess in the aggregate of $100,000,000 which is not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage shall be entered or filed against the Parent or any of its
Subsidiaries, or any of their respective assets, and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 60 days (or in any event later
than five days prior to the date of any proposed sale thereunder); or

 

7.9 Dissolution.

Any order, judgment or decree shall be entered against any Credit Party or any
Material Subsidiary decreeing the dissolution or split up of such Person; or

 

7.10 Employee Benefit Plans.

There shall occur one or more ERISA Events which individually or in the
aggregate results in or is reasonably be expected to result in liability of the
Parent, any Subsidiary or any ERISA Affiliate in excess of $100,000,000 during
the term of this Agreement; or

7.11 Change of Control.

A Change of Control shall occur; or

7.12 Repudiation of Obligations.

At any time after the execution and delivery thereof, (i) this Agreement for any
reason shall cease to be in full force and effect (other than by reason of the
satisfaction in full of the Obligations) or shall be declared null and void or
(ii) any Credit Party shall contest the validity or enforceability of any Loan
Document to which it is a party or deny in writing that it has any further
liability under any Loan Document to which it is a party; or

7.13 Insurance Licenses.

Any one or more Insurance Licenses shall be suspended, revoked, terminated, not
renewed or limited, or any other action shall be taken by a Governmental
Authority, in each case which would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

7.14 Guarantee Agreement.

Any Guarantee Agreement shall fail to remain in full force or effect or any
action shall be taken by any Credit Party to discontinue or to assert the
invalidity or unenforceability of such Guarantee Agreement, or any Credit Party
shall deny that it has any further liability under such Guarantee Agreement to
which it is a party, or shall give notice to such effect.

THEN (i) upon the occurrence of any Event of Default described in Section 7.6,
Section 7.7 or Section 7.9 (but in each such case solely with regards to the
Borrower) the Commitments shall automatically terminate and each of the unpaid
principal amount of and accrued interest on the Loans and all other Obligations
shall automatically become immediately due and payable, in each case, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Borrower and each Credit Party party to any Loan
Document and (ii) upon the occurrence and during the

 

66



--------------------------------------------------------------------------------

continuation of any other Event of Default, the Administrative Agent shall, upon
the written request or with the written consent of the Requisite Lenders, by
notice to the Borrower, (a) in the case of an Event of Default which has
occurred and is continuing pursuant to Section 7.1(ii) with respect to
non-payment of fees due under this Agreement, terminate the Commitments,
(b) declare all or any portion of the amounts described in clause (i) above to
be, and the same shall forthwith become, immediately due and payable and/or
(c) demand provision of cash collateral from the Borrower pursuant to
Section 2.10F.

SECTION 8. MISCELLANEOUS

 

8.1 Assignments and Participations in Loans and Notes.

A. Right to Assign. Each Lender shall have the right at any time to sell, assign
or transfer all or a portion of its rights and obligations under this Agreement
to one or more Persons which are Eligible Assignees at the time of such sale,
assignment or transfer, including all or a portion of its Commitment, Loans
owing to it, interests and/or obligations in respect of Letters of Credit or
other Obligations (provided that each such assignment shall be of a uniform, and
not varying, percentage of all rights and obligations under and in respect of
any Loan and any related Commitment) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(i) the Borrower, provided that (x) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee and
(y) the Borrower shall be deemed to have consented to any such sale, assignment
or transfer unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

(ii) the Administrative Agent, unless a Loan is being assigned to any existing
Lender, an Affiliate thereof or an Approved Fund; and

(iii) each Fronted LC Issuing Bank;

provided, further, that each such partial assignment pursuant to this
Section 8.1A shall be in an aggregate amount of not less than $5,000,000 (or
such lesser amount as may be agreed to by the Borrower (unless an Event of
Default has occurred and is continuing) and the Administrative Agent or as shall
constitute the aggregate amount of the Commitment, Loans and interests in
Letters of Credit of the assigning Lender).

B. Requirements. The assigning Lender and the assignee thereof shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with (i) a
processing and recordation fee of $3,500 (paid by the assigning Lender or the
assignee), and (ii) such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver to the Administrative
Agent pursuant to Section 2.5B(iii) as if such assignee was a Lender pursuant to
that Section.

C. Acceptance and Notice of Assignment. Upon its receipt of a duly executed and
completed Assignment Agreement, together with the processing and recordation fee
referred to in Section 8.1B (and any form, certificate or other evidence
required by this Agreement in connection therewith), the Administrative Agent
shall record the information contained in such Assignment Agreement in the
Register, shall give prompt notice thereof to the Borrower and shall maintain a
copy of such Assignment Agreement.

 

67



--------------------------------------------------------------------------------

D. Effect of Assignment. Subject to the terms and conditions of this
Section 8.1, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 8.8) and be released from its obligations hereunder (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided that, anything contained in any of the Loan Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitments of such assignee and of such assigning Lender, if any; and (iv) if
any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to the Administrative
Agent for cancellation, and thereupon the Borrower shall issue and deliver a new
Note, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

E. Certain Other Permitted Assignments. In addition to any other assignment
permitted pursuant to this Section 8.1, any Lender may assign and/or pledge all
or any portion of its Loans, the other Obligations owed by or to such Lender,
and its Notes, if any, to secure obligations of such Lender, to any Person,
including any Federal Reserve Bank or any other central bank having authority
over such Lender, as collateral security pursuant to Regulation A of the FRB and
any operating circular issued by such Federal Reserve Bank or other central
bank; provided that no Lender, as between the Borrower and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and/or pledge or substitute any such pledgee or assignee for such Lender as a
party hereto.

F. Assignment to a Special Purpose Funding Vehicle. Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (a “SPFV”), identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPFV to make any Loan, (ii) if an SPFV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPFV hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Each party hereto hereby agrees that no SPFV shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender). In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior Indebtedness of any SPFV, it will not institute against, or join any
other person in instituting against, such SPFV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 8.1G, any SPFV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account

 

68



--------------------------------------------------------------------------------

of such SPFV to support the funding or maintenance of Loans and (ii) disclose on
a confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPFV.

G. Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than a Group Member or its Affiliates)
in all or any part of its Commitment, Loans, interests and/or obligations in
respect of its other Obligations. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would
(i) extend the final scheduled maturity of any Loan or Note in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Event of
Default or of a mandatory reduction in the Commitments shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof) or
(ii) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement. The Borrower agrees that each participant
shall be entitled to the benefits of Sections 2.6C and 2.5 (subject to the
requirements and limitations therein, including the requirements under
Section 2.5B(iii)) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 8.1A; provided that a participant
shall not be entitled to receive any greater payment under Section 2.5 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
participant acquired the applicable participation. To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 8.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 8.18 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts and stated interest of each Participant’s interest in
the Commitments and the Loans under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement, notwithstanding any notice to the contrary.

8.2 Expenses.

Whether or not the transactions contemplated hereby shall be consummated, the
Borrower agrees to pay promptly (i) all actual, documented and reasonable costs
and out-of-pocket expenses incurred by each Arranger and each Agent in
connection with the syndication of this Agreement and the negotiation,
preparation and execution of the Loan Documents and the transactions
contemplated thereby, including charges for the use of IntraLinks; (ii) all the
costs of furnishing all opinions by counsel for the Borrower; (iii) the
reasonable and documented fees, out-of-pocket expenses and disbursements of
counsel to the Arrangers and the Agents in connection with the negotiation,
preparation and execution of the Loan Documents and any other documents or
matters requested by the Borrower; (iv) all actual, documented and reasonable
costs and out-of-pocket expenses incurred by the Administrative Agent in
connection with

 

69



--------------------------------------------------------------------------------

any consents, amendments, waivers or other modifications of the Loan Documents
(including the reasonable fees, out-of-pocket expenses and disbursements of
counsel to the Administrative Agent in connection therewith); and (v) after the
occurrence of an Event of Default, all costs and expenses, including reasonable
attorneys’ fees and costs of settlement, incurred by either Arranger, any Agent
or Lender in enforcing any Obligations of or in collecting any payments due from
the Borrower hereunder or under the other Loan Documents by reason of such Event
of Default (including in connection with the sale of, collection from, or other
realization upon any collateral) or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in each
case in the nature of a “work-out” or pursuant to any insolvency or bankruptcy
cases or proceedings.

 

8.3 Indemnity.

A. In addition to the payment of expenses pursuant to Section 8.2, whether or
not the transactions contemplated hereby shall be consummated, the Borrower
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless each of the Arrangers and Agents, each Fronted LC Issuing Bank
and each Lender, and the respective partners, officers, directors, employees,
agents, attorneys, other advisors and affiliates of each of the Arrangers and
each of the Agents, each Fronted LC Issuing Bank and each Lender (collectively
called the “Indemnitees”), from and against any and all Indemnified Liabilities
(as hereinafter defined); provided that the Borrower shall not have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities are determined by a
final, non-appealable judgment of a court of competent jurisdiction to (i) arise
from the gross negligence, bad faith or willful misconduct of that Indemnitee or
any of its Related Indemnitees (as defined below), (ii) result from a material
breach by such Indemnitee of its obligations hereunder (as determined pursuant
to a claim made by the Borrower) or (iii) arise from any dispute solely among
Indemnitees other than any claims against any Agent or Arranger in its capacity,
or in fulfilling its role, as an agent, arranger or any similar role under the
Loan Documents and other than any claims arising out of any act or omission on
the part of the Borrower or its Affiliates. As used herein, (i) “Indemnified
Liabilities” means, collectively, any and all liabilities, obligations, losses,
damages (including natural resource damages), penalties, actions, judgments,
suits, claims (including Environmental Claims), costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of this Agreement, any
Letter of Credit or the other Loan Documents or the transactions contemplated
hereby or thereby (including the Lenders’ agreements to make any Credit
Extension hereunder or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents, but shall not include Taxes other than
any Taxes that represent losses, claims or damages arising from a non-tax claim)
and (ii) “Related Indemnitee” of an Indemnitee means (1) any Controlling Person
or Controlled Affiliate of such Indemnitee, (2) the respective directors,
officers, or employees of such Indemnitee or any of its Controlling Persons or
Controlled Affiliates and (3) the respective agents or representatives of such
Indemnitee or any of its Controlling Persons or Controlled Affiliates, in the
case of this clause (3), acting on behalf of or at the instructions of such
Indemnitee, Controlling Person or such Controlled Affiliate. As used in this
Section 8.3A, “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise, and the terms “Controlling” and “Controlled” have meanings
correlative thereto. If any claim or proceeding is commenced as to which any of
the Indemnitees proposes to demand

 

70



--------------------------------------------------------------------------------

indemnification, such Indemnitees shall notify the Borrower with reasonable
promptness; provided that any failure to so notify the Borrower shall not
relieve any Credit Party from its obligations hereunder except to the extent
such failure materially and adversely affects the Borrower.

B. To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 8.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, the Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

C. To the extent permitted by applicable law, the Parent and each of its
Subsidiaries shall not assert, and each hereby waives, any claim against the
Lenders, the Agents, Arrangers and their respective Affiliates, officers,
directors, employees, attorneys or agents, (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Credit Extension hereunder or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and the Parent and each of
its Subsidiaries hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

8.4 Set-Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each of the Agents and each Lender, and
each of their respective Affiliates, is hereby authorized by the Credit Parties
at any time or from time to time, without notice to the Credit Parties or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by such Agent or such Lender, or their respective Affiliates, as the case
may be, to or for the credit or the account of the Parent and its Subsidiaries
against and on account of any obligations and liabilities of the Credit Parties
to such Agent or such Lender under this Agreement and the other Loan Documents
which are then due and payable, including all claims of any nature or
description arising out of or connected with this Agreement or any other Loan
Document, irrespective of whether or not (i) such Agent or such Lender shall
have made any demand hereunder or (ii) said obligations and liabilities, or any
of them, may be unmatured. Each Lender agrees that it will promptly notify the
Administrative Agent of any exercise of such Lender’s rights pursuant to
Section 8.4; provided that no failure of such Lender to deliver such notice
shall affect the rights of such Lender hereunder.

 

8.5 Amendments and Waivers.

No amendment, modification, termination or waiver of any provision of this
Agreement or of any other Loan Document, or consent to any departure by the
Credit Parties therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that (A) no amendment,
modification, termination, waiver or consent shall, without the consent of each
Lender directly affected thereby (i) extend or reduce the scheduled final
maturity of any Loan or Note, (ii) waive, reduce or postpone any scheduled
repayment (but not prepayment), (iii) reduce the rate of interest on any Loan or

 

71



--------------------------------------------------------------------------------

any fee or other amount payable hereunder, (iv) extend the time for payment of
any such interest or fees, (v) increase or reduce the principal amount of any
Loan or Note, (vi) amend, modify, terminate or waive any provision of this
Section 8.5, (vii) amend, modify or replace the definition of “Requisite
Lenders” or “Pro Rata Share”, (viii) amend Section 2.4C in a manner that would
alter the pro rata sharing of payments required thereby, (ix) consent to the
assignment or transfer by the Credit Parties of any of its rights and
obligations under this Agreement or (x) amend Section 2.6C with respect to an
alternative rate of interest; (B) no such amendment, modification, termination
or waiver of any provision of the Loan Documents, or consent to any departure by
the Credit Parties therefrom, shall (i) increase the Commitment of any Lender
over the amount thereof then in effect without the consent of such Lender,
(ii) amend, modify, terminate or waive any provision of this Agreement as the
same applies to the rights or obligations of any Agent, in each case without the
consent of such Agent or (iii) amend, modify, terminate or waive any provision
of this Agreement as the same applies to the rights or obligations of any
Fronted LC Issuing Bank, in each case without the consent of such Fronted LC
Issuing Bank (it being understood that any change to Section 2.12 shall require
the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) and each Fronted LC Issuing Bank) and (C) no
Guarantor shall be released from its Guarantee under any Guarantee Agreement
(except as expressly provided in such Guarantee Agreement or this Agreement) or
limit its liability in respect of such Guarantee without written consent of each
Lender; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent without prior
written consent of the Administrative Agent. The Administrative Agent may also
amend the Schedule 1.2 to reflect assignments entered into pursuant to
Section 8.1. The Administrative Agent may, but shall have no obligation to, with
the concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Credit Parties in any case shall entitle the Credit
Parties to any other or further notice or demand in similar or other
circumstances.

 

8.6 Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or a Potential Event of Default if such action is taken or condition
exists.

 

8.7 Notices.

A. Unless otherwise specifically provided herein, all notices or other
communications provided for hereunder shall be in writing (including telecopier
or Electronic Systems) and mailed, sent by overnight courier, telecopied,
e-mailed, or delivered to, (i) in the case of the Borrower or the Administrative
Agent, at its address, telecopy number or (if any) email address set forth on
the signature pages hereto and (ii) in the case of each Lender and each Fronted
LC Issuing Bank, at the address, telecopy number or email address set forth in
its Administrative Questionnaire, or, as to each party, at such other address,
telecopy number or email address or to such other person as shall be designated
by such party in a written notice to all other parties. Any notice, request or
demand to or upon the parties hereto shall not be effective until received.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in Section 8.7B, shall be effective as provided therein.

 

72



--------------------------------------------------------------------------------

B. Notices and other communications to the Lenders and the Fronted LC Issuing
Banks hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Section 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

C. Any party hereto may change its address (including e-mail address) or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

D. Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to any Fronted LC
Issuing Bank and the Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent (or any of its Affiliates or their respective
directors, officers, employees, agents, advisors and representatives)
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, any Fronted LC Issuing Bank or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through an Electronic System, except to the
extent of direct or actual damages as are determined by a final non-appealable
judgment of a court of competent jurisdiction to have resulted from such Agent
Party’s gross negligence or willful misconduct. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of the Borrower pursuant to any Loan Document
or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Fronted LC Issuing Bank by means of
electronic communications pursuant to this Section, including through an
Electronic System.

 

73



--------------------------------------------------------------------------------

8.8 Survival of Representations, Warranties and Agreements.

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of any Credit Extension
hereunder.

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of the Credit Parties set forth in Sections 2.5, 2.6C, 8.2 and
8.3 and the agreements of the Lenders set forth in Sections 8.17, 8.18, 9.2C and
9.4 shall survive the payment of the Obligations and the termination of this
Agreement.

 

8.9 Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of either Arranger, any Agent or any Lender in
the exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to each Arranger, each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any other Loan
Document. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

8.10 Marshalling; Payments Set Aside.

No Agent or Lender shall be under any obligation to marshal any assets in favor
of the Credit Parties or any other Person or against or in payment of any or all
of the Obligations. To the extent that the Credit Parties make a payment or
payments to the Administrative Agent or the Lenders (or to the Administrative
Agent, on behalf of the Lenders) or the Administrative Agent or the Lenders
enforce any security interests or exercises their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

 

8.11 Severability.

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

8.12 Headings.

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

8.13 Applicable Law.

 

74



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

8.14 Successors and Assigns.

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of the Agents and the Lenders (it being understood
that each Lender’s rights of assignment are subject to Section 8.1). The Credit
Parties may not assign or delegate their respective rights under the Loan
Documents or any interest therein without the prior written consent of each
Lender. Nothing in this Agreement or in the other Loan Documents, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of the Agents and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement or the other Loan Documents.

 

8.15 Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE CREDIT PARTIES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND IN ANY APPELLATE COURT FROM ANY
THEREOF. BY EXECUTING AND DELIVERING THIS AGREEMENT, THE BORROWER, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;

(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7;

(IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE CREDIT PARTIES IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;

(V) AGREES THAT EACH AGENT AND EACH LENDER RETAINS THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE CREDIT
PARTIES IN THE COURTS OF ANY OTHER JURISDICTION; AND

(VI) AGREES THAT THE PROVISIONS OF THIS SECTION 8.15 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

75



--------------------------------------------------------------------------------

8.16 Waiver of Jury Trial.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

8.17 Confidentiality.

Each Lender shall hold all non-public information received by it regarding the
Parent and its Subsidiaries and their businesses in accordance with such
Lender’s customary procedures for handling confidential information of this
nature and in accordance with safe and sound banking practices, it being
understood and agreed by the Borrower that, in any event, each Lender may make
disclosures (i) to Affiliates of such Lender and its and their respective agents
and advisors (and to other persons authorized by a Lender to organize, present
or disseminate such information in connection with disclosures otherwise made in
accordance with this Section 8.17) (it being understood that each such person to
which such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential; provided
that such Lender shall be responsible for any breach of confidentiality by such
person); (ii) reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by any Lender of its Loans or any interest therein or
by any direct or indirect contractual counterparties (or professional advisors
thereto) to any swap or derivative transaction relating to the Credit Parties
and their respective obligations; provided that, prior to any disclosure, such
assignees, transferees, participants, counterparties and advisors are informed
of and agree to be bound by either the provisions of this Section 8.17 or other
provisions at least as restrictive as this Section 8.17; (iii) to any rating
agency when required by it; provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Parent or its Subsidiaries received by
it from any of the Agents or any Lender; (iv) required or requested by any
governmental agency or representative thereof or by the NAIC or pursuant to
legal process; provided that unless specifically prohibited by applicable law or
court order, each Lender shall make reasonable efforts to notify the Borrower of
any request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other examination of such Lender by such governmental agency) for disclosure of
any such non-public information prior to disclosure of such information; and
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; and provided, further, that

 

76



--------------------------------------------------------------------------------

in no event shall any Lender be obligated or required to return any materials
furnished by the Parent or any of its Subsidiaries. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, the Loans and the Credit Extensions.

EACH LENDER ACKNOWLEDGES THAT THE NON-PUBLIC INFORMATION DESCRIBED IN THE
IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE PARENT AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

ALL SUCH INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE CREDIT PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE PARENT AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
CREDIT PARTIES AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

8.18 Ratable Sharing.

The Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Loan Documents or otherwise, or as adequate protection of
a deposit treated as cash collateral under the Bankruptcy Code, receive payment
or reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of facility fees or commitment fees and other amounts
then due and owing to such Lender hereunder or under the other Loan Documents
(collectively, the “Aggregate Amounts Due” to such Lender), which is greater
than the proportion received by any other Lender in respect to of the Aggregate
Amounts Due to such other Lender, then the Lender receiving such proportionately
greater payment shall (i) notify the Administrative Agent and each other Lender
of the receipt of such payment and (ii) apply a portion of such payment to
purchase participations (which it shall be deemed to have purchased from each
seller of a participation simultaneously upon the receipt by such seller of its
portion of such payment) in the Aggregate Amounts Due to the other Lenders so
that all such recoveries of Aggregate Amounts Due shall be shared by all Lenders
in proportion to the Aggregate Amounts Due to them; provided that, if all or
part of such proportionately greater payment received by such purchasing Lender
is thereafter recovered from such Lender upon the bankruptcy or reorganization
of the Credit Parties or otherwise, those purchases shall be rescinded and the
purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
The Parent and each of its Subsidiaries expressly consents to the foregoing
arrangement and agrees that any holder of a participation so purchased may
exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and

 

77



--------------------------------------------------------------------------------

all monies owing by the Parent or any of its Subsidiaries to that holder with
respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.

 

8.19 Counterparts; Integration; Effectiveness; Electronic Execution.

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 3.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy,
e-mailed.pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

 

8.20 Obligations Several; Independent Nature of Lenders’ Rights.

The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
any of the Lenders pursuant hereto or thereto, shall be deemed to constitute any
of the Lenders as a partnership, an association, a joint venture or any other
kind of entity. The amounts payable at any time hereunder to each Lender shall
be a separate and independent debt, and each Lender shall be entitled to protect
and enforce its rights arising hereunder and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

8.21 Usury Savings Clause.

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. As used herein, “Highest Lawful Rate” means
the maximum lawful interest rate, if any, that at any time or from time to time
may be contracted for, charged, or received under the laws applicable to any
Lender which are presently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow. If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Loans made
hereunder are repaid in full the total interest due

 

78



--------------------------------------------------------------------------------

hereunder (taking into account the increase provided for above) is less than the
total amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

 

8.22 PATRIOT Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, such Lender may be required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of the Credit Parties and other information that will allow
such Lender to identify the Credit Parties in accordance with the Patriot Act.

 

8.23 No Advisory or Fiduciary Relationships.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that:
(i) (a) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Lenders and the Arrangers are arm’s-length
commercial transactions among the Parent, its Subsidiaries and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers, on the other hand, (b) the Credit Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate and (c) each Credit Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (a) the Administrative Agent, the
Lenders and the Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Parent,
its Subsidiaries or any of their respective Affiliates or any other Person and
(b) none of the Administrative Agent, the Lenders or the Arrangers has any
obligation to any of the Credit Parties, their Subsidiaries or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Lenders and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Parent, its Subsidiaries and
their respective Affiliates, and none of the Administrative Agent, the Lenders
or the Arrangers has any obligation to disclose any of such interests to any of
the Parent, its Subsidiaries or their respective Affiliates.

 

8.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

79



--------------------------------------------------------------------------------

A. the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

B. the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

8.25 Release of Guarantees.

A. A Subsidiary Guarantor (other than the Borrower) shall be automatically
released from its obligations under (x) the Loan Documents upon the consummation
of any transaction permitted by this Agreement as a result of which (i) such
Subsidiary Guarantor shall cease to be a Subsidiary or (ii) such Subsidiary
Guarantor no longer incurs, borrows or Guarantees any Material Indebtedness
(other than intercompany Indebtedness among Group Members) and (y) any Guarantee
Agreement to the extent provided therein.

B. In connection with any termination or release pursuant to this Section 8.25,
the Administrative Agent, upon receipt of any certificates or other documents
reasonably requested by it to confirm compliance with this Agreement, shall
promptly execute and deliver to the Borrower or the applicable Credit Party, at
the Borrower’s expense, all documents that the Borrower or such Credit Party
shall reasonably request to evidence such termination or release. The Lenders
hereby irrevocably authorize the Administrative Agent to take all actions
specified in this Section 8.25.

SECTION 9. AGENTS

 

9.1 Appointment.

JPMCB is hereby appointed by each Lender as the Administrative Agent hereunder
and under the other Loan Documents and each Lender hereby authorizes the
Administrative Agent to act as its contractual representative in accordance with
the terms of this Agreement and the other Loan Documents. Each Agent hereby
agrees to act upon the express conditions contained in this Agreement and the
other Loan Documents, as applicable. The provisions of this Section 9 are solely
for the benefit of the Agents and the Lenders, and the Borrower and the other
Group Members shall have no rights as third party beneficiaries of any of the
provisions thereof. In performing its functions and duties under this Agreement,
each of the Agents shall act solely as an agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Parent or any of its
Subsidiaries.

 

9.2 Powers and Duties; General Immunity.

 

80



--------------------------------------------------------------------------------

A. Powers; Duties Specified. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified in this Agreement and the other Loan Documents. Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents, employees and shall not be answerable to the Lenders, except as to
money or securities received by it or its authorized agents, for the default or
misconduct of any such agent, employee or attorney-in-fact selected by it with
reasonable care. Each Agent shall be entitled to advice of counsel concerning
the contractual arrangement between such Agent and the Lenders and all matters
pertaining to such Agent’s duties hereunder and under any other Loan Document.
No Agent shall have, by reason of this Agreement or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender; and nothing in
this Agreement or any of the other Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect of this Agreement or any of the other Loan Documents except as
expressly set forth herein or therein. In its capacity as the Lenders’
contractual representative, the Administrative Agent is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against any Agent on any agency theory or any other
theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.

B. No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any other Loan Document or
any other document or instrument furnished in connection herewith or therewith,
or for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to the Lenders or by or on behalf of the Borrower
to any Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of the Group Members or any other Person liable for the payment of any
Obligations or Affiliate of the Group Members or any such Person, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Loan Documents or as to the use of the proceeds of the Loans or
Letters of Credit or as to the existence or possible existence of any Event of
Default or Potential Event of Default or to make disclosures with respect to the
foregoing. Anything contained in this Agreement to the contrary notwithstanding,
the Administrative Agent shall not have any liability arising from confirmations
of the amount of outstanding Loans or the component amounts thereof.

C. Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by any Agent under or in connection with any of the Loan
Documents except to the extent determined in a final non-appealable judgment by
a court of competent jurisdiction to have arisen from such Agent’s gross
negligence or willful misconduct. Each Agent shall be entitled to refrain from
any act or the taking of any action (including the failure to take an action) in
connection with this Agreement or any of the other Loan Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received written instructions
in respect thereof from the Requisite Lenders (or such other number of Lenders
as may be required to give such instructions under Section 8.5) and, upon
receipt of such instructions from the Requisite Lenders (or such other Lenders,
as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any

 

81



--------------------------------------------------------------------------------

communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Parent and its Subsidiaries or employees
of any Agent), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of the Requisite Lenders (or such other number of Lenders
as may be required to give such instructions under Section 8.5).

D. Administrative Agent Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans and Letters of Credit,
each Agent shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity. Any Agent and its Affiliates may accept deposits from, lend money to,
own Securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with the Group Members or any of their Affiliates as
if it were not performing the duties specified herein, and may accept fees and
other consideration from the Group Members for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

E. Syndication Agent and Co-Documentation Agents. Notwithstanding anything
herein to the contrary, the Arrangers, the Syndication Agent and the
Co-Documentation Agents named on the cover page of this Agreement shall not have
any duties or liabilities under this Agreement, except in their capacity, if
any, as a Lenders or as otherwise expressly set forth in this Agreement. Without
limiting the foregoing, no such Person shall have or be deemed to have a
fiduciary relationship with any other Lender.

 

9.3 Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness.

Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Parent and its
Subsidiaries in connection with the making of the Loans and issuance of the
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of the Parent and its Subsidiaries. No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of the
Lenders or to provide any Lender with any credit or other information with
respect thereto, whether coming into its possession before the making of any
Credit Extension hereunder or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders.

 

9.4 Right to Indemnity.

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and each Fronted LC Issuing Bank, to the extent that such Agent or
such Fronted LC Issuing Bank shall not have been reimbursed by the Borrower, for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent or such Fronted LC
Issuing Bank in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Loan Documents or otherwise in its capacity
as such Agent or as a Fronted LC Issuing Bank in any way relating to or arising
out of this Agreement or the other Loan Documents (including for any such
amounts incurred by or asserted against such Agent or such Fronted LC Issuing
Bank in connection with any dispute between such Agent or such Fronted LC

 

82



--------------------------------------------------------------------------------

Issuing Bank and any Lender or between two or more Lenders); provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such Agent’s or such
Fronted LC Issuing Bank’s gross negligence or willful misconduct. If any
indemnity furnished to any Agent or any Fronted LC Issuing Bank for any purpose
shall, in the opinion of such Agent or such Fronted LC Issuing Bank, be
insufficient or become impaired, such Agent or such Fronted LC Issuing Bank may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.

 

9.5 Successor Administrative Agent.

The Administrative Agent may resign at any time by giving 30 days’ prior written
notice thereof to the Lenders and the Borrower, and the Administrative Agent may
be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to the Borrower and the Administrative Agent
and signed by the Requisite Lenders. Upon any such notice of resignation or any
such removal, the Requisite Lenders shall have the right to select a successor
Administrative Agent, with the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed); provided that the Borrower’s consent shall
not be required for the Requisite Lenders to appoint any Lender as the
Administrative Agent or at any time that an Event of Default shall have occurred
and be continuing. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations under this Agreement. After any retiring or removed
Administrative Agent’s resignation or removal hereunder as the Administrative
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Agreement.

 

9.6 Acknowledgment of Potential Related Transactions.

The Credit Parties hereby acknowledge their understanding that each of the
Arrangers, each of the Agents and each of the Lenders may from time to time
effect transactions (for its own account or the account of customers), and hold
positions in loans or options on loans that may be the subject of this
arrangement. In addition, certain Affiliates of the Lenders are full service
securities firms and as such may from time to time effect transactions (for
their own account or the account of customers), and hold positions, in loans or
options on loans or securities or options on securities that may be the subject
of this arrangement. In addition, each of the Arrangers, each of the Agents and
each of the Lenders may employ the services of its affiliates in providing
certain services hereunder and may exchange with such affiliates information
concerning the Group Members and other companies that may be the subject of this
arrangement.

 

9.7 Non-Receipt of Funds by the Administrative Agent.

Unless the Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made. The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the

 

83



--------------------------------------------------------------------------------

Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
NYFRB Rate for such day for the first three days and, thereafter, the interest
rate applicable to the relevant Loan or (y) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.

 

9.8 Withholding Tax.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
income, stamp or other taxes, imposts, duties, charges, or fees imposed, levied,
collected or assessed by any Governmental Authority. Without limiting or
expanding the provisions of Section 2.5, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after written demand therefor, (i) any Non-Excluded Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Non-Excluded Taxes and
without limiting the obligation of the Borrower to do so) and (ii) any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including, without limitation, fees, charges and disbursements of any counsel
for the Administrative Agent) incurred by or asserted against the Administrative
Agent by the U.S. Internal Revenue Service or any other Governmental Authority
as a result of the failure of the Administrative Agent to properly withhold any
amounts from payments to or for the account of such Lender for any reason
(including, without limitation, because the appropriate form was not delivered
or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of such required withholding ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
instrument or document furnished pursuant hereto against any amount due the
Administrative Agent under this Section 9.8. The agreements in this Section 9.8
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
obligations.

[Remainder of page intentionally left blank]

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER ASSURANT, INC. By:  

/s/ Richard S. Dziadzio

  Name: Richard S. Dziadzio   Title: Executive Vice President, Chief Executive
Officer and Treasurer

U.S. Federal Tax Identification No.: 39-1126612 Notice Address: Assurant, Inc.
28 Liberty Street, 41st Floor New York, NY 10005 Attention:   Richard Dziadzio
Telephone:   212-859-5880 Telecopy:   212-859-7010

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDERS

 

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent By:  

/s/ Kristen Murphy

  Name: Kristen Murphy   Title: Vice President

Funding and Payment Office: JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Floor 3, Ops 2, Newark, Delaware 19713 Attention of
Loan and Agency Services Telephone:   (302) 634-3376 Telecopy:  
robert.j.nichols@jpmorgan.com Notice Address: JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Floor 3, Ops 2, Newark, Delaware 19713 Attention of
Loan and Agency Services Telephone:   (302) 634-3376 Telecopy:  
robert.j.nichols@jpmorgan.com with a copy to: JPMorgan Chase Bank, N.A. 383
Madison Avenue New York, New York 10179 Attention of Loan and Agency Cervices &
Jane Dreishbach Telephone:   (302)-634-1704 Telecopy:  
jane.dreisbach@jpmorgan.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as a Syndication Agent
By:  

/s/ Michelle S. Dangenhart

  Name: Michelle S. Dangenhart   Title: Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BMO Harris Bank N.A., as a Lender By:  

/s/ David C. Doran

  Name: David C. Doran   Title: Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a Lender By:  

/s/ Kevin Chan

  Name: Kevin Chan   Title: Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ James Cribbet

  Name: James Cribbet   Title: Senior Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender By:  

/s/ Ferris Joanis

  Name: Ferris Joanis   Title: Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Chris Walter

  Name: Chris Walter   Title: Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Lender By:  

/s/ Teresa Pereyra

  Name: Teresa Pereyra   Title: Vice President, Financial Institutions Group,
Insurance

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Lloyds Bank plc, as a Lender By:  

/s/ Kamala Basdeo

  Name: Kamala Basdeo   Title: Assistant Manager By:  

/s/ Daven Popat

  Name: Daven Popat   Title: Senior Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ryan Durkin

  Name: Ryan Durkin   Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1.1

Pricing Schedule

 

Borrower’s Debt Rating

(S&P/Moody’s)

   Applicable Margin
Base Rate Loans     Applicable Margin
LIBOR Loans     Commitment Fee
Rate  

Rating Level 1: ³ A / A2

     0 %      1.000 %      0.125 % 

Rating Level 2: A- / A3

     0.250 %      1.250 %      0.150 % 

Rating Level 3: BBB+ / Baa1

     0.375 %      1.375 %      0.175 % 

Rating Level 4: BBB / Baa2

     0.500 %      1.500 %      0.225 % 

Rating Level 5: BBB- / Baa3

     0.875 %      1.875 %      0.300 % 

Rating Level 6: £ BB+ / Ba1 or unrated

     1.250 %      2.250 %      0.375 % 

“Debt Rating” means the Moody’s Rating or the S&P Rating.

“Moody’s Rating” means, at any time, the then current rating by Moody’s
(including the failure to rate) of the Borrower’s senior, unsecured,
non-credit-enhanced long-term indebtedness for money borrowed.

“S&P Rating” means, at any time, the then current rating by S&P (including the
failure to rate) of the Borrower’s senior, unsecured, non-credit-enhanced
long-term indebtedness for money borrowed.

For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect such a public debt rating, the Rating Level will be Level 5 (except as a
result of either S&P or Moody’s, as the case may be, ceasing to be in the
business of issuing public debt ratings, in which case the Rating Level shall be
determined by reference to the available rating); (b) if neither S&P nor Moody’s
shall have in effect such a public debt rating, the applicable Rating Level will
be Level 6; (c) if such public debt ratings established by S&P and Moody’s shall
fall within different levels, the public debt rating will be determined by the
higher of the two ratings; provided that in the event that the lower of such
public debt ratings is more than one level below the higher of such public debt
ratings, the public debt rating will be determined based upon the level that is
one level above the lower of such public debt ratings; (d) if any such public
debt rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change.



--------------------------------------------------------------------------------

SCHEDULE 1.2

Lenders’ Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 53,000,000  

Wells Fargo Bank, National Association

   $ 53,000,000  

BMO Harris Bank N.A.

   $ 44,000,000  

The Bank of Nova Scotia

   $ 44,000,000  

KeyBank National Association

   $ 44,000,000  

U.S. Bank National Association

   $ 44,000,000  

Barclays Bank PLC

   $ 36,000,000  

HSBC Bank USA, National Association

   $ 36,000,000  

Lloyds Bank plc

   $ 36,000,000  

Goldman Sachs Bank USA

   $ 30,000,000  

Morgan Stanley Bank, N.A.

   $ 30,000,000     

 

 

 

TOTAL:

   $ 450,000,000     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF NOTICE OF BORROWING]

NOTICE OF BORROWING

Pursuant to the Amended and Restated Credit Agreement dated as of December 15,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified, the “Credit Agreement”; capitalized terms defined therein and not
otherwise defined herein being used herein as therein defined) among Assurant,
Inc., a Delaware corporation (together with its permitted successors and
assigns, the “Borrower”), the Lenders party thereto from time to time (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), and Wells Fargo Bank, National
Association, as syndication agent, this represents the Borrower’s request to
borrow as follows:

 

1.    Date of borrowing:                            , 20     2.    Amount of
borrowing:    $ 3.    Interest rate option:    ☐ a. Base Rate Loan(s)       ☐ b.
LIBOR Loan with an initial Interest Period of [one] [two] [three] [six] month(s)

The proceeds of such Loans are to be deposited in the Borrower’s account at the
Funding and Payment Office.

The undersigned officer, on behalf of the Borrower, certifies that:

(i) the representations and warranties contained in the Credit Agreement and in
the other Loan Documents, to the extent so required by Section 3.2 of the Credit
Agreement, are or shall be true, correct and complete in all material respects
(except representations and warranties that are qualified by materiality, which
shall be true and correct in all respects (after giving effect to such
qualification therein)) on and as of the date hereof to the same extent as
though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects (except representations and warranties that
are qualified by materiality, which shall be true and correct in all respects
(after giving effect to such qualification therein)) on and as of such earlier
date; and

(ii) no event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Potential Event of Default.



--------------------------------------------------------------------------------

DATED:                             , 20         ASSURANT, INC.     By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT II

[FORM OF CONVERSION/CONTINUATION NOTICE]

CONVERSION/CONTINUATION NOTICE

Pursuant to the Amended and Restated Credit Agreement dated as of December 15,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified, the “Credit Agreement”; capitalized terms defined therein and not
otherwise defined herein being used herein as therein defined) among Assurant,
Inc., a Delaware corporation (together with its permitted successors and
assigns, the “Borrower”), the Lenders party thereto from time to time (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), and Wells Fargo Bank, National
Association, as syndication agent, this represents the Borrower’s request to
convert or continue Loans as follows:

 

1.    Date of conversion/continuation:                                , 20    
2.    Amount of Loans being converted/continued:    $ 3.    Nature of
conversion/continuation:      

☐

  a.    Conversion of Base Rate Loans to LIBOR Loans   

☐

  b.    Conversion of LIBOR Loans to Base Rate Loans   

☐

  c.    Continuation of LIBOR Loans as such

 

4.    If Loans are being continued as or converted to LIBOR Loans, the duration
of the new Interest Period that commences on the conversion/continuation date:
[one] [two] [three] [six] month(s)

In the case of a conversion to or continuation of LIBOR Loans, the undersigned
officer, on behalf of the Borrower, certifies that no Event of Default or
Potential Event of Default has occurred and is continuing under the Credit
Agreement.



--------------------------------------------------------------------------------

DATED:                                 , 20         ASSURANT, INC.     By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT III

[FORM OF NOTE]

PROMISSORY NOTE

[Date]

FOR VALUE RECEIVED, ASSURANT, INC., a Delaware corporation (together with its
permitted successors and assigns, the “Borrower”), hereby unconditionally
promises to pay to [NAME OF LENDER] (the “Payee”) or its registered assigns in
accordance with Section 2.1E of the Credit Agreement (as defined below), on the
dates set forth in the Credit Agreement, the unpaid principal amount of all
advances made by the Payee to the Borrower as Loans under the Credit Agreement.

The Borrower also unconditionally promises to pay interest on the unpaid
principal amount hereof, from the date hereof until paid in full, at the rates
and at the times which shall be determined in accordance with the provisions of
the Amended and Restated Credit Agreement dated as of December 15, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified, the
“Credit Agreement”; capitalized terms defined therein and not otherwise defined
herein being used herein as therein defined) among the Borrower, the Lenders
party thereto from time to time (the “Lenders”), JPMorgan Chase Bank, N.A. as
administrative agent for the Lenders (“Administrative Agent”), and Wells Fargo
Bank, National Association, as syndication agent.

The Payee of this note (this “Note”) is authorized to endorse on the schedules
annexed hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof the date, the Type of Loan and amount
of each Loan made pursuant to the Term Loan Agreement and the date and amount of
each payment or prepayment of principal with respect thereto, each conversion of
all or a portion thereof to another Type of Loan, each continuation of all or a
portion thereof as the same Type of Loan and, in the case of LIBOR Loans, the
length of each Interest Period with respect thereto. Each such endorsement shall
constitute prima facie evidence of the accuracy of the information absent
manifest error. The failure to make any such endorsement or any error in any
such endorsement shall not affect the obligations of the Borrower in respect of
any advances.

This Note is one of the Borrower’s “Notes” issued pursuant to and entitled to
the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Loans
evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the Funding and Payment Office or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
this Note shall have been accepted by the Administrative Agent and recorded in
the Register as provided in Section 8.1 of the Credit Agreement, the Borrower
and the Administrative Agent shall be entitled to deem and treat the Payee as
the owner and holder of this Note and the Loans evidenced hereby. The Payee
hereby agrees, by its acceptance hereof, that before disposing of this Note or
any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided that the failure to make a notation of any payment made on this
Note shall not limit or otherwise affect the obligations of the Borrower
hereunder with respect to payments of principal of or interest on this Note.



--------------------------------------------------------------------------------

This Note is subject to prepayment at the option of the Borrower as provided in
the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

ASSURANT, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A

to Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

 

Amount of

Base Rate

Loans

 

Amount

Converted to

Base Rate

Loans

  

Amount of

Principal of

Base Rate

Loans

Repaid

  

Amount of

Base Rate

Loans

Converted to

LIBOR

Loans

  

Unpaid

Principal

Balance of

Base Rate

Loans

  

Notation

Made By



--------------------------------------------------------------------------------

Schedule B

to Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF

LIBOR LOANS

 

Date

  

Amount of
LIBOR

Loans

  

Amount

Converted to

LIBOR

Loans

  

Interest

Period and

LIBOR

Rate with

Respect

Thereto

  

Amount of

Principal of

LIBOR

Loans

Repaid

  

Amount of

LIBOR

Loans

Converted

to Base

Loans

  

Unpaid

Principal

Balance of

LIBOR

Loans

  

Notation

Made By



--------------------------------------------------------------------------------

EXHIBIT IV

[FORMS OF U.S. TAX CERTIFICATES]

[See Following

Exhibits IV-1, IV-2, IV-3 and IV-4]



--------------------------------------------------------------------------------

EXHIBIT IV-1

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 15, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified, the “Credit Agreement”; capitalized terms defined therein
and not otherwise defined herein being used herein as therein defined) among
Assurant, Inc., a Delaware corporation (together with its permitted successors
and assigns), the Lenders party thereto from time to time, JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders, and Wells Fargo Bank, National
Association, as syndication agent.

Pursuant to the provisions of Section 2.5B(iii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

DATED:                             , 20         [NAME OF LENDER]     By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT IV-2

U.S. TAX CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 15, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified, the “Credit Agreement”; capitalized terms defined therein
and not otherwise defined herein being used herein as therein defined) among
Assurant, Inc., a Delaware corporation (together with its permitted successors
and assigns), the Lenders party thereto from time to time, JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders, and Wells Fargo Bank, National
Association, as syndication agent.

Pursuant to the provisions of Section 2.5B(iii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

DATED:                             , 20         [NAME OF LENDER]     By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT IV-3

U.S. TAX CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 15, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified, the “Credit Agreement”; capitalized terms defined therein
and not otherwise defined herein being used herein as therein defined) among
Assurant, Inc., a Delaware corporation (together with its permitted successors
and assigns), the Lenders party thereto from time to time, JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders, and Wells Fargo Bank, National
Association, as syndication agent.

Pursuant to the provisions of Section 2.5B(iii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

DATED:                             , 20         [NAME OF LENDER]     By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT IV-4

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 15, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified, the “Credit Agreement”; capitalized terms defined therein
and not otherwise defined herein being used herein as therein defined) among
Assurant, Inc., a Delaware corporation (together with its permitted successors
and assigns), the Lenders party thereto from time to time, JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders, and Wells Fargo Bank, National
Association, as syndication agent.

Pursuant to the provisions of Section 2.5B(iii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

DATED:                             , 20         [NAME OF LENDER]     By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

EXHIBIT V

[FORM OF ASSIGNMENT AGREEMENT]

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment Agreement”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment Agreement, without representation or warranty by the
Assignor.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

1.

  

Assignor:

                                                                            

2.

  

Assignee:

                                                                               
  

[and is an Affiliate/Approved Fund of [identify Lender]]

3.

  

Borrower:

  

Assurant, Inc., a Delaware corporation

4.

  

Administrative Agent:

  

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.

  

Credit Agreement:

   Amended and Restated Credit Agreement dated as of December 15, 2017 among
Assurant, Inc., the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders, and Wells Fargo Bank, National
Association, as syndication agent. 6.    Assigned Interest:   

 

Aggregate Amount of

Commitment/Loans for all

Lenders

   Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/Loans1   $    $      %   $    $      %   $    $      %  

Effective Date:                            , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

[Consented to and*]Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

  Title:

[Consented to:*] ASSURANT, INC.

By:  

 

  Title:

 

* Only if required pursuant to Section 8.1A of the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other Loan Document, (iii) the financial condition of any Group
Member or any Affiliate thereof or (iv) the performance or observance by the
Borrower or any other Credit Party with any of their respective obligations
under the Credit Agreement or any other Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement or any other Loan Document,
(ii) it satisfies the requirements, if any, specified in the Credit Agreement or
any other Loan Document that are required to be satisfied by it in order to
acquire the Assigned Interest and become a Lender, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement or
any other Loan Document as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement or any other Loan Document, together
with copies of the most recent financial statements delivered pursuant to
Sections 4.3 or 5.1 thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Non-US Lender, attached to this Assignment Agreement
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement or any other Loan Document, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other Loan Document, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement or any other Loan Document are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually



--------------------------------------------------------------------------------

executed counterpart of this Assignment and Assumption. This Assignment
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.



--------------------------------------------------------------------------------

EXHIBIT VI

[FORM OF CONFIRMING LENDER AGREEMENT]

[                             ], 20[    ]

[Name of Confirming Lender]

[Address]

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 15, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified, the “Credit Agreement”; capitalized terms defined therein
and not otherwise defined herein being used herein as therein defined) among
Assurant, Inc., a Delaware corporation (together with its permitted successors
and assigns, the “Borrower”), the Lenders party thereto from time to time (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent for the Lenders,
and Wells Fargo Bank, National Association, as syndication agent. Terms defined
in the Credit Agreement are used herein with the same meanings.

The undersigned (the “Issuing Lender”) is a Lender under the Credit Agreement
but is not on the date hereof listed on the most current List of Banks approved
by the NAIC. Accordingly, in order to be a “NAIC Approved Bank” for the purposes
of the Credit Agreement, the Issuing Lender hereby requests that you (the
“Confirming Lender”) be a Confirming Lender with respect to the Issuing Lender
for the purposes of the Credit Agreement and each Syndicated Letter of Credit
issued thereunder. The Confirming Lender hereby represents that as of the date
hereof it is listed on the most current List of Banks approved by the NAIC.

By its signature below, the Confirming Lender undertakes that it will honor the
obligations of the Issuing Lender in respect of any draft drawn under and in
strict compliance with the terms of any Syndicated Letter of Credit issued under
the Credit Agreement as if, and to the extent, the Confirming Lender were the
Issuing Lender under the relevant Syndicated Letter of Credit. Notwithstanding
the foregoing, the Confirming Lender’s liability under all Syndicated Letters of
Credit at any one time issued or continued under the Credit Agreement shall be
limited to an amount (the “Liability Limit”) equal to the Issuing Lender’s Pro
Rata Share of the Letter of Credit Sublimit under the Credit Agreement in effect
on the date hereof (an amount equal to $[            ]), as such Liability Limit
may be increased after the date hereof with the prior written consent of the
Confirming Lender by reason of an increase in the Commitment of the Issuing
Lender and/or the Letter of Credit Sublimit under the Credit Agreement. In
addition, the Confirming Lender hereby irrevocably appoints and designates the
Administrative Agent as its attorney-in-fact, acting through any duly authorized
officer of the Person serving as the Administrative Agent, to execute and
deliver, at any time prior to the Commitment Termination Date in effect on the
date of this letter agreement, in the name and on behalf of the Confirming
Lender, each Syndicated Letter of Credit to be confirmed by the Confirming
Lender in accordance herewith and with the Credit Agreement. The Confirming
Lender agrees that, promptly upon the request of the Administrative Agent, it
will furnish to the Administrative Agent such powers of attorney or other
evidence as any beneficiary of any Syndicated Letter of Credit may reasonably
request in order to demonstrate that the Administrative Agent has the power to
act as attorney-in-fact for the Confirming Lender in connection with the
execution and delivery of such Syndicated Letter of Credit.

In consideration of the foregoing, the Issuing Lender agrees that if the
Confirming Lender shall make any LC Disbursement in respect of any Syndicated
Letter of Credit, regardless of the identity of the



--------------------------------------------------------------------------------

account party of such Syndicated Letter of Credit, the Issuing Lender shall
reimburse the Confirming Lender by paying to the Confirming Lender an amount
equal to the amount of the LC Disbursement made by the Confirming Lender, such
payment to be made not later than noon, New York City time, on (i) the Business
Day that the Issuing Lender receives notice of such LC Disbursement, if such
notice is received prior to 10:00 a.m., New York City time, or (ii) the Business
Day immediately following the day that the Issuing Lender receives such notice,
if such notice is not received prior to such time. The Issuing Lender’s
obligations to reimburse the Confirming Lender as provided in the foregoing
sentence shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this letter agreement under
any and all circumstances whatsoever, and irrespective of any event or
circumstance of the type described in Section 2.11B of the Credit Agreement (or
of any analogous event or circumstance relating to the undersigned).

If any LC Disbursement is made by the Confirming Lender, then, unless the
Issuing Lender shall reimburse the amount of such LC Disbursement to the
Confirming Lender in full on the date such LC Disbursement is made by Confirming
Lender, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date of
reimbursement, at the rate per annum equal to (i) the Federal Funds Effective
Rate to but excluding the date three Business Days after such LC Disbursement
and (ii) from and including the date three Business Days after such LC
Disbursement, 2% plus the Federal Funds Effective Rate.

The Confirming Lender further agrees that it will promptly notify in writing the
Issuing Lender, the Administrative Agent and the Borrower if at any time after
the date hereof your institution ceases to be a NAIC Approved Bank.

This letter agreement shall be governed by and construed in accordance with the
law of the State of New York. This letter agreement is an “agreement” of the
type referred to in the definition of “Confirming Lender” in Section 1.1 of the
Credit Agreement.

Please indicate your acceptance of the foregoing terms and conditions by signing
the two enclosed copies of this letter agreement and returning (a) one such
signed copy to the undersigned at the address of the Issuing Lender indicated
herein and (b) the other such signed copy to the Administrative Agent at
JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5, Floor1, Newark,
Delaware 19713, Attention of Loan and Agency Services & Robert Nichols (Email:
robert.j.nichols@jpmorgan.com, Telecopy No. (302) 634-8459; Telephone No. (302)
634-3376), with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New
York, New York 10179, Attention of James Mintzer, (Email:
james.s.mintzer@jpmorgan.com; Telephone No. (212) 270-9841).

 

ISSUING LENDER: [NAME OF ISSUING LENDER] By:  

 

  Title:

 

AGREED AS AFORESAID: CONFIRMING LENDER: [NAME OF CONFIRMING LENDER]

By:  

 

  Title:



--------------------------------------------------------------------------------

EXHIBIT VII

[FORM OF GUARANTEE AGREEMENT]

GUARANTEE AGREEMENT

Dated as of [     ], 20[     ]

among

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN,

as Guarantors,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section        Page  

SECTION 1.

  GUARANTEE; LIMITATION OF LIABILITY      3  

SECTION 2.

  GUARANTEE ABSOLUTE      4  

SECTION 3.

  WAIVERS AND ACKNOWLEDGMENTS      5  

SECTION 4.

  SUBROGATION      6  

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

     6  

SECTION 6.

  COVENANTS      7  

SECTION 7.

  GUARANTEE SUPPLEMENTS, ETC.      7  

SECTION 8.

  NOTICES, ETC.      7  

SECTION 9.

  NO WAIVER; REMEDIES      8  

SECTION 10.

  RIGHT OF SET-OFF      8  

SECTION 11.

  CONTINUING GUARANTEE; ASSIGNMENTS UNDER THE CREDIT AGREEMENT      8  

SECTION 12.

  FEES AND EXPENSES; INDEMNIFICATION      9  

SECTION 13.

  SUBORDINATION      9  

SECTION 14.

  RIGHT OF CONTRIBUTION      10  

SECTION 15.

  EXECUTION IN COUNTERPARTS      10  

SECTION 16.

  GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.      10  

SECTION 17.

  SEVERABILITY      11  

SECTION 18.

  HEADINGS      11  

SECTION 19.

  GUARANTEE ENFORCEABLE BY ADMINISTRATIVE AGENT      11  

SECTION 20.

  SURVIVAL      11  

SECTION 21.

  TERMINATION OR RELEASE      12  

Exhibit A

  Guarantee Supplement   

 

2



--------------------------------------------------------------------------------

GUARANTEE

GUARANTEE AGREEMENT dated as of [     ], 20[     ] (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Guarantee”) among the Persons listed on the signature pages hereof and the
Additional Guarantors (as defined in Section 7) (such Persons so listed and the
Additional Guarantors being, collectively, the “Guarantors” and, individually, a
“Guarantor”) in favor of JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity together with any successor administrative agent, the
“Administrative Agent”) for the benefit of the Lenders (as defined below).

PRELIMINARY STATEMENTS

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of December 15, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified and in effect on the date hereof, the “Credit
Agreement”), among Assurant, Inc., a Delaware corporation (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent. Terms used but not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

WHEREAS, it is a requirement under certain circumstances set forth in
Section 5.9 (Guarantee) of the Credit Agreement that each Guarantor shall have
executed and delivered this Guarantee and the Lenders would not have provided
the Loans without such requirement.

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrower and, accordingly, desires to execute this Guarantee in order to satisfy
the requirements described in the preceding paragraph and to induce the Lenders
to make Loans from time to time.

NOW, THEREFORE, in consideration of the premises, the other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Lenders and each Guarantor, jointly
and severally with each other Guarantor, hereby covenants and agrees as follows:

SECTION 1. Guarantee; Limitation of Liability

(a) Each Guarantor hereby, jointly and severally, absolutely, unconditionally
and irrevocably guarantees, as a primary obligor and not merely as a surety, the
full and punctual payment when due and performance, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of the Borrower and any other Guarantor now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, increases, modifications, substitutions, amendments
or renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender in enforcing any rights under
this Guarantee or any other Loan Document, to the extent reimbursable under
Section 8.2 (Expenses) of the Credit Agreement. Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Borrower
or any other Guarantor to any Lender under or in respect of the Loan Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Borrower or any other Guarantor.

 

3



--------------------------------------------------------------------------------

(b) Each Guarantor, the Administrative Agent and each other Lender, hereby
confirms that it is the intention of all such Persons that this Guarantee and
the obligations of each Guarantor hereunder not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally (collectively, the “Debtor Relief Laws”), the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to such
Guarantor. To effectuate the foregoing intention, by acceptance of the benefits
of this Guarantee, the Administrative Agent, the other Lenders and the
Guarantors hereby irrevocably agree that the obligations of each Guarantor under
this Guarantee at any time shall be limited to the maximum amount as will result
in the obligations of such Guarantor under this Guarantee not constituting a
fraudulent transfer or conveyance or subject to avoidance under Debtor Relief
Laws or any similar foreign, federal or state law, in each case applicable to
such Guarantor.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this
Guarantee, such Guarantor will contribute, to the maximum extent permitted by
law, such amounts to each other Guarantor so as to maximize the aggregate amount
paid to the Lenders under or in respect of the Loan Documents.

SECTION 2. Guarantee Absolute. Each Guarantor agrees its guarantee constitutes a
guarantee of payment when due of the Guaranteed Obligations and not of
collection, which will be paid strictly in accordance with the terms of the Loan
Documents, to the fullest extent permitted by applicable law. The obligations of
each Guarantor under or in respect of this Guarantee are independent of the
Guaranteed Obligations or any other obligations of the Borrower or any other
Guarantor under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against any Guarantor to enforce this
Guarantee, irrespective of whether any action is brought against the Borrower or
any other Guarantor or whether the Borrower or any other Guarantor is joined in
any such action or actions. The liability of each Guarantor under this Guarantee
shall be irrevocable, absolute and unconditional and shall not be affected or
impaired by any circumstance or occurrence whatsoever irrespective of, and each
Guarantor hereby irrevocably waives, any defenses (other than a defense of
payment in full in cash of the Guaranteed Obligations (excluding contingent
obligations as to which no claim has been made) or the release of this Guarantee
in accordance with any relevant release provisions in the Loan Documents) it or
any other Credit Party may now have or hereafter acquire in any way relating to,
any or all of the following:

(a) any lack of validity or enforceability, at any time, of any Loan Document
(including this Guarantee) or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of the
Borrower or any Guarantor under or in respect of the Loan Documents, or any
other amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any Guarantor
or any of their respective Subsidiaries or otherwise;

(c) any change, restructuring or termination of the corporate structure or
existence of the Borrower, any Guarantor or any of their respective
Subsidiaries;

 

4



--------------------------------------------------------------------------------

(d) any failure of any Lender to disclose to the Borrower any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower or any Guarantor now or
hereafter known to such Lender;

(e) the failure of any other Person to execute or deliver this Guarantee, any
Guarantee Supplement (as hereinafter defined) or any other guarantee or
agreement or the release or reduction of liability of any Guarantor or any other
guarantor or surety with respect to the Guaranteed Obligations;

(f) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Guarantee;

(g) any invalidity, rescission, irregularity or unenforceability of all or any
part of the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations), any act or omission, or any existence of or reliance on any
representation by any Lender that might otherwise constitute a defense available
to, or a discharge of, the Borrower, any Guarantor or any other guarantor or
surety.

This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment or any part thereof, of any of the Guaranteed
Obligations is rescinded or must otherwise be returned by any Lender or any
other Person upon the insolvency, bankruptcy or reorganization (or any analogous
proceeding in any jurisdiction) of the Borrower, any Guarantor or otherwise, all
as though such payment had not been made. For the avoidance of doubt this
paragraph shall survive the termination of this Guarantee.

SECTION 3. Waivers and Acknowledgments

(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guarantee and any
requirement that any Lender exhaust any right or take any action against the
Borrower, any Guarantor or any other Person.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guarantee and acknowledges that this Guarantee is continuing in
nature (in accordance with the terms hereof) and applies to all Guaranteed
Obligations, whether existing now or in the future; provided that such Guarantor
shall be automatically released from this Guarantee upon such Guarantor no
longer being required to provide a Guarantee in accordance with Section 8.25
(Release of Guarantees) of the Credit Agreement.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender that in any manner impairs, reduces, limits, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor, (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder, (iii) any right to proceed against the Borrower, any
Guarantor or any other party and (iv) any right to proceed against or exhaust
any security held from the Borrower or any other Credit Party.

 

5



--------------------------------------------------------------------------------

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower, any Guarantor or any of
their respective Subsidiaries now or hereafter known by such Lender. Each
Guarantor acknowledges that the Lenders shall have no obligation to investigate
the financial condition or affairs of the Borrower, any Guarantor or any of
their respective Subsidiaries.

(e) Each Guarantor hereby unconditionally and irrevocably waives any right
(i) to require the Administrative Agent or any of the Lenders to first proceed
against, initiate any actions before a court or any other judge or authority, or
enforce any other rights or security or claim payment from the Borrower or any
other person, before claiming any amounts due from such Guarantor hereunder;
(ii) to which it may be entitled to have the assets of the Borrower or any other
person first be used, applied or depleted as payment of the Borrower’s
obligations, prior to any amount being claimed from or paid by such Guarantor
hereunder; and (iii) to which it may be entitled to have claims against it, or
assets to be used or applied as payment, divided between the Borrower and such
Guarantor (including other Guarantors).

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits and with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

(g) Each Guarantor confirms that it is aware of the content of the Credit
Agreement and acknowledges and agrees that this Guarantee and any and all of its
obligations under the Loan Documents shall be subject in all respects to the
provisions set forth in the Credit Agreement as such provisions relate to and
are applicable to such Guarantor (in any capacity).

SECTION 4. Subrogation. Each Guarantor hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations (other than contingent
obligations that are not yet due and payable), and the expiration or termination
of any commitments or other obligations of the Lender to make financial
accommodations available to the Borrower under the Loan Documents, such
Guarantor shall not exercise any right or remedy arising by reason of any
performance by such Guarantor of the guarantee in this Section 4, whether by
subrogation or otherwise, against the Borrower or any other Guarantor.

SECTION 5. Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:

(a) Each Guarantor (i) is a corporation or limited liability company duly
incorporated or organized, validly existing and (b) in good standing under the
laws of its jurisdiction of incorporation or organization.

(b) The execution, delivery and performance by each Guarantor of this Guarantee
(i) is within such Guarantor’s corporate or analogous powers, (ii) has been duly
authorized by all necessary corporate or analogous action, and (iii) does not
and will not (A) violate any provision of any of its Organizational Documents,
(B) violate any provision of any law or any governmental rule or regulation
applicable to it, except to the extent such violation could not reasonably be
expected to have a Material Adverse Effect, (C) violate any order, judgment or
decree of any court or other agency of government binding on it, except to the
extent such violation could not reasonably be expected to have a Material

 

6



--------------------------------------------------------------------------------

Adverse Effect, (D) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any of its Contractual
Obligation, except to the extent such conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect, (E) result in or
require the creation or imposition of any Lien upon any of its properties or
assets, or (F) require any approval of stockholders, partners or members or any
approval or consent of any Person under any of its Contractual Obligation,
except for such approvals or consents which will be obtained on or before the
date hereof and disclosed in writing to the Administrative Agent and except for
approvals and consents the failure to obtain could not reasonably be expected to
have a Material Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other Person is required for the due
execution, delivery and performance by each Guarantor of this Guarantee.

(d) This Guarantee is the legal, valid and binding obligation of each Guarantor
enforceable against such Guarantor in accordance with its respective terms
except that such enforcement may be limited by applicable Debtor Relief Laws.

(e) The execution, delivery and performance by each Guarantor of this Guarantee
does not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority.

(f) No Guarantor is required to register as an “investment company” under and as
defined in the Investment Company Act of 1940. No Guarantor is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

(g) No Guarantor is an EEA Financial Institution.

SECTION 6. Covenants. Each Guarantor covenants and agrees that unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guarantee shall have been paid in full in cash and the expiration or termination
of all Commitments, such Guarantor will perform and observe, and cause each of
its respective Subsidiaries to perform and observe, all of the terms, covenants
and agreements set forth in the Loan Documents applicable to such Guarantor on
its or their part to be performed or observed or that the Borrower has agreed to
cause such Guarantor or such Subsidiaries to perform or observe.

SECTION 7. Guarantee Supplements, Etc. It is understood and agreed that any
Guarantor that is required to execute a counterpart of this Guarantee after the
date hereof pursuant to the Credit Agreement shall upon the execution and
delivery by any Person of a guarantee supplement in substantially the form of
Exhibit A hereto (each, a “Guarantee Supplement”), (i) such Person shall be
referred to as an “Additional Guarantor” and shall become and be a Guarantor
hereunder, and each reference in this Guarantee to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and (ii) each reference herein
to “this Guarantee,” “hereunder,” “hereof” or words of like import referring to
this Guarantee, and each reference in any other Loan Document to “thereunder,”
“thereof” or words of like import referring to this Guarantee, shall mean and be
a reference to this Guarantee as supplemented by such Guarantee Supplement.

SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and given as provided in Section 8.7 (Notices) of
the Credit Agreement. All notices and other communications provided hereunder to
any Guarantor shall be given to it in the care of the Borrower as provided in
Section 8.7 (Notices) of the Credit Agreement.

 

7



--------------------------------------------------------------------------------

SECTION 9. No Waiver; Remedies.

(a) No failure on the part of the Administrative Agent or any Lender to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right, remedy, power or
privilege, or any abandonment or discontinuance of steps to enforce such a
right, remedy, power or privilege preclude any other or further exercise thereof
or the exercise of any other right, power or privilege. The remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and not exclusive of any remedies provided by law. No
waiver of any provision of this Guarantee or consent to any departure by any
Credit Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) of this Section, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
No notice or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Guarantee nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Credit Party or Credit Parties with respect
to which such waiver, amendment or modification is to apply, subject to any
consent required in accordance with Section 8.5 (Amendments and Waivers) of the
Credit Agreement.

SECTION 10. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default under Section 7.1 (Failure to Make Payments When Due) of
the Credit Agreement, the Administrative Agent and each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Administrative Agent or such Lender, to or for the credit or
the account of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing hereunder or under the other Loan Documents,
irrespective of whether the Administrative Agent or such Lender shall have made
any demand under this Guarantee or any other Loan Document and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Lender under this Section 10 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that the
Administrative Agent and such Lender may have. This Section 10 is subject to the
terms and conditions set forth in Section 8.4 (Set-Off) of the Credit Agreement.

SECTION 11. Continuing Guarantee; Assignments under the Credit Agreement. This
Guarantee is a continuing Guarantee and shall (a) remain in full force and
effect until the termination of all of the Commitments and the payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Guarantee (other than contingent obligations that are not yet due and payable)
and the Lenders have no further commitment to lend under the Credit Agreement,
(b) be binding upon each Guarantor, its successors and assigns and (c) bind and
inure to the benefit of and be enforceable by the Lenders and their permitted
successors, permitted transferees and permitted assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Loans owing to it and the promissory note or promissory
notes held by it) to any other Person in accordance with Section 8.14 (Successor
and Assigns) of the Credit Agreement, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, in each case as and to the extent provided in Section 8.14
(Successor and Assigns) of the Credit Agreement. No Guarantor shall have the
right to

 

8



--------------------------------------------------------------------------------

assign its rights hereunder or any interest herein without the prior written
consent of the Lenders, other than pursuant to a transaction permitted by the
Credit Agreement and consummated in accordance with the terms and conditions
contained therein.

SECTION 12. Fees and Expenses; Indemnification

(a) Each Guarantor, jointly and severally, agrees to reimburse the
Administrative Agent for its fees and expenses incurred hereunder to the extent
provided in Section 8.2 (Expenses) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to the
“Guarantors.”

(b) Each Guarantor agrees to indemnify the Indemnified Parties to the extent
provided in Section 8.3 (Indemnity) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to the
“Guarantors”.

(c) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations guaranteed hereby. The provisions of this Section 12
shall remain operative and in full force and effect regardless of the
termination of this Guarantee, any other Loan Document, the consummation of the
transactions contemplated hereby, the repayment of any of the other Guaranteed
Obligations, the invalidity or unenforceability of any term or provision of this
Guarantee or any other Loan Document, any resignation of the Administrative
Agent or any investigation made by or on behalf of the Administrative Agent or
any other Lender. All amounts due under this Section 12 shall be payable within
30 days after written demand therefor.

SECTION 13. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other obligations now or hereafter owing to such Guarantor by
the Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to
the extent and in the manner hereinafter set forth in this Section 13:

(a) Prohibited Payments, Etc. Except as otherwise set forth in this
Section 13(a), a Guarantor may receive regularly scheduled payments from the
Borrower or any other Guarantor on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Event of Default under
the Credit Agreement (including the commencement and continuation of any
proceeding under any Debtor Relief Law relating to the Borrower or any
Guarantor), unless the Administrative Agent otherwise agrees, no Guarantor shall
demand, accept or take any action to collect any payment on account of the
Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to the Borrower or any Guarantor, each Guarantor agrees that
the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to the Borrower or any Guarantor), each Guarantor
shall, if the Administrative Agent so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Lenders
and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of

 

9



--------------------------------------------------------------------------------

transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guarantee.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Debtor Relief Law relating to the Borrower or any
Guarantor) the Administrative Agent is authorized and empowered (but without any
obligation to do so), in its discretion, (i) in the name of each Guarantor, to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

SECTION 14. Right of Contribution

(a) Each Guarantor agrees that to the extent that any Guarantor shall have paid
more than its proportionate share of any payment made hereunder in respect of
any Guaranteed Obligation of any other Guarantor, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
which has not paid its proportionate share of such payment.

(b) Each Guarantor’s right of contribution under this Section 14 shall be
subject to the terms and conditions of Section 4. The provisions of this
Section 14 shall in no respect limit the obligations and liabilities of the
Borrower or any Guarantor to the Administrative Agent and the Lenders, and each
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Guarantor hereunder. Each Guarantor agrees to
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor so as to maximize the aggregate amount paid to the Lenders under or in
respect of the Loan Documents.

SECTION 15. Execution in Counterparts. This Guarantee and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guarantee and each amendment, waiver and consent with
respect hereto by telecopier or other electronic transmission shall be effective
as delivery of an original executed counterpart thereof.

SECTION 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTEE, EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH

 

10



--------------------------------------------------------------------------------

GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 8.7 (NOTICES) OF THE CREDIT AGREEMENT. NOTHING
IN THIS GUARANTEE WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTEE OR ANY
OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTEE OR
ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS GUARANTEE MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 17. Severability. If any provision of this Guarantee is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guarantee shall not be affected or impaired
thereby and (b) the parties shall endeavour in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 18. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Guarantee and are not to affect the construction of, or to be taken into
consideration in interpreting, this Guarantee.

SECTION 19. Guarantee Enforceable by Administrative Agent. Notwithstanding
anything to the contrary contained elsewhere in this Guarantee, the Lenders
agree (by their acceptance of the benefits of this Guarantee) that this
Guarantee may be enforced only by the action of the Administrative Agent, acting
upon the instructions of the Requisite Lenders and that no other Lender shall
have any right individually to seek to enforce or to enforce this Guarantee, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent.

SECTION 20. Survival. The obligations of the Credit Parties under Section 12
shall survive repayment or purchase of the Loans or execution and delivery of
the Loan Documents and the making of any Loans, regardless of any investigation
made by any Lender or on its behalf and notwithstanding that the Administrative
Agent or any Lender may have had notice or knowledge of any Event of Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued

 

11



--------------------------------------------------------------------------------

interest on any Loan or any fee or any other amount payable under any Loan
Document is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The representations and warranties, covenants and
agreements made by the Credit Parties in this Guarantee and in each other Loan
Document shall survive the execution and delivery of this Guarantee and each
other Loan Document.

SECTION 21. Termination or Release.

(a) This Guarantee and the Guarantees made herein shall terminate when all the
Obligations have been paid in full and the Lenders have no further commitment to
lend under the Credit Agreement (or, in the case of a Subsidiary Guarantor, as
set forth in Section 8.25 of the Credit Agreement).

(b) In connection with any termination or release pursuant to clause (a) of this
Section, the Administrative Agent shall, at each applicable Guarantor’s expense,
execute and deliver to such Guarantor all documents that such Guarantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

[Remainder of page left intentionally blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GUARANTORS]

By:  

 

  Name:   Title:

 

Acknowledged and Agreed,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

Guarantee Supplement

FORM OF GUARANTEE SUPPLEMENT

                         ,             

JPMorgan Chase Bank, N.A.

[    ]

Email: [     ]

Fax: [    ]

Attention: [    ]

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 15,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Assurant, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and (ii) that certain
Guarantee Agreement dated as of [●], 20[     ] (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, together
with this Guarantee Supplement (this “Guarantee Supplement”), the “Guarantee”),
among the Guarantors party thereto and the Administrative Agent. The capitalized
terms defined in the Guarantee or in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.

Section 1. Guarantee; Limitation of Liability.

(a) The undersigned hereby, jointly and severally with the other Guarantors
absolutely, unconditionally and irrevocably guarantees, as a primary obligor and
not merely as a surety, the full and punctual payment when due and performance,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of the Borrower and any
other Guarantor now or hereafter existing, including, without limitation, all
obligations under or in respect of the Loan Documents (including, without
limitation, any extensions, increases, modifications, substitutions, amendments
or renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premium,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender in enforcing any rights under
this Guarantee Supplement, the Guarantee or any other Loan Document, to the
extent reimbursable under Section 8.2 (Expenses) of the Credit Agreement.
Without limiting the generality of the foregoing, the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by the Borrower and any other Guarantor to the Lenders under
or in respect of the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower or such other Guarantor.



--------------------------------------------------------------------------------

(b) The Administrative Agent and any other Lender, hereby confirms that it is
the intention of all such Persons that this Guarantee Supplement, the Guarantee
and the obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of any Debtor Relief Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to such Guarantor. To
effectuate the foregoing intention, by acceptance of the benefits of this
Guarantee Supplement and the Guarantee, the Lenders and the Guarantors hereby
irrevocably agree that the obligations of each Guarantor under this Guarantee
Supplement and the Guarantee at any time shall be limited to the maximum amount
as will result in the obligations of such Guarantor under this Guarantee
Supplement and the Guarantee not constituting a fraudulent transfer or
conveyance or subject to avoidance under Debtor Relief Laws or any similar
foreign, federal or state law, in each case applicable to such Guarantor.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lenders under this
Guarantee Supplement, the Guarantee or any other guarantee, the undersigned will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor and any other Guarantor, as applicable, so as to maximize
the aggregate amount paid to the Lenders under or in respect of the Loan
Documents.

Section 2. Obligations Under the Guarantee. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guarantee to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guarantee to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 5 of the Guarantee to the same
extent as each other Guarantor.

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guarantee Supplement by telecopier or other electronic
transmission shall be effective as delivery of an original executed counterpart
of this Guarantee Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTEE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE SUPPLEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTEE SUPPLEMENT, EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH



--------------------------------------------------------------------------------

JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 8.7 (NOTICES) OF THE CREDIT AGREEMENT. NOTHING
IN THIS GUARANTEE SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTEE SUPPLEMENT
OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
GUARANTEE SUPPLEMENT OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS GUARANTEE SUPPLEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

Very truly yours,

 

[NAME OF ADDITIONAL GUARANTOR] By:  

 

  Name:   Title:

 

Acknowledged and Agreed,

JPMorgan Chase Bank, N.A.,

as Administrative Agent

By:  

 

  Name:   Title: